Exhibit 10.1






 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT
 
Dated as of December 19, 2006
 
by and among
 
MILACRON INC. AND EACH OF THE
OTHER BORROWERS SIGNATORY HERETO,
 
as Borrowers,
 
CERTAIN OTHER SUBSIDIARIES OF MILACRON INC. SIGNATORY HERETO,
 
as Credit Parties,
 
THE LENDERS SIGNATORY HERETO FROM TIME TO TIME,
 
as Lenders,
 
and
 
GENERAL ELECTRIC CAPITAL CORPORATION,
 
as Administrative Agent,
 
and
 
GE CAPITAL MARKETS, INC.,
 
as Lead Arranger
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
TABLE OF CONTENTS
 



    Page       
1.
AMOUNT AND TERMS OF CREDIT
2
 
1.1
Credit Facilities
2
 
1.2
Letters of Credit
7
 
1.3
Prepayments
9
 
1.4
Use of Proceeds
11
 
1.5
Interest and Applicable Margins
11
 
1.6
Eligible Accounts
15
 
1.7
Eligible Inventory
18
 
1.8
Cash Management Systems
21
 
1.9
Fees
21
 
1.10
Receipt of Payments
22
 
1.11
Application and Allocation of Payments
22
 
1.12
Loan Account and Accounting
23
 
1.13
Indemnity
24
 
1.14
Intentionally Omitted
25
 
1.15
Taxes
25
 
1.16
Capital Adequacy; Increased Costs; Illegality
26
 
1.17
Single Loan
27
     
2.
CONDITIONS PRECEDENT
28
         
2.1
Conditions to the Initial Loans
28
 
2.2
Further Conditions to Each Loan
28
 
2.3
Further Conditions to Each Export-Related Advance
29
     
3.
REPRESENTATIONS AND WARRANTIES
30
         
3.1
Organization, Good Standing, Etc.
30
 
3.2
Authorization, Etc.
30
 
3.3
Governmental Approvals
31
 
3.4
Enforceability of Loan Documents
31
 
3.5
Subsidiaries
31
 
3.6
Litigation; Commercial Tort Claims
31
 
3.7
Financial Condition
31
 
3.8
Compliance with Law, Etc.
32
 
3.9
ERISA
32
 
3.10
Taxes, Etc.
33
 
3.11
Regulations T, U and X
33
 
3.12
Nature of Business
33
 
3.13
Adverse Agreements, Etc.
34
 
3.14
Permits, Etc.
34

 
 

--------------------------------------------------------------------------------


 
 

 
3.15
Properties
34
 
3.16
Full Disclosure
35
 
3.17
Operating Lease Obligations
35
 
3.18
Environmental Matters
35
 
3.19
Insurance
36
 
3.20
Use of Proceeds
37
 
3.21
Location of Bank Accounts
37
 
3.22
Intellectual Property
37
 
3.23
Material Contracts
38
 
3.24
Holding Company and Investment Company Acts
38
 
3.25
Employee and Labor Matters
38
 
3.26
Customers and Suppliers
38
 
3.27
Name; Jurisdiction of Organization; Organizational ID Number; Chief Place of
Business; Chief Executive Office; FEIN
39
 
3.28
Tradenames
39
 
3.29
Locations of Collateral
39
 
3.30
Security Interests
39
 
3.31
[Intentionally Omitted]
40  
3.32
Schedules
40
 
3.33
Canadian Pension and Benefit Plan Matters
40
     
4.
FINANCIAL STATEMENTS AND INFORMATION
40
         
4.1
Reports and Notices
40
 
4.2
Communication with Accountants
40
     
5.
AFFIRMATIVE COVENANTS
41
       
5.1
Additional Guaranties and Collateral Security
41
 
5.2
Compliance with Laws, Etc.
42
 
5.3
Preservation of Existence, Etc.
42
 
5.4
Keeping of Records and Books of Account.
42
 
5.5
Inspection Rights
43
 
5.6
Maintenance of Properties, Etc.
43
 
5.7
Maintenance of Insurance
43
 
5.8
Obtaining of Permits, Etc.
44
 
5.9
Environmental
44
 
5.10
Further Assurances
45
 
5.11
Change in Collateral; Collateral Records
46
 
5.12
Landlord Waivers; Collateral Access Agreements
46
 
5.13
Fiscal Year
46
 
5.14
Borrowing Base
47
 
5.15
Use of Proceeds
47
 
5.16
Conference Calls
47
 
5.17
Misplaced Notes
47
 
5.18
Canadian Pension and Benefit Plans
47
 
5.19
After Acquired Real Property
48

 
 

--------------------------------------------------------------------------------


 
 

 
5.20
Senior Secured Priority Collateral
48
 
5.21
Intentionally Omitted
49
 
5.22
Accounts Documentation
49
 
5.23
Status of Accounts and Other Collateral
49
 
5.24
Collateral Custodian
50
 
5.25
Accounts Covenants
50
 
5.26
Inventory Covenants
51
     
6.
NEGATIVE COVENANTS
52
       
6.1
Liens, Etc.
52
 
6.2
Indebtedness
52
 
6.3
Fundamental Changes; Dispositions
52
 
6.4
Change in Nature of Business
54
 
6.5
Loans, Advances, Investments, Etc.
54
 
6.6
Intentionally Omitted
56
 
6.7
Restricted Payments
56
 
6.8
Federal Reserve Regulations
57
 
6.9
Transactions with Affiliates
57
 
6.10
Limitations on Dividends and Other Payment Restrictions Affecting Subsidiaries
58
 
6.11
Limitation on Issuance of Stock
59
 
6.12
Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements; Etc.
59
 
6.13
Investment Company Act of 1940
61
 
6.14
Compromise of Accounts
61
 
6.15
ERISA
61
 
6.16
Environmental
62
 
6.17
Certain Agreements
62
 
6.18
Misplaced Notes
62
 
6.19
Wholly-Owned Subsidiaries
62
 
6.20
Restrictions in Organizational Documents
62
 
6.21
Financial Covenants
62
     
7.
TERM
62
       
7.1
Termination
62
 
7.2
Survival of Obligations Upon Termination of Financing Arrangements
62
     
8.
EVENTS OF DEFAULT; RIGHTS AND REMEDIES
63
       
8.1
Events of Default
63
 
8.2
Remedies
66
 
8.3
Waivers by Credit Parties
67

 
 

--------------------------------------------------------------------------------


 
 
9.
ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
67
       
9.1
Assignment and Participations
67
 
9.2
Appointment of Agent
70
 
9.3
Agent’s Reliance, Etc.
70
 
9.4
GE Capital and Affiliates
71
 
9.5
Lender Credit Decision
71
 
9.6
Indemnification
71
 
9.7
Successor Agent
72
 
9.8
Setoff and Sharing of Payments
72
 
9.9
Advances; Payments; Non-Funding Lenders; Information; Actions in Concert
73
     
10.
SUCCESSORS AND ASSIGNS
77
       
10.1
Successors and Assigns
77
     
11.
MISCELLANEOUS
77
       
11.1
Complete Agreement; Modification of Agreement
77
 
11.2
Amendments and Waivers
77
 
11.3
Fees and Expenses
79
 
11.4
No Waiver
80
 
11.5
Remedies
81
 
11.6
Severability
81
 
11.7
Conflict of Terms
81
 
11.8
Confidentiality
81
 
11.9
GOVERNING LAW
81
 
11.10
Notices
82
 
11.11
Section Titles
83
 
11.12
Counterparts
83
 
11.13
WAIVER OF JURY TRIAL
83
 
11.14
Press Releases and Related Matters
84
 
11.15
Reinstatement
84
 
11.16
Advice of Counsel
84
 
11.17
No Strict Construction
84
     
12.
CROSS-GUARANTY
84
       
12.1
Cross-Guaranty
84
 
12.2
Waivers by Borrowers
85
 
12.3
Benefit of Guaranty
85
 
12.4
Subrogation, Etc.
85
 
12.5
Election of Remedies
86
 
12.6
Limitation
86
 
12.7
Contribution with Respect to Guaranty Obligations
87
 
12.8
Liability Cumulative
87


--------------------------------------------------------------------------------


 


INDEX OF APPENDICES




Annex A (Recitals)
-
Definitions
Annex B (Section 1.2)
-
Letters of Credit
Annex C (Section 1.8)
-
Cash Management System
Annex D (Section 2.1(a))
-
Closing Checklist
Annex E (Section 4.1(a))
-
Financial Statements and Projections -- Reporting
Annex F (Section 4.1(b))
-
Collateral Reports
Annex G (Section 6.10)
-
Financial Covenants
Annex H (Section 9.9(a))
-
Lenders’ Wire Transfer Information
Annex I (Section 11.10)
-
Notice Addresses
Annex J (from Annex A -
Commitments definition)
-
Commitments as of Closing Date



Exhibit 1.1(a)(i)
-
Form of Notice of Revolving Credit Advance
Exhibit 1.1(a)(ii)
-
Form of Revolving Note
Exhibit 1.1(a)(iii)
-
Form of Notice of Permitted Overadvance
Exhibit 1.1(c)(ii)
-
Form of Swing Line Note
Exhibit 1.1(d)(i)
-
Form of Notice of Export-Related Advance
Exhibit 1.1(d)(ii)
-
Form of Export-Related Loan Note
Exhibit 1.5(e)
-
Form of Notice of Conversion/Continuation
Exhibit 1.6
-
Bill and Hold Policy
Exhibit 4.1(b)
-
Form of Borrowing Base Certificate
Exhibit 9.1(a)
-
Form of Assignment Agreement
Exhibit A-1
-
Form of Ex-Im Bank Borrower Agreement
Exhibit A-2
-
Form of Intercompany Subordination Agreement
Exhibit B-1
-
Application for Standby Letter of Credit



Schedule A-1
-
Designated Real Property and Assets
Schedule 1.1
-
Agent’s Representatives
Schedule 1.4
-
Sources and Uses; Funds Flow Memorandum
Schedule 2.1
-
Required Consents and Approvals
Schedule 3.5
-
Subsidiaries
Schedule 3.6
-
Litigation; Commercial Tort Claims
Schedule 3.9
-
ERISA
Schedule 3.15
-
Real Property
Schedule 3.17
-
Operating Lease Obligations
Schedule 3.18
-
Environmental Matters
Schedule 3.19
-
Insurance
Schedule 3.21
-
Bank Accounts
Schedule 3.22
-
Intellectual Property
Schedule 3.23
-
Material Contracts
Schedule 3.27
-
Name; Jurisdiction of Organization; Organizational ID Number; Chief Place of
Business; Chief Executive Office; FEIN

 
 

--------------------------------------------------------------------------------


 
 
Schedule 3.28
-
Tradenames
Schedule 3.29
-
Collateral Locations
Schedule 6.1
-
Existing Liens
Schedule 6.2
-
Existing Indebtedness
Schedule 6.5
-
Existing Investments
Schedule 6.10
-
Limitations on Dividends and Other Payment Restrictions

 
 

--------------------------------------------------------------------------------


 


This CREDIT AGREEMENT (this “Agreement”), dated as of December 19, 2006, by and
among MILACRON INC., a Delaware corporation (“Parent”), CIMCOOL INDUSTRIAL
PRODUCTS INC., a Delaware corporation (“Cimcool”), D-M-E MANUFACTURING INC., a
Delaware corporation (“D-M-E Manufacturing”), D-M-E U.S.A. Inc., a Michigan
corporation (“D-M-E USA”), MILACRON INDUSTRIAL PRODUCTS, INC., a Michigan
corporation (“Industrial Products”), MILACRON MARKETING COMPANY, an Ohio
corporation (“Marketing”), MILACRON PLASTICS TECHNOLOGIES GROUP INC., a Delaware
corporation (“Plastics”), NICKERSON MACHINERY CHICAGO INC., an Illinois
corporation (“Nickerson”), NORTHERN SUPPLY COMPANY, INC., a Minnesota
corporation (“Northern”), OAK INTERNATIONAL, INC., a Michigan corporation (“Oak
International”), PLIERS INTERNATIONAL INC., a Delaware corporation (“Pliers”),
UNILOY MILACRON INC., a Delaware corporation (“Uniloy”), UNILOY MILACRON U.S.A.
INC., a Michigan corporation (“Uniloy USA”), and D-M-E COMPANY, a Delaware
corporation (“D-M-E Company”) (Parent, Cimcool, D-M-E Manufacturing, D-M-E USA,
Industrial Products, Marketing, Plastics, Nickerson, Northern, Oak
International, Pliers, Uniloy, Uniloy USA and D-M-E Company are collectively
referred to herein as the “Borrowers” and individually as a “Borrower”); the
other Credit Parties signatory hereto as Guarantors; GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation (in its individual capacity, “GE Capital”),
for itself, as Lender, and as administrative agent for Lenders (“Agent”), and
the other Lenders signatory hereto from time to time.
 


RECITALS
 
WHEREAS, Borrowers have requested that Lenders extend revolving credit
facilities to Borrowers of up to One Hundred Five Million Dollars ($105,000,000)
in the aggregate for the purpose of refinancing certain indebtedness of the
Credit Parties, to pay fees and expenses related thereto and to provide (a)
working capital financing for the Credit Parties, (b) funds for other general
corporate purposes of the Credit Parties (including in the form of Letters of
Credit) and (c) funds for other purposes permitted hereunder; and for these
purposes, Lenders are willing to make certain loans and other extensions of
credit to Borrowers of up to such amount upon the terms and conditions set forth
herein; and
 
WHEREAS, Borrowers have agreed to secure all of their Obligations under the Loan
Documents by granting to Agent, for the benefit of Agent and Lenders, a security
interest in and lien upon their existing and after-acquired Collateral (as
defined herein); and
 
WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall govern. All
Annexes, Schedules, Exhibits and other attachments (collectively, “Appendices”)
hereto, or expressly identified to this Agreement, are incorporated herein by
reference, and taken together with this Agreement, shall constitute but a single
agreement. These Recitals shall be construed as part of the Agreement.
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:
 
1.  AMOUNT AND TERMS OF CREDIT
 
1.1    Credit Facilities.
 
(a)    Revolving Credit Facility.
 
(i)    Subject to the terms and conditions hereof, each Revolving Lender agrees
to make available to Borrowers at any time and from time to time on and after
the Closing Date until the Commitment Termination Date its Pro Rata Share of
advances (each, a “Revolving Credit Advance”). The Pro Rata Share of the
Revolving Loan of any Revolving Lender shall not at any time exceed its separate
Revolving Loan Commitment (less its Pro Rata Share of the Export-Related Credit
Participations). The obligations of each Revolving Lender hereunder shall be
several and not joint. Until the Commitment Termination Date, Borrowers may
borrow, repay and reborrow under this Section 1.1(a); provided; however, except
as set forth in Section 1.1(a)(iii), the amount of any Revolving Credit Advance
to be made at any time shall not exceed Primary Borrowing Availability at such
time. Primary Borrowing Availability may be reduced by Reserves imposed by Agent
in its Permitted Discretion. Each Revolving Credit Advance shall be made on
notice by Borrower Representative on behalf of the applicable Borrower to one of
the representatives of Agent identified in Schedule 1.1 at the address specified
therein. Any such notice must be given no later than (1) noon (New York time) on
the Business Day of the proposed Revolving Credit Advance, in the case of an
Index Rate Loan, or (2) noon (New York time) on the date which is three (3)
Business Days prior to the proposed Revolving Credit Advance, in the case of a
LIBOR Loan. Each such notice (a ”Notice of Revolving Credit Advance”) must be
given in writing (by telecopy or overnight courier) substantially in the form of
Exhibit 1.1(a)(i), and shall include the information required in such Exhibit.
If any Borrower desires to have the Revolving Credit Advances bear interest by
reference to a LIBOR Rate, Borrower Representative must comply with Section
1.5(e).
 
(ii)    Each Borrower shall, if requested by a Revolving Lender, jointly execute
and deliver to such Revolving Lender a note to evidence the Revolving Loan
Commitment of that Revolving Lender. Each note shall be in the principal amount
of the Revolving Loan Commitment of the applicable Revolving Lender, dated the
Closing Date (or such “effective date” as set forth under any Assignment
Agreement) and substantially in the form of Exhibit 1.1(a)(ii) (each a
“Revolving Note” and, collectively, the “Revolving Notes”). Each Revolving Note
shall represent the obligation of the applicable Borrower to pay the amount of
the applicable Revolving Lender’s Revolving Loan Commitment or, if less, such
Revolving Lender’s Pro Rata Share of the aggregate unpaid principal amount of
all Revolving Credit Advances to such Borrower together with interest thereon as
prescribed in Section 1.5. The entire unpaid balance of the aggregate Revolving
Loan and all other non-contingent Obligations shall be immediately due and
payable in full in immediately available funds on the Commitment Termination
Date.
 
 
2

--------------------------------------------------------------------------------

Table of Contents
 
 
(iii)    Subject to the terms and conditions hereof, at the request of Borrower
Representative, each Revolving Lender agrees to make at any time and from time
to time on and after the Closing Date until the Commitment Termination Date its
Pro Rata Share of  Revolving Credit Advances to Borrowers notwithstanding that
any such Revolving Credit Advance will cause the outstanding balance of the
aggregate Revolving Loans to exceed the Primary Borrowing Availability (any such
excess Revolving Credit Advances are herein referred to collectively as
“Permitted Overadvances”); provided, however, the amount of all Permitted
Overadvances outstanding at any time shall not exceed the Maximum Overadvance
Amount at such time. The Pro Rata Share of the Permitted Overadvances plus all
other Revolving Loans of any Revolving Lender shall not at any time exceed its
separate Revolving Loan Commitment (less its Pro Rata Share of the
Export-Related Credit Participations and Swing Line Loans). The obligations of
each Revolving Lender to make Permitted Overadvances hereunder shall be several
and not joint. Until the Commitment Termination Date, Borrowers may borrow,
repay and reborrow under this Section 1.1(a)(iii). Each Permitted Overadvance
shall be made on notice by Borrower Representative on behalf of the applicable
Borrower to one of the representatives of Agent identified in Schedule 1.1 at
the address specified therein. Any such notice must be given no later than (1)
noon (New York time) on the Business Day of the proposed Permitted Overadvance,
in the case of an Index Rate Loan, or (2) noon (New York time) on the date which
is three (3) Business Days prior to the proposed Permitted Overadvance, in the
case of a LIBOR Loan. Each such notice (a ”Notice of Permitted Overadvance”)
must be given in writing (by telecopy or overnight courier) substantially in the
form of Exhibit 1.1(a)(iii), and shall include the information required in such
Exhibit. If any Borrower desires to have a Permitted Overadvance bear interest
by reference to a LIBOR Rate, Borrower Representative must comply with Section
1.5(e).
 
(b)    Intentionally Omitted.
 
(c)    Swing Line Facility.
 
(i)    Agent shall notify the Swing Line Lender promptly upon Agent’s receipt of
any Notice of Revolving Credit Advance. Subject to the terms and conditions
hereof, the Swing Line Lender may, in its discretion, make available from time
to time on and after the Closing Date until the Commitment Termination Date
advances (each, a “Swing Line Advance”) in accordance with any such notice. The
provisions of this Section 1.1(c) shall not relieve Revolving Lenders of their
obligations to make Revolving Credit Advances under Section 1.1(a); provided
that if the Swing Line Lender makes a Swing Line Advance pursuant to any such
notice, such Swing Line Advance shall be in lieu of any Revolving Credit Advance
that otherwise may be made by Revolving Credit Lenders pursuant to such notice.
The aggregate amount of Swing Line Advances outstanding shall not exceed at any
time the lesser of (A) the Swing Line Commitment and (B) the lesser of the
Maximum Amount and (except for Permitted Overadvances) the Aggregate Borrowing
Base, in each case, less the outstanding balance of the Revolving Loan and the
Export-Related Loan at such time (“Swing Line Availability”). Until the
Commitment Termination Date, Borrowers may from time to time borrow, repay and
reborrow under this Section 1.1(c). Each Swing Line Advance shall be made
pursuant to a Notice of Revolving Credit Advance delivered to Agent by Borrower
Representative on behalf of the applicable Borrower in accordance with Section
1.1(a). Any such notice must be given no later than noon (New York time) on the
Business Day of the proposed Swing Line Advance.
 
 
3

--------------------------------------------------------------------------------

Table of Contents
 
 
Unless the Swing Line Lender has received at least one Business Day’s prior
written notice from Requisite Revolving Lenders instructing it not to make a
Swing Line Advance, the Swing Line Lender shall, notwithstanding the failure of
any condition precedent set forth in Sections 2.2, be entitled to fund that
Swing Line Advance, and to have each Revolving Lender make Revolving Credit
Advances in accordance with Section 1.1(c)(iii) or purchase participating
interests in accordance with Section 1.1(c)(iv). Notwithstanding any other
provision of this Agreement or the other Loan Documents, the Swing Line Loan
shall constitute an Index Rate Loan. As provided in Section 1.1(c)(iii), Agent
may cause the aggregate outstanding principal amount of the Swing Line Loan to
be repaid from the proceeds of a Revolving Credit Advance.
 
(ii)    Each Borrower shall, if requested by the Swing Line Lender, jointly
execute and deliver to the Swing Line Lender a promissory note to evidence the
Swing Line Commitment. Such note shall be in the principal amount of the Swing
Line Commitment of the Swing Line Lender, dated the Closing Date and
substantially in the form of Exhibit 1.1(c)(ii) (the “Swing Line Note”). The
Swing Line Note shall represent the obligation of each Borrower to pay the
amount of the Swing Line Commitment or, if less, the aggregate unpaid principal
amount of all Swing Line Advances made to such Borrower together with interest
thereon as prescribed in Section 1.5. The entire unpaid balance of the Swing
Line Loan and all other non-contingent Obligations shall be immediately due and
payable in full in immediately available funds on the Commitment Termination
Date if not sooner paid in full.
 
(iii)    The Swing Line Lender, at any time and from time to time no less
frequently than once weekly shall on behalf of any Borrower (and each Borrower
hereby irrevocably authorizes the Swing Line Lender to so act on its behalf)
request each Revolving Lender (including the Swing Line Lender) to make a
Revolving Credit Advance to each Borrower (which shall be an Index Rate Loan) in
an amount equal to that Revolving Lender’s Pro Rata Share of the principal
amount of the applicable Borrower’s Swing Line Loan (the “Refunded Swing Line
Loan”) outstanding on the date such notice is given. Unless any of the events
described in Section 8.1(i) or 8.1(j) has occurred (in which event the
procedures of Section 1.1(c)(iv) shall apply) and regardless of whether the
conditions precedent set forth in this Agreement to the making of a Revolving
Credit Advance are then satisfied, each Revolving Lender shall disburse directly
to Agent, its Pro Rata Share of a Revolving Credit Advance on behalf of the
Swing Line Lender prior to 3:00 p.m. (New York time) in immediately available
funds on the Business Day next succeeding the date that notice is given. The
proceeds of those Revolving Credit Advances shall be immediately paid to the
Swing Line Lender and applied to repay the Refunded Swing Line Loan of the
applicable Borrower.
 
(iv)    If, prior to refunding a Swing Line Loan with a Revolving Credit Advance
pursuant to Section 1.1(c)(iii), one of the events described in Section 8.1(i)
or 8.1(j) has occurred, then, subject to the provisions of Section 1.1(c)(v),
each Revolving Lender shall, on the date such Revolving Credit Advance was to
have been made for the benefit of the applicable Borrower, purchase from the
Swing Line Lender an undivided participation interest in the Swing Line Loan to
such Borrower in an amount equal to its Pro Rata Share of such Swing Line Loan.
Upon request, each Revolving Lender shall promptly transfer to the Swing Line
Lender, in immediately available funds, the amount of its participation
interest.
 
 
4

--------------------------------------------------------------------------------

Table of Contents
 
 
(v)    Each Revolving Lender’s obligation to make Revolving Credit Advances in
accordance with Section 1.1(c)(iii) and to purchase participation interests in
accordance with Section 1.1(c)(iv) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Lender may have against
the Swing Line Lender, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of any Default or Event of
Default; (C) any inability of any Borrower to satisfy the conditions precedent
to borrowing set forth in this Agreement at any time or (D) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If any Revolving Lender does not make available to Agent or the
Swing Line Lender, as applicable, the amount required pursuant to Section
1.1(c)(iii) or 1.1(c)(iv), as the case may be, the Swing Line Lender shall be
entitled to recover such amount on demand from such Revolving Lender, together
with interest thereon for each day from the date of non-payment until such
amount is paid in full at the Federal Funds Rate for the first two (2) Business
Days and at the Index Rate thereafter.
 
(d)    Export-Related Loan.
 
(i)    Subject to the terms and conditions hereof, the Export-Related Loan
Lender agrees to make available to Borrowers at any time and from time to time
on and after the Export-Related Loan Commitment Date until the Export-Related
Loan Termination Date export-related advances (each, an “Export-Related
Advance”) in accordance with any notice provided as set forth below. Until the
Export-Related Loan Termination Date, Borrowers may from time to time borrow,
repay and reborrow under this Section 1.1(d)(i); provided, that (A) the amount
of any Export-Related Advance to be made at any time shall not exceed the
Export-Related Borrowing Availability at such time, and (B) the aggregate amount
of Export-Related Advances outstanding shall not exceed at any time the lesser
of (i) the Export-Related Loan Commitment or (ii) the Maximum Amount less the
outstanding balances of the Revolving Loan and the Export-Related Loan at such
time. Export-Related Borrowing Availability may be further reduced by Reserves
imposed by Agent in its Permitted Discretion. Each Export-Related Advance shall
be made on notice by Borrower Representative to one of the representatives of
Agent identified in Schedule 1.1 at the address specified therein. Any such
notice must be given no later than: (1) noon (New York time) on the Business Day
of the proposed Export-Related Advance, in the case of an Index Rate Loan; or
(2) noon (New York time) on the date which is three (3) Business Days prior to
the proposed Export-Related Advance, in the case of a LIBOR Loan. Each such
notice (a “Notice of Export-Related Advance”) must be given in writing (by
telecopy or overnight courier) substantially in the form of Exhibit 1.1(d)(i),
and shall include the information required in such Exhibit). If Borrowers desire
to have the Export-Related Advances bear interest by reference to a LIBOR Rate,
Borrowers must comply with Section 1.5(e). Agent shall notify the Export-Related
Loan Lender promptly upon Agent’s receipt of any Notice of Export-Related
Advance. Unless the Export-Related Loan Lender has received at least one
Business Day’s prior written notice from Requisite Revolving Lenders instructing
it not to make an Export-Related Advance, the Export-Related Loan Lender shall,
notwithstanding the failure of any condition precedent set forth in Section 2.2
and Section 2.3, be entitled to fund that Export-Related Advance, and to have
each Revolving Lender purchase participating interests in accordance with
Section 1.1(d)(iii). The Export-Related Loan Lender, subject to the terms
hereof, shall make the requested Export-Related Advance to Borrowers not later
than 4:00 p.m. (New York time) on the requested funding date.
 
 
5

--------------------------------------------------------------------------------

Table of Contents
 
 
(ii)    Each Borrower shall, if requested by the Export-Related Loan Lender,
jointly execute and deliver to the Export-Related Loan Lender a promissory note
to evidence the Export-Related Loan Commitment. Such note shall be in the
principal amount of  the Export-Related Loan Commitment of the Export-Related
Loan Lender, dated the Export-Related Loan Commitment Date and substantially in
the form of Exhibit 1.1(d)(ii) (the “Export-Related Loan Note”). The
Export-Related Loan Note shall represent the obligation of Borrowers to pay the
amount of the Export-Related Loan Commitment or, if less, the aggregate unpaid
principal amount of all Export-Related Advances made to Borrowers together with
interest thereon as prescribed in Section 1.5. The entire unpaid balance of the
Export-Related Loan and all other non-contingent Obligations related thereto
shall be immediately due and payable in full in immediately available funds on
the Export-Related Loan Termination Date if not sooner paid in full.
 
(iii)    Immediately upon the making of any Export-Related Advance by the
Export-Related Loan Lender, each Revolving Lender (including the Export-Related
Loan Lender) shall be deemed to have irrevocably and unconditionally purchased
from the Export-Related Loan Lender an undivided interest and participation in
such Export-Related Advance in an amount equal to its Pro Rata Share of the
principal amount of such Export-Related Advance (each an “Export-Related Credit
Participation” and collectively, the “Export-Related Credit Participations”).
Each Revolving Lender shall fund its participation in such Export-Related
Advance in the same manner as provided in this Agreement with respect to
Revolving Credit Advances, regardless of whether the conditions precedent set
forth in this Agreement to the making of a Revolving Credit Advance are then
satisfied, and as set forth in this Section 1.1(d). The Export-Related Loan
Lender, at any time and from time to time in its sole and absolute discretion,
but not less frequently than weekly, shall request each Revolving Lender
(including the Export-Related Loan Lender) to fund its participation in
outstanding Export-Related Advances which have not been previously funded in an
amount equal to its Pro Rata Share of the principal amount of such
Export-Related Advances (a “Funded Export-Related Credit Participation”),
regardless, among other things, of whether the conditions precedent set forth in
this Agreement to the making of a Revolving Credit Advance are then satisfied.
Each Revolving Lender shall disburse directly to Agent such amount prior to 4:00
p.m. (New York time) in immediately available funds on the Business Day next
succeeding the date that such request is given, and Agent shall immediately pay
such amount to the Export-Related Loan Lender.
 
(iv)    Each Revolving Lender’s obligation to purchase participation interests
in accordance with Section 1.1(d)(iii) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right that such Revolving Lender may
have against the Export-Related Loan Lender, Borrowers or any other Person for
any reason whatsoever; (B) the occurrence or continuance of any Default or Event
of Default; (C) any inability of Borrowers to satisfy the conditions precedent
to borrowing set forth in this Agreement at any time; or (D) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If any Revolving Lender does not make available to Agent the
amount required pursuant to Section 1.1(d)(iii), the Export-Related Loan Lender
shall be entitled to recover such amount on demand from such Revolving Lender,
together with interest thereon for each day from the date of non payment until
such amount is paid in full at the Federal Funds Rate for the first two (2)
Business Days and at the Index Rate thereafter.
 
 
6

--------------------------------------------------------------------------------

Table of Contents
 
 
(v)    Any principal or interest received by Agent in respect of any
Export-Related Advance shall be promptly paid by Agent to the Revolving Lenders
which have a Funded Export-Related Credit Participation in such Export-Related
Advance in an amount equal to their respective Pro Rata Shares of such principal
or interest (and to the Export-Related Loan Lender with respect to any such
Export-Related Advance as to which a Funded Export-Related Credit Participation
does not exist).
 
(e)    Reliance on Notices; Appointment of Borrower Representative. Agent shall
be entitled to rely upon, and shall be fully protected in relying upon, any
Notice of Revolving Credit Advance, Notice of Export-Related Advance, Notice of
Conversion/Continuation or similar notice believed by Agent to be genuine. Agent
may assume that each Person executing and delivering any notice in accordance
herewith was duly authorized, unless the responsible individual acting thereon
for Agent has actual knowledge to the contrary. Each Borrower hereby designates
Parent as its representative and agent on its behalf for the purposes of issuing
Notices of Revolving Credit Advances, Notice of Export-Related Advances and
Notices of Conversion/Continuation, giving instructions with respect to the
disbursement of the proceeds of the Loans, selecting interest rate options,
requesting Letters of Credit, giving and receiving all other notices and
consents hereunder or under any of the other Loan Documents and taking all other
actions (including in respect of compliance with covenants) on behalf of any
Borrower or Borrowers under the Loan Documents. Borrower Representative hereby
accepts such appointment. Agent and each Lender may regard any notice or other
communication pursuant to any Loan Document from Borrower Representative as a
notice or communication from all Borrowers, and may give any notice or
communication required or permitted to be given to any Borrower or Borrowers
hereunder to Borrower Representative on behalf of such Borrower or Borrowers.
Each Borrower agrees that each notice, election, representation and warranty,
covenant, agreement and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.
 
1.2    Letters of Credit. Subject to and in accordance with the terms and
conditions contained herein and in Annex B, Borrower Representative, on behalf
of the applicable Borrower, shall have the right to request, and Revolving
Lenders agree to incur, or purchase participations in, Letter of Credit
Obligations in respect of each Borrower.
 
1.2A  Swap Related Reimbursement Obligations.
 
(a)    Borrowers agree to reimburse GE Capital in immediately available funds in
the amount of any payment made by GE Capital under a Swap Related L/C (such
reimbursement obligation, whether contingent upon payment by GE Capital under
the Swap Related L/C or otherwise, being herein called a “Swap Related
Reimbursement Obligation”). No Swap Related Reimbursement Obligation for any
Swap Related L/C may exceed the amount of the payment obligations owed by
Borrowers under the interest rate protection or hedging agreement or transaction
supported by the Swap Related L/C.
 
 
7

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)    A Swap Related Reimbursement Obligation shall be due and payable by
Borrowers within one (1) Business Day after the date on which a related payment
was made by GE Capital under the Swap Related L/C.
 
(c)    Any Swap Related Reimbursement Obligation shall, during the period in
which it is unpaid, bear interest at the rate per annum equal to the LIBOR Rate
plus one percent (1%), as if the unpaid amount of the Swap Related Reimbursement
Obligation were a LIBOR Loan, and not at any otherwise applicable Default Rate.
Such interest shall be payable upon demand. The following additional provisions
apply to the calculation and charging of interest by reference to the LIBOR
Rate:
 
(i)    The LIBOR Rate shall be determined for each successive one-month LIBOR
Period during which the Swap Related Reimbursement Obligation is unpaid,
notwithstanding the occurrence of any Event of Default and even if the LIBOR
Period were to extend beyond the Commitment Termination Date.
 
(ii)    If a Swap Related Reimbursement Obligation is paid during a monthly
period for which the LIBOR Rate is determined, interest shall be pro-rated and
charged for the portion of the monthly period during which the Swap Related
Reimbursement Obligation was unpaid. Section 1.13(b) shall not apply to any
payment of a Swap Related Reimbursement Obligation during the monthly period.
 
(iii)    Notwithstanding the last paragraph of the definition of “LIBOR Rate”,
if the LIBOR Rate is no longer available from Telerate News Service, the LIBOR
Rate shall be determined by GE Capital from such financial reporting service or
other information available to GE Capital as in GE Capital’s reasonable
discretion indicates GE Capital’s cost of funds.
 
(d)    Except as provided in the foregoing provisions of this Section 1.2A and
in Section 11.3, Borrowers shall not be obligated to pay to GE Capital or any of
its Affiliates any Letter of Credit Fee, or any other fees, charges or expenses,
in respect of a Swap Related L/C or arranging for any interest rate protection
or hedging agreement or transaction supported by the Swap Related L/C. GE
Capital and its Affiliates shall look to the beneficiary of a Swap Related L/C
for payment of any such letter of credit fees or other fees, charges or expenses
and such beneficiary may factor such fees, charges, or expenses into the pricing
of any interest rate protection or hedging arrangement or transaction supported
by the Swap Related L/C.
 
(e)    If any Swap Related L/C is revocable prior to its scheduled expiry date,
GE Capital agrees not to revoke the Swap Related L/C unless the Commitment
Termination Date or an Event of Default has occurred.
 
(f)    GE Capital or any of its Affiliates shall be permitted to (i) provide
confidential or other information furnished to it by any of the Credit Parties
(including, without limitation, copies of any documents and information in or
referred to in the Closing Checklist, Financial Statements and Compliance
Certificates) to a beneficiary or potential beneficiary of a Swap Related L/C
and (ii) receive confidential or other information from the beneficiary or
potential beneficiary relating to any agreement or transaction supported or to
be supported by the Swap Related L/C. However, no confidential information shall
be provided to any Person under this paragraph unless the Person has agreed to
comply with the covenant substantially as contained in Section 11.8.
 
 
8

--------------------------------------------------------------------------------

Table of Contents
 
 
1.3    Prepayments.
 
(a)    Voluntary Prepayments; Reductions in Revolving Loan Commitments.
Borrowers may at any time pursuant to written notice (or telephonic notice
promptly confirmed in writing by telecopy or overnight delivery) by Borrower
Representative to Agent (i) voluntarily prepay, without penalty or premium, all
or part of the Revolving Loans and/or (ii) permanently reduce (but not
terminate) the Revolving Loan Commitment; provided that (A) any such prepayments
or reductions shall be in a minimum amount of $500,000 and integral multiples of
$100,000 in excess of such amount (unless the outstanding principal balance of
the Revolving Loans immediately prior to such reduction is less than $500,000 or
any such integral multiple, in which case the prepayment shall be in the entire
amount of such outstanding principal balance), (B) the Revolving Loan Commitment
shall not be reduced to an amount less than the greater of (i) the amount of the
Revolving Loan then outstanding and (ii) $75,000,000, and (C) after giving
effect to such reductions, Borrowers shall comply with Section 1.3(b)(i).
Notwithstanding any of the foregoing, Borrowers may, without penalty or premium
except as set forth in the GE Capital Fee Letter, at any time on at least five
(5) Business Days’ prior written notice by Borrower Representative to Agent
terminate the Revolving Loan Commitment; provided that upon such termination,
all Loans and other non-contingent Obligations shall be immediately due and
payable in full and all Letter of Credit Obligations shall be cash
collateralized or otherwise satisfied in accordance with Annex B. Any voluntary
prepayment and any reduction or termination of the Revolving Loan Commitment
must be accompanied by payment of the Fees required by the GE Capital Fee
Letter, if any, plus the payment of any LIBOR funding breakage costs in
accordance with Section 1.13(b). Upon any such reduction or termination of the
Revolving Loan Commitment, each Borrower’s right to request Revolving Credit
Advances, or request that Letter of Credit Obligations be incurred on its
behalf, or request Swing Line Advances or Export-Related Advances, shall
simultaneously be permanently reduced or terminated, as the case may be;
provided that a permanent reduction of the Revolving Loan Commitment shall not
require a corresponding pro rata reduction in the L/C Sublimit. Each notice of
partial prepayment shall designate the Loans or other Obligations to which such
prepayment is to be applied.
 
(b)    Mandatory Prepayments.
 
(i)    If at any time the aggregate outstanding balances of the Revolving Loan
plus the Export-Related Loan exceed the lesser of (A) the Maximum Amount and (B)
the sum of the Aggregate Borrowing Base plus the Maximum Overadvance Amount,
Borrowers shall immediately repay the aggregate outstanding Permitted
Overadvances to the extent required to eliminate such excess. If any such excess
remains after repayment in full of the aggregate outstanding Permitted
Overadvances, Borrowers shall immediately repay the aggregate outstanding
Revolving Credit Advances to the extent required to eliminate such excess. If
any such excess remains after repayment in full of the aggregate outstanding
Permitted Overadvances and Revolving Credit Advances, Borrowers shall
immediately repay the aggregate outstanding Export-Related Advances to the
extent required to eliminate such excess.
 
 
9

--------------------------------------------------------------------------------

Table of Contents
 
 
If any such excess remains after repayment in full of the aggregate outstanding
Permitted Overadvances, Revolving Credit Advances and Export-Related Loans,
Borrowers shall provide cash collateral for the Letter of Credit Obligations in
the manner set forth in Annex B to the extent required to eliminate such excess.
If no Event of Default shall have occurred and be continuing, all or a portion
of such cash collateral shall be returned to Borrowers at such time as the
aggregate outstanding balances of the Revolving Loan plus the Export-Related
Loan no longer exceed the lesser of (A) the Maximum Amount and (B) the sum of
the Aggregate Borrowing Base plus the Maximum Overadvance Amount. If on any day
the outstanding balance of the Export-Related Loan exceeds the lesser of (A) the
Export-Related Loan Commitment and (B) the Export-Related Borrowing Base,
Borrowers shall on such day repay the aggregate outstanding Export-Related
Advances to the extent required to eliminate such excess.
 
(ii)    Subject to the terms of the Intercreditor Agreement and the Senior
Secured Notes Indenture (as in effect on the Closing Date or as amended in
accordance with the terms hereof), upon receipt by any Credit Party of any Net
Cash Proceeds of any asset Disposition, Borrowers shall promptly (and, in no
event, later than one (1) Business Day after any such Disposition) prepay the
Loans in an amount equal to all such Net Cash Proceeds. Any such prepayment
shall be applied in accordance with Section 1.3(c). The following shall not be
subject to mandatory prepayment under this clause (ii): (1) Net Cash Proceeds
from asset Dispositions of less than $5,000,000 in the aggregate during the term
of this Agreement, (2) Net Cash Proceeds from asset Dispositions that are
reinvested in Equipment, Fixtures, real property or other assets useful in the
businesses of the Credit Parties within one year following receipt thereof (the
“Permitted Reinvestment Period”) or are committed in writing to be invested in
Equipment, Fixtures, real property or other assets useful in the businesses of
the Credit Parties within the Permitted Reinvestment period to the extent such
Net Cash Proceeds are actually reinvested within six months of the expiration of
the Permitted Reinvestment Period; provided that such Borrower notifies Agent of
its intent to reinvest within 60 days of the time such proceeds are received and
when such reinvestment occurs and (3) Net Cash Proceeds which, with the prior
approval of Agent and the Requisite Lenders, are applied by a Credit Party to
pay contributions to an Employee Plan which is subject to Title IV of ERISA,
including any contributions not currently required under Section 412 of the IRC
that are made for future funding purposes; provided that the Credit Party
notifies Agent of its intent to make such contributions within 60 days before
the time such contributions occur.
 
(iii)    If Parent issues Stock, or if any Credit Party issues any Indebtedness
that is not otherwise permitted hereunder, no later than the Business Day
following the date of receipt of the Net Cash Proceeds thereof, Parent shall
prepay the Loans in an amount equal to all such Net Cash Proceeds. Any such
prepayment shall be applied in accordance with Section 1.3(c).
 
(c)    Application of Certain Mandatory Prepayments. Subject to Section 1.11,
any prepayments made by any Borrower pursuant to Section 1.3(b)(ii) or (b)(iii)
above shall be applied as follows: first, to Fees and reimbursable expenses of
Agent then due and payable pursuant to any of the Loan Documents, until the same
has been paid in full; second, to interest then due and payable on any Permitted
Overadvance, until the same has been paid in full; third, to the principal
balance of any Permitted Overadvance outstanding, until the same has been repaid
in full; fourth, to interest then due and payable on Swing Line Loans, until the
same has been paid in full; fifth, to the principal balance of the Swing Line
Loan outstanding, until the same has been repaid in full; sixth, to interest
then due and payable on Revolving Credit Advances, until the same has been paid
in full; seventh, to the principal balance of Revolving Credit Advances
outstanding, until the same has been repaid in full; eighth, to interest then
due and payable on the Export-Related Loan, until the same has been paid in
full; and last, to the principal balance of Export-Related Advances outstanding,
until the same has been repaid in full. None of the Revolving Loan Commitment,
the Export-Related Loan Commitment or the Swing Line Commitment shall be
permanently reduced by the amount of any such payments.
 
 
10

--------------------------------------------------------------------------------

Table of Contents
 
 
 
(d)    Application of Prepayments from Insurance and Condemnation Proceeds.
Prepayments from Net Cash Proceeds of insurance or condemnation events in
accordance with Section 5.7 and the Mortgage(s), respectively, shall be applied,
first, to the Permitted Overadvances, second, to the Swing Line Loans, third, to
the Revolving Credit Advances, and last, to the Export-Related Advances;
provided, that prior to the Discharge of Term Obligations, proceeds of Senior
Secured Priority Collateral to the extent payable to the holders of the Senior
Secured Notes or to be held as Senior Secured Priority Collateral or otherwise
shall be applied, in each case, in accordance with the terms of the Senior
Secured Notes Indenture and the Intercreditor Agreement, provided further that
(1) the Borrower Representative shall certify to Agent that all such proceeds of
Senior Secured Priority Collateral have been deposited into a Senior Secured
Priority Account in accordance with Section 5.20 and otherwise as required by
the Senior Secured Notes Indenture, the Intercreditor Agreement or the Loan
Documents and (2) the Borrower Representative shall notify Agent in accordance
with Section 5.20 prior to any withdrawal from or deposits to any such account.
None of the Revolving Loan Commitment, Export-Related Loan Commitment or the
Swing Line Loan Commitment shall be permanently reduced by the amount of any
such prepayments.
 
(e)    No Implied Consent. Nothing in this Section 1.3 shall be construed to
constitute Agent’s or any Lender’s consent to any transaction that is not
permitted by other provisions of this Agreement or the other Loan Documents.
 
1.4    Use of Proceeds. Borrowers shall utilize the proceeds of the Loans solely
for the Refinancing (and to pay any related transaction fees and expenses), and
for the financing of Borrowers’ working capital, capital expenditures and other
general corporate purposes. Schedule (1.4) contains a description of Borrowers’
sources and uses of funds as of the Closing Date, including Loans and Letter of
Credit Obligations to be made or incurred on that date, and a funds flow
memorandum detailing how funds from each source are to be transferred to
particular uses.
 
1.5    Interest and Applicable Margins.
 
(a)    Borrowers shall pay interest to Agent, for the ratable benefit of Lenders
in accordance with the various Loans being made by each Lender, in arrears on
each applicable Interest Payment Date, at the following rates: (i) with respect
to the Revolving Credit Advances, the Index Rate plus the Applicable Revolver
Index Margin per annum or, at the election of Borrower Representative, the
applicable LIBOR Rate plus the Applicable Revolver LIBOR Margin per annum; (ii)
with respect to the Export-Related Advances, the Index Rate plus the Applicable
Export-Related Index Margin per annum or, at the election of Borrower
Representative, the applicable LIBOR Rate plus the Applicable Export-Related
LIBOR Margin per annum; (iii) with respect to the Permitted Overadvance, the
Index Rate plus the Applicable Overadvance Loan Index Margin per annum or, at
the election of Borrower Representative, the applicable LIBOR Rate plus the
Applicable Overadvance Loan LIBOR Margin per annum; and (iv) with respect to the
Swing Line Loan, the Index Rate plus the Applicable Revolver Index Margin per
annum.
 
 
11

--------------------------------------------------------------------------------

Table of Contents
 
 
As of the Closing Date, the Applicable Margins are as follows:
 
            Applicable Revolver Index Margin
 
0.50%
 
            Applicable Revolver LIBOR Margin
 
1.50%
 
            Applicable Export-Related Index Margin
 
0.50%
 
            Applicable Export-Related LIBOR Margin
 
1.50%
 
            Applicable Overadvance Loan Index Margin
 
3.50%
 
            Applicable Overadvance Loan LIBOR Margin
 
4.50%
 
            Applicable L/C Margin
 
1.50%
 
            Applicable Unused Line Fee Margin
 
0.30%
 



The Applicable Margins may be adjusted by reference to the following grids:
 
                             [applicablemargins.jpg]   
 
 
 

 
Applicable Margins
 
Level I
Level II
Level III
Level IV
Level V
Applicable Revolver
Index Margin
0.50%
0.75%
1.00%
1.25%
1.50%
Applicable Revolver LIBOR Margin
1.50%
1.75%
2.00%
2.25%
2.50%
Applicable Export-Related
Index Margin
0.50%
0.75%
1.00%
1.25%
1.50%

 
 
12

--------------------------------------------------------------------------------

Table of Contents
 
 
Applicable Margins
 
Level I
Level II
Level III
Level IV
Level V

Applicable Export-Related LIBOR Margin
1.50%
1.75%
2.00%
2.25%
2.50%
Applicable Overadvance Loan Index Margin
3.50%
3.50%
3.50%
3.50%
3.50%
Applicable Overadvance Loan LIBOR Margin
4.50%
4.50%
4.50%
4.50%
4.50%
Applicable L/C Margin
1.50%
1.75%
2.00%
2.25%
2.50%
Applicable Unused Line Fee Margin
0.30%
0.30%
0.30%
0.30%
0.30%



Adjustments in the Applicable Margins shall commence with the delivery of the
first Borrowing Base Certificate after the Closing Date, and thereafter shall be
adjusted upon delivery of the Borrowing Base Certificate as of the end of each
Fiscal Quarter, any such adjustment shall be implemented quarterly, on a
prospective basis, for each Fiscal Quarter commencing five (5) days after the
date of delivery to Agent of the applicable Borrowing Base Certificate
evidencing the need for an adjustment. Failure to deliver such Borrowing Base
Certificate within five (5) Business Days after the date such Borrowing Base
Certificate was required to be delivered pursuant to Section 4.1(b) and Annex F
shall, in addition to any other remedy provided for in this Agreement, result in
an increase in the Applicable Margins to the highest level set forth in the
foregoing grid from the day next succeeding such fifth Business Day until the
date that is five (5) Business Days after delivery of a Borrowing Base
Certificate demonstrating that such an increase is not required. In the event
that the information contained in any Borrowing Base Certificate is shown by
Agent to Borrower Representative to be inaccurate or if Borrower Representative
shall become aware of any inaccuracy, and such inaccuracy, if corrected, would
have led to the application of higher Applicable Margins for any period (an
“Applicable Period”) than the Applicable Margins actually applied for such
Applicable Period, then (i) Borrowers shall promptly (and in any event, within
five (5) Business Days) deliver to Agent a correct Borrowing Base Certificate
for such Applicable Period, (ii) the Applicable Margins shall be re-determined
by Agent based on the corrected Borrowing Base Certificate in accordance with
the foregoing grid for such Applicable Period, and (iii) Borrowers shall
promptly following receipt of such re-determination (and in any event, within
five (5) Business Days after such receipt) deliver to Agent full payment in
respect of the accrued additional interest on the Loans as a result of any such
increased Applicable Margins for such Applicable Period, which payment shall be
promptly applied by Agent in accordance with Section 1.11 (it being understood
that this Section 1.5(a) shall in no way limit the rights of Agent and the
Lenders to exercise their rights under Section 1.5(d) or Section 8.2; provided,
however, Agent and Lenders agree that they shall not implement the Default Rate
for such Applicable Period if the implementation of such Default Rate is
permitted solely because of the inaccuracy in the information contained in such
Borrowing Base Certificate). If an Event of Default has occurred and is
continuing at the time any reduction in the Applicable Margins is to be
implemented, that reduction shall be deferred until the first day of the first
calendar month following the date on which such Event of Default is waived or
cured.
 
(b)    If any payment on any Loan becomes due and payable on a day other than a
Business Day, the maturity thereof will be extended to the next succeeding
Business Day (except as set forth in the definition of LIBOR Period) and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.
 
 
13

--------------------------------------------------------------------------------

Table of Contents
 
 
(c)    All computations of Fees calculated on a per annum basis and interest
shall be made by Agent on the basis of a 360-day year (except that Loans that
bear interest based on the Index Rate shall be calculated on the basis of a
365-day year), in each case for the actual number of days occurring in the
period for which such interest and Fees are payable. The Index Rate is a
floating rate determined for each day. Each determination by Agent of an
interest rate and Fees hereunder shall be presumptive evidence of the
correctness of such rates and Fees.
 
(d)    So long as an Event of Default has occurred and is continuing under
Section 8.1(a) with respect to any payment of principal or interest, Section
8.1(i) or Section 8.1(j) or so long as any other Event of Default has occurred
and is continuing and at the election of Agent (or upon the written request of
Requisite Lenders) confirmed by written notice from Agent to Borrower
Representative, to the fullest extent permitted by applicable law, the interest
rates applicable to the Loans and the Letter of Credit Fees shall be increased
by two percentage points (2%) per annum above the rates of interest or the rate
of such Fees otherwise applicable hereunder unless Agent or Requisite Lenders
elect to impose a smaller increase (the “Default Rate”), and all outstanding
Obligations shall bear interest at the Default Rate applicable to such
Obligations. Interest and Letter of Credit Fees at the Default Rate shall accrue
from the initial date of such Event of Default until that Event of Default is
cured or waived (or such notice is rescinded) and shall be payable upon demand.
 
(e)    Borrower Representative shall have the option to (i) request that any
Revolving Credit Advance be made as a LIBOR Loan, (ii) convert at any time all
or any part of outstanding Loans (other than the Swing Line Loan) from Index
Rate Loans to LIBOR Loans, (iii) convert any LIBOR Loan to an Index Rate Loan
subject to payment of LIBOR breakage costs in accordance with Section 1.13(b) if
such conversion is made prior to the expiration of the LIBOR Period applicable
thereto, or (iv) continue all or any portion of any Loan (other than the Swing
Line Loan) as a LIBOR Loan upon the expiration of the applicable LIBOR Period,
and the succeeding LIBOR Period of that continued Loan shall commence on the
first day after the last day of the LIBOR Period of the Loan to be continued.
Any Loan or group of Loans having the same proposed LIBOR Period to be made or
continued as, or converted into, a LIBOR Loan must be in a minimum amount of
$1,000,000 and integral multiples of $100,000 in excess of such amount. Any such
election must be made by noon (New York time) on the third Business Day prior to
(1) the date of any proposed Advance which is to bear interest at the LIBOR
Rate, (2) the end of each LIBOR Period with respect to any LIBOR Loans to be
continued as such, or (3) the date on which Borrower Representative wishes to
convert any Index Rate Loan to a LIBOR Loan for a LIBOR Period designated by
Borrower Representative in such election. If no election is received with
respect to a LIBOR Loan by noon (New York time) on the third Business Day prior
to the end of the LIBOR Period with respect thereto (or if a Default or an Event
of Default has occurred and is continuing), that LIBOR Loan shall be converted
to an Index Rate Loan at the end of its LIBOR Period. Any election to convert
any LIBOR Loan or portion thereof into an Index Rate Loan must be made by noon
(New York time) on the day of the proposed conversion. Borrower Representative
must make all such elections by notice to Agent in writing, by telecopy or
overnight courier. In the case of any conversion or continuation, such election
must be made pursuant to a written notice (a “Notice of
Conversion/Continuation”) substantially in the form of Exhibit 1.5(e).
 
 
14

--------------------------------------------------------------------------------

Table of Contents
 
 
(f)    Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Loan, together with all fees, charges and other
amounts which are treated as interest on such Loan under applicable law
(collectively the “Interest Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
intentionally omitted by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Interest Charges payable in respect thereof, shall be limited
to the Maximum Rate and, to the extent lawful, the interest and Interest Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Interest Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment, shall have been received by such Lender.
 
1.6    Eligible Accounts. All of the Accounts owned by each Borrower Party
(other than Export-Related Accounts) and reflected in the most recent Borrowing
Base Certificate delivered by Borrower Representative, on behalf of itself and
each other Borrower Party, to Agent shall be “Eligible Accounts” for purposes of
this Agreement, except any Account to which any of the exclusionary criteria set
forth below applies. Agent (i) shall have the right to establish, modify or
eliminate Reserves against Eligible Accounts from time to time in its Permitted
Discretion and (ii) reserves the right, at any time and from time to time after
the Closing Date, to adjust any of the criteria set forth below and to establish
new criteria under this clause (ii) in its Permitted Discretion, reflecting
changes in the collectibility or realization values of such Accounts arising or
discovered by Agent after the Closing Date subject to the approval of Requisite
Lenders in the case of adjustments or new criteria under this clause (ii) which
have the effect of making more credit available (unless such adjustment restores
the amount of credit available to a previously obtained amount). Eligible
Accounts shall not include any Export-Related Account or any Account of any
Borrower Party:
 
(a)    that does not arise from the sale of goods or the performance of services
by such Borrower Party in the ordinary course of its business;
 
(b)    (i) upon which such Borrower Party’s right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever or
(ii) that is the obligation of an Account Debtor located in a state or
jurisdiction (e.g., New Jersey, Minnesota and West Virginia) that requires, as a
condition to access to the courts of such jurisdiction, that a creditor qualify
to transact business, file a business activities report or other report or form,
or take one or more other actions, unless the applicable Borrower Party has so
qualified, filed such reports or forms, or taken such actions (and, in each
case, paid any required fees or other charges), except to the extent that such
Borrower Party may qualify subsequently as a foreign entity authorized to
transact business in such state or jurisdiction and gain access to such courts,
without incurring any cost or penalty reasonably viewed by Agent to be material
in amount, and such later qualification cures any access to such courts to
enforce payment of such Account or (iii) if the Account represents a progress
billing consisting of an invoice for goods sold or used or services rendered
pursuant to a contract under which the Account Debtor’s obligation to pay that
invoice is subject to such Borrower Party’s completion of further performance
under such contract or is subject to the equitable lien of a surety bond issuer;
 
 
15

--------------------------------------------------------------------------------

Table of Contents
 

(c)    in the event that any defense, counterclaim, setoff or dispute is
asserted as to such Account; provided that the portion of such Account not
subject to such defense, counterclaim, setoff or dispute will not be excluded
solely because of this clause (c);
 
(d)    that is not a true and correct statement of a bona fide obligation
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;
 
(e)    with respect to which an invoice (in form and substance consistent with
current practices or in such other form and with such other terms as are
reasonably acceptable to Agent) has not been sent to the applicable Account
Debtor;
 
(f)    that (i) is not owned by such Borrower Party or (ii) is subject to any
Lien of any other Person, other than Liens in favor of Agent, on behalf of
itself and Lenders, and Liens permitted under the Loan Documents;
 
(g)    that arises from a sale to any director (other than in the case of a
director that serves on the board of the applicable Borrower Party and the
applicable Account Debtor), officer, other employee or controlled affiliate of
any Credit Party;
 
(h)    that is the obligation of an Account Debtor that is the United States
government or a political subdivision thereof, or department, agency or
instrumentality thereof unless such Borrower Party has complied with the steps
reasonably requested by Agent, including notice to the United States government
under the Federal Assignment of Claims Act of 1940 or any action under any state
statute comparable to the Federal Assignment of Claims Act of 1940; provided,
however, the aggregate amount of all such governmental Accounts included in
Eligible Accounts shall not exceed $5,000,000;
 
(i)    that is the obligation of an Account Debtor located in a country other
than the United States or Canada (a “Foreign Account Debtor”) unless payment
thereof is assured by a letter of credit, export insurance or other similar
coverage on terms and conditions reasonably satisfactory to Agent; provided,
however, the aggregate amount of all Accounts owing from Foreign Account Debtors
supported by letters of credit, export insurance or other similar coverage
included in Eligible Accounts shall not exceed (i) $5,000,000 at any time prior
to the earlier of (A) the Export-Related Loan Commitment Date or (B) January 31,
2007 if the Parent and GE Capital have failed to submit the Ex-Im Bank Waiver
Request to Ex-Im Bank on or prior to such date, or (ii) $2,000,000 at any time
thereafter (such Dollar amount may be increased after the Closing Date by Agent,
but any such increase shall be in Agent’s sole discretion); provided, further,
no Accounts of any Blocked Person as determined by Agent in its sole discretion
shall be included in Eligible Accounts; provided, further, that this clause (i)
shall in no way limit the amount of any Export-Related Advances so long as any
Eligible Account from a Foreign Account Debtor is not also included in Eligible
Export-Related Accounts;
 
 
16

--------------------------------------------------------------------------------

Table of Contents
 
 
(j)    to the extent such Borrower Party or any Subsidiary thereof is liable for
goods sold or services rendered by the applicable Account Debtor to such
Borrower Party or any Subsidiary thereof (unless such Account Debtor has
executed a no-offset letter satisfactory to Agent in its Permitted Discretion)
but only to the extent of the potential offset;
 
(k)    that arises with respect to goods that are delivered on a bill and hold,
cash on delivery basis or placed on consignment, guaranteed sale or other terms
by reason of which the payment by the Account Debtor is or may be conditional,
except as to bill and hold invoices with respect to the sale of finished goods
in the ordinary course of business, if (i) Agent shall have received an
agreement in writing from the Account Debtor, in form and substance reasonably
satisfactory to Agent, confirming the unconditional obligation of the Account
Debtor to take the goods related thereto and pay such invoice, (ii) the finished
goods that are the subject of such bill and hold invoices are not included in
the Primary Borrowing Base as Eligible Inventory, (iii) such bill and hold
Accounts were originated in compliance with the Borrower Parties’ “bill and hold
policy” dated as of July 31, 2006 (in the form attached hereto as Exhibit 1.6),
as may be subsequently amended on terms that would provide no more availability
under the Primary Borrowing Base than in existence immediately prior to such
amendment and as approved by Agent in its Permitted Discretion, (iv) the
duration of the bill and hold period for such invoice shall not exceed
forty-five (45) days, (v) the amount of any such bill and hold invoice included
in Eligible Accounts shall be net of any customer deposit received by the
applicable Borrower Party in connection with such bill and hold arrangement and
(vi) the aggregate amount of all bill and hold invoices included in Eligible
Accounts shall not exceed $3,000,000;
 
(l)    (i) that is not paid within the earlier of: sixty (60) days following its
due date or one hundred and fifty (150) days following its original invoice
date; (ii) that is the obligation of an Account Debtor that suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or (iii) that is the obligation of an Account
Debtor that has filed or had filed against it a petition under any bankruptcy
law or any other federal, state or foreign (including any provincial)
receivership, insolvency relief or other law or laws for the relief of Debtors,
except with respect to post-petition Accounts owing by creditworthy Account
Debtors which have filed for bankruptcy protection under Chapter 11 of the
Bankruptcy Code, as Agent may approve in writing from time to time in its
Permitted Discretion;
 
             (m)    that is the obligation of an Account Debtor if more than
fifty percent (50%) of the Dollar amount of all Accounts owing by that Account
Debtor are ineligible under the other criteria set forth herein;
 
                (n)    as to which Agent’s lien thereon, on behalf of itself and
Lenders, is not a first priority perfected Lien;
 
              (o)    that fails to conform in all material respects (to the
extent such representation or warranty does not contain a materiality qualifier)
with any of the representations or warranties pertaining to Accounts in the Loan
Documents;
 
 
17

--------------------------------------------------------------------------------

Table of Contents
 
 
               (p)    to the extent such Account is evidenced by a judgment,
instrument or chattel paper;
 
             (q)    to the extent that such Account, together with all other
Accounts owing by such Account Debtor and its controlled Affiliates as of any
date of determination exceed ten percent (10%) of all Eligible Accounts; or
 
             (r)    that is payable in any currency other than U.S. Dollars,
Canadian Dollars or Japanese Yen (provided that (i) Eligible Accounts
attributable to Accounts payable in Canadian Dollars shall not exceed the U.S.
Dollar equivalent of $10,000,000 and (ii) Eligible Accounts attributable to
Accounts payable in Japanese Yen shall be included up to the U.S.-Dollar
equivalent of $5,000,000 subject to documentation and operational mechanics
reasonably acceptable to Agent).
 
               1.6A  Eligible Export-Related Accounts. All of the Export-Related
Accounts of the Borrower Parties reflected in the most recent Borrowing Base
Certificate delivered by Borrower Representative, on behalf of itself and each
other Borrower Party, to Agent shall be “Eligible Export-Related Accounts” for
purposes of this Agreement, except any excluded Export-Related Account referred
to in the last sentence of this Section 1.6A. Agent (i) shall have the right to
establish, modify or eliminate Reserves against Eligible Export-Related Accounts
from time to time in its Permitted Discretion and (ii) reserves the right, at
any time and from time to time after the Closing Date, to adjust any of the
criteria set forth below and to establish new criteria under this clause (ii) in
its Permitted Discretion, reflecting changes in the collectibility or
realization values of such Accounts arising or discovered by Agent after the
Closing Date subject to the approval of Requisite Lenders in the case of
adjustments or new criteria under this clause (ii) which have the effect of
making more credit available (unless such adjustment restores the amount of
credit available to a previously obtained amount). Eligible Export-Related
Accounts shall not include any Export-Related Account of any Borrower Party that
(i) does not satisfy the criteria set forth in the definition of “Eligible
Export-Related Accounts Receivable” contained in the Ex-Im Bank Borrower
Agreement, (ii) does not satisfy the criteria of Eligible Accounts except solely
with respect to the fact that such Export-Related Accounts are owed by non-U.S.
or non-Canadian Account Debtors or (iii) does not secure an Export-Related
Advance that has been guaranteed by the Ex-Im Bank, without recourse to such
Borrower Party or their assets (other than an assignment of rights in the
Account guaranteed as a condition to payment on such guarantee), and the terms
of such guarantees and the security interest of the Lenders therein are
reasonably acceptable to Agent.

 
1.7    Eligible Inventory.  All of the Inventory owned by the Borrower Parties
(other than Eligible Machinery-in-Process) and reflected in the most recent
Borrowing Base Certificate delivered by Borrower Representative, on behalf of
itself and each other Borrower Party, to Agent shall be “Eligible Inventory” for
purposes of this Agreement, except any Inventory to which any of the
exclusionary criteria set forth below applies. Agent (i) shall have the right to
establish, modify or eliminate Reserves against Eligible Inventory from time to
time in its Permitted Discretion and (ii) reserves the right, at any time and
from time to time after the Closing Date, to adjust the criteria set forth below
and to establish new criteria under this clause (ii) with respect to Eligible
Inventory in its Permitted Discretion reflecting changes in the salability or
realization values of Inventory arising or discovered by Agent after the Closing
Date, subject to the approval of Requisite Lenders in the case of adjustments or
new criteria under this clause (ii) which have the effect of making more credit
available (unless such adjustment restores the amount of credit available to a
previously obtained amount). Eligible Inventory shall not include any Inventory
of any Borrower Party that:
 
 
18

--------------------------------------------------------------------------------

Table of Contents
 
                        (a)    is not owned by such Borrower Party free and
clear of all Liens and rights of any other Person (including the rights of a
purchaser that has made progress payments and the rights of a surety that has
issued a bond to assure such Borrower Party’s performance with respect to that
Inventory), except the Liens in favor of Agent, on behalf of itself and Lenders,
and permitted encumbrances in favor of landlords and bailees to the extent
permitted hereunder (subject to Reserves established by Agent) and other Liens
permitted hereunder;
 
                        (b)    (i) is not located on premises owned, leased or
rented by such Borrower Party and set forth in Schedule 3.29, or (ii) is stored
at a leased location, unless Agent has given its prior consent thereto (such
consent not to be unreasonably withheld by Agent in its Permitted Discretion)
and unless either (x) a reasonably satisfactory landlord waiver has been
delivered to Agent, or (y) Reserves reasonably satisfactory to Agent have been
established with respect thereto or (iii) is stored with a bailee or
warehouseman unless a reasonably satisfactory, acknowledged bailee letter has
been received by Agent or Reserves reasonably satisfactory to Agent have been
established with respect thereto, or (iv) is located at an owned location
subject to a mortgage in favor of a lender other than Agent unless a reasonably
satisfactory mortgagee waiver has been delivered to Agent; provided, however,
clauses (i) through (iv) above shall not apply to Inventory located at (a) the
Rite-Tech location in Quebec, Canada and (b) the Progress Precision location in
Mississuaga, Ontario, Canada; provided, further, Inventory located at any site
where the aggregate Book Value of all Inventory at such location is less than
$100,000 shall not be Eligible Inventory hereunder (except with respect to
Inventory located at (a) the Rite Tech location in Quebec, Canada and (b) the
Progress Precision location in Mississuaga, Ontario, Canada);
 
                        (c)    is placed on consignment with the applicable
Borrower Party from its supplier or is in transit, except for Inventory in
transit between domestic locations of the Credit Parties as to which Agent’s
Liens have been perfected at origin and destination;
 
                        (d)    is covered by a negotiable document of title,
unless such document has been delivered to Agent with all necessary
endorsements, free and clear of all Liens except those in favor of Agent and
Lenders and other Liens permitted hereunder;
 
                        (e)    consists of display items or packing or shipping
materials, manufacturing supplies, work-in-process Inventory or
machines-in-process Inventory, provided, however, that the amount of
machines-in-process more than ninety-five percent (95%) complete (in terms of
time or dollars) will be adjusted to reflect their value as if such
machines-in-process were converted to finished goods and such value shall be
Eligible Inventory to the extent that the amount is reduced by expenses required
to complete such machines-in-process into finished goods;
 
 
19

--------------------------------------------------------------------------------

Table of Contents
 
                        (f)    consists of goods which have been returned by the
buyer (other than goods that are undamaged and resalable in the normal course of
business);
 
                        (g)    is not of a type held for sale in the ordinary
course of such Borrower Party’s business;
 
                        (h)    is not subject to a first priority Lien in favor
of Agent on behalf of itself and Lenders;
 
                        (i)    that fails to conform in all material respects
(to the extent such representation or warranty does not contain a materiality
qualifier) with any of the representations or warranties pertaining to Inventory
set forth in the Loan Documents;
 
                        (j)    consists of any costs associated with “freight
in” charges that are not specifically ascribed to an individual item of
Inventory;
 
                        (k)    consists of Hazardous Materials or goods that can
be transported or sold only with licenses that are not readily available and for
which licensed third-party transporters are not readily available;
 
                        (l)    is not covered by property insurance that is
commercially reasonable insurance protection for the Borrower Parties’ industry,
size and risk and Agent’s collateral protection as in effect on the Closing Date
provided that any changes to such insurance protection that are material and
adverse to the Lenders shall be reasonably acceptable to Agent in its Permitted
Discretion;
 
                        (m)    is subject to any patent or trademark license
requiring the payment of royalties or fees (other than with respect royalties or
fees that are (i) payable solely after the sale of such Inventory and (ii)
constitute unsecured claims against the applicable Borrower Party) or requiring
the consent of the licensor for a sale thereof by Agent, unless Agent shall have
entered into a waiver of such licensing requirement pursuant to a written
agreement in form and substance reasonably satisfactory to Agent; or
 
                        (n)    has been consigned to a Borrower Party’s
customer, unless (i) such consigned Inventory with such customer at a particular
location has an aggregate Book Value in excess of $100,000, (ii) such consigned
Inventory has been delivered to a customer location in respect of which a
satisfactory access agreement has been executed in favor of and received by
Agent, (iii) such consigned Inventory is segregated or otherwise separately
identifiable from any goods of any other person at the applicable customer
location, (iv) a UCC-1 or Personal Property Security Act (as applicable)
financing statement has been filed in the jurisdiction of the applicable
customer’s organization, which names such customer as debtor, the applicable
Borrower Party as secured party and Agent as assignee of secured party and which
identifies such consigned Inventory in the possession of such customer as the
collateral; (v) a notice that complies with the terms of Section 9-324 of the
Code (or Section 33 of the Personal Property Security Act, as applicable) has
been delivered to the secured creditors, if any, of the applicable customer that
have a perfected Lien in the Inventory of such customer; and (vi) the aggregate
amount of all such consigned Inventory included in Eligible Inventory shall not
exceed $3,000,000.
 
 
20

--------------------------------------------------------------------------------

Table of Contents
 
1.7A  Eligible Machinery-in-Process. All of the Machinery-in-Process of the
Borrower Parties reflected in the most recent Borrowing Base Certificate
delivered by Borrower Representative, on behalf of itself and each other
Borrower Party, to Agent shall be “Eligible Machinery-in-Process” for purposes
of this Agreement, except any excluded Machinery-in-Process referred to in the
last sentence of this Section 1.7A. Agent (i) shall have the right to establish,
modify or eliminate Reserves against Eligible Machinery-in-Process from time to
time in its Permitted Discretion and (ii) reserves the right, at any time and
from time to time after the Closing Date, to adjust any of the criteria set
forth below and to establish new criteria under this clause (ii) in its
Permitted Discretion, reflecting changes in the collectibility or realization
values of such Machinery-in-Process arising or discovered by Agent after the
Closing Date subject to the approval of Requisite Lenders in the case of
adjustments or new criteria under this clause (ii) which have the effect of
making more credit available (unless such adjustment restores the amount of
credit available to a previously obtained amount). Eligible Machinery-in-Process
shall not include any Machinery-in-Process of any Borrower Party (i) the value
of which is not supported by the most recent appraisal delivered in accordance
with paragraph (h) of Annex F, in form and substance reasonably satisfactory to
Agent, and (ii) that does not satisfy the criteria set forth in the definition
of Eligible Inventory in all respects except for the fact that such Eligible
Machinery-in-Process consists of work-in-progress or machinery-in-progress.
 
1.8    Cash Management Systems. Borrowers will establish and will maintain until
the Termination Date, the cash management systems described in Annex C (the
“Cash Management Systems”) on the terms and subject to the limitations set forth
therein.
 
1.9    Fees.
 
(a)    Borrowers shall pay to GE Capital, individually, the Fees specified in
the GE Capital Fee Letter.
 
(b)    As additional compensation for the Revolving Lenders, Borrowers shall pay
to Agent, for the ratable benefit of such Lenders, in arrears, on the first
Business Day of each month prior to the Commitment Termination Date and on the
Commitment Termination Date, a Fee for Borrowers’ non-use of available funds in
an amount equal to the Applicable Unused Line Fee Margin per annum (calculated
on the basis of a 360-day year for actual days elapsed) multiplied by the
difference between (x) the Maximum Amount (as it may be reduced from time to
time) and (y) the average for the period of the daily closing balances of the
aggregate Revolving Loan, the Export-Related Loan and the Swing Line Loan
outstanding during the period for which such Fee is due.
 
(c)    Borrowers shall pay to Agent, for the ratable benefit of Revolving
Lenders, the Letter of Credit Fee as provided in Annex B.
 
 
21

--------------------------------------------------------------------------------

Table of Contents
 
 
(d)    On the Export-Related Loan Commitment Date and each annual anniversary
thereof, Borrowers shall pay to Agent annual fees for the Export-Related Loan
Commitment as follows (from which all fees due to Ex-Im Bank from Borrowers will
be paid by Agent on behalf of Borrowers):
 
(i)    an annual Ex-Im Facility Fee in an amount equal to the sum of (x) 0.25%
of the first $2,000,000 of the Export-Related Loan Commitment plus, (y) 0.75% of
the Export-Related Loan Commitment in excess of $2,000,000; and
 
(ii)    an annum Compliance/Admin Support Fee in an amount equal to 0.25% of the
Export-Related Loan Commitment.
 
1.10    Receipt of Payments. Borrowers shall make each payment under this
Agreement not later than 2:00 p.m. (New York time) on the day when due in
immediately available funds in Dollars to the Collection Account. For purposes
of computing interest and Fees and determining Primary Borrowing Availability
and/or Export-Related Borrowing Availability, as the case may be, as of any
date, all payments shall be deemed received on the Business Day on which
immediately available funds therefor are received in the Collection Account
prior to 2:00 p.m. New York time. Payments received after 2:00 p.m. New York
time on any Business Day or on a day that is not a Business Day shall be deemed
to have been received on the following Business Day.
 
1.11    Application and Allocation of Payments.
 
(a)    So long as no Event of Default has occurred and is continuing, (i)
payments consisting of proceeds of Accounts (other than Export-Related Accounts)
received in the ordinary course of business shall be applied, first, to the
Permitted Overadvance, second, to the Swing Line Loan, third, the Revolving
Loan; and fourth, to the Export-Related Advances, (ii) payments consisting of
proceeds of Export-Related Accounts received in the ordinary course of business
shall be applied, first, to the Export-Related Advances, second, to the
Permitted Overadvance, third, to the Swing Line Loan, fourth, the Revolving
Loan; (iii) payments matching specific scheduled payments then due shall be
applied to those scheduled payments; (iv) voluntary prepayments shall be applied
in accordance with the provisions of Section 1.3(a); and (v) mandatory
prepayments shall be applied as set forth in Sections 1.3(c) and 1.3(d). All
payments and prepayments applied to a particular Loan shall be applied ratably
to the portion thereof held by each Lender as determined by its Pro Rata Share.
Any other payment shall be applied as directed by the Borrower Representative.
As to all payments made when an Event of Default has occurred and is continuing
or following the Commitment Termination Date, each Borrower hereby irrevocably
waives the right to direct the application of any and all payments received from
or on behalf of such Borrower, and each Borrower hereby irrevocably agrees that
Agent shall have the continuing exclusive right to apply any and all such
payments against the Obligations of Borrowers as Agent may deem advisable
notwithstanding any previous entry by Agent in the Loan Account or any other
books and records; provided, that (i) Agent shall apply payments first to
amounts that are then due and payable and (ii) to the extent any payment
received by Agent following an Event of Default is applied (x) to interest on
the Loans (other than the Swing Line Loan), a pro rata portion of such payment
shall be applied to interest on Swap Related Reimbursement Obligations based
upon the aggregate unpaid amounts owing to each holder thereof, and (y) to
principal on the Loans (other than the Swing Line Loan), a pro rata portion of
such payment shall be applied to unpaid Swap Related Reimbursement Obligations
based upon the aggregate unpaid amounts owing to each holder thereof. In all
circumstances, after acceleration or maturity of the Obligations, all payments
and proceeds of Collateral shall be applied to amounts then due and payable in
the following order: (1) to reimburse the L/C Issuer for all unreimbursed draws
or payments made by it under Letters of Credit, (2) to Fees and Agent’s expenses
reimbursable hereunder; (3) to interest on the Swing Line Loan; (4) to principal
payments on the Swing Line Loan; (5) to interest on the other Loans and unpaid
Swap Related Reimbursement Obligations, ratably in proportion to the interest
accrued as to each Loan and unpaid Swap Related Reimbursement Obligation, as
applicable; (6) to principal payments on the other Loans and unpaid Swap Related
Reimbursement Obligations and to provide cash collateral for contingent Letter
of Credit Obligations in the manner described in Annex B, ratably to the
aggregate, combined principal balance of the other Loans, unpaid Swap Related
Reimbursement Obligations and outstanding Letter of Credit Obligations; (7) to
all other Obligations, including expenses of Lenders to the extent reimbursable
under Section 11.3; and (8) any remainder shall be remitted to Borrowers or any
other Person legally entitled thereto.
 
 
22

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)    Agent is authorized to, and at its sole election may, charge to the
Revolving Loan balance on behalf of each Borrower and cause to be paid all Fees,
expenses, Charges, costs (including insurance premiums in accordance with
Section 5.7) and interest and principal, other than principal of the Revolving
Loan, owing by Borrowers under this Agreement or any of the other Loan Documents
if and to the extent Borrowers fail to pay promptly any such amounts as and when
due, even if the amount of such charges would exceed the Aggregate Borrowing
Availability at such time. At Agent’s option and to the extent permitted by law,
any charges so made shall constitute part of the Revolving Loan hereunder. Agent
will give Borrower Representative notice of any such charge promptly after such
charge is made.
 
1.12    Loan Account and Accounting. Agent shall maintain a loan account (the
“Loan Account”) on its books to record: all Advances, all payments made by
Borrowers, and all other debits and credits as provided in this Agreement with
respect to the Loans or any other Obligations. All entries in the Loan Account
shall be made in accordance with Agent’s customary accounting practices as in
effect from time to time. The balance in the Loan Account, as recorded on
Agent’s most recent printout or other written statement, shall, absent manifest
error, be presumptive evidence of the amounts due and owing to Agent and Lenders
by each Borrower; provided that any failure to so record or any error in so
recording shall not limit or otherwise affect any Borrower’s duty to pay the
Obligations. Agent shall render to Borrower Representative a monthly accounting
of transactions with respect to the Loans setting forth the balance of the Loan
Account as to each Borrower for the immediately preceding month. Unless Borrower
Representative notifies Agent in writing of any objection to any such accounting
(specifically describing the basis for such objection), within thirty (30) days
after the date thereof, each and every such accounting shall be presumptive
evidence of all matters reflected therein. Only those items expressly objected
to in such notice shall be deemed to be disputed by Borrowers.
 
 
23

--------------------------------------------------------------------------------

Table of Contents



1.13    Indemnity.
 
(a)    Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and hold harmless each of Agent, Lenders and their respective
Affiliates, and each such Person’s respective officers, directors, employees,
attorneys, advisors (financial or otherwise), agents and representatives (each,
an “Indemnified Person”), from and against any and all suits, actions,
proceedings, claims, damages, losses, liabilities and related reasonable
out-of-pocket expenses (including reasonable attorneys’ fees and disbursements
and other costs of investigation or defense, including those incurred upon any
appeal) that may be instituted or asserted against or incurred by any such
Indemnified Person as the result of credit having been extended, suspended or
terminated under this Agreement and the other Loan Documents and the
administration of such credit, and in connection with or arising out of the
transactions contemplated hereunder and thereunder and any actions or failures
to act in connection therewith, including any and all Environmental Liabilities
(collectively, “Indemnified Liabilities”); provided, that no such Credit Party
shall be liable for any indemnification to an Indemnified Person to the extent
that any such suit, action, proceeding, claim, damage, loss, liability or
expense, including any and all Environmental Liabilities, results from that
Indemnified Person’s gross negligence or willful misconduct. NO INDEMNIFIED
PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN DOCUMENT,
ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON ASSERTING
CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY
OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.
 
(b)    To induce Lenders to provide the LIBOR Rate option on the terms provided
herein, if (i) any LIBOR Loans are repaid in whole or in part prior to the last
day of any applicable LIBOR Period (whether that repayment is made pursuant to
any provision of this Agreement or any other Loan Document or occurs as a result
of acceleration, by operation of law or otherwise); (ii) any Borrower shall
refuse to accept any borrowing of, or shall request a termination of, any
borrowing of, conversion into or continuation of, LIBOR Loans after Borrower
Representative has given notice requesting the same in accordance herewith; or
(iii) any Borrower shall fail to make any prepayment of a LIBOR Loan after
Borrower Representative has given a notice thereof in accordance herewith, then
Borrowers shall jointly and severally indemnify and hold harmless each Lender
from and against all losses, costs and expenses (excluding loss of margin)
resulting from or arising from any of the foregoing. Such indemnification shall
include any loss (excluding loss of margin) or expense arising from the
reemployment of funds obtained by it or from fees payable to terminate deposits
from which such funds were obtained. For the purpose of calculating amounts
payable to a Lender under this subsection, each Lender shall be deemed to have
actually funded its relevant LIBOR Loan through the purchase of a deposit
bearing interest at the LIBOR Rate in an amount equal to the amount of that
LIBOR Loan and having a maturity comparable to the relevant LIBOR Period;
provided, that each Lender may fund each of its LIBOR Loans in any manner it
sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this subsection. This covenant shall
survive the termination of this Agreement and the payment of the Notes and all
other amounts payable hereunder. As promptly as practicable under the
circumstances, each Lender shall provide Borrower Representative with its
written calculation of all amounts payable pursuant to this Section 1.13(b), and
such calculation shall be binding on the parties hereto unless Borrower
Representative shall object in writing within ten (10) Business Days of receipt
thereof, specifying the basis for such objection in detail.
 
 
24

--------------------------------------------------------------------------------

Table of Contents
 
 
1.14    Intentionally Omitted.
 
1.15    Taxes.
 
(a)    Any and all payments by each Borrower hereunder (including any payments
made pursuant to Section 12) or under the Notes shall be made, in accordance
with this Section 1.15, free and clear of and without deduction for any and all
present or future Taxes. If any Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder (including any sum payable
pursuant to Section 12) or under the Notes, (i) the sum payable shall be
increased as much as shall be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 1.15) Agent or Lenders, as applicable, receive an amount equal to
the sum they would have received had no such deductions been made, (ii) such
Borrower shall make such deductions, and (iii) such Borrower shall pay the full
amount deducted to the relevant taxing or other authority in accordance with
applicable law. Within thirty (30) days after the date of any payment of Taxes,
Borrower Representative shall furnish to Agent the original or a certified copy
of a receipt evidencing payment thereof.
 
(b)    Each Credit Party that is a signatory hereto shall jointly and severally
indemnify and, within ten (10) days of demand therefore, pay Agent and each
Lender for the full amount of Taxes (including any Taxes imposed by any
jurisdiction on amounts payable under this Section 1.15) paid by Agent or such
Lender, as appropriate, and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally asserted.
 
(c)    Each Lender organized under the laws of a jurisdiction outside the United
States (a “Foreign Lender”) as to which payments to be made under this Agreement
or under the Notes are exempt from United States withholding tax under an
applicable statute or tax treaty shall provide to Borrower Representative and
Agent a properly completed and executed IRS Form W-8ECI or Form W-8BEN or other
applicable form, certificate or document prescribed by the IRS or the United
States certifying as to such Foreign Lender’s entitlement to such exemption (a
“Certificate of Exemption”). Any foreign Person that seeks to become a Lender
under this Agreement shall provide a Certificate of Exemption to Borrower
Representative and Agent prior to becoming a Lender hereunder. No foreign Person
may become a Lender hereunder if such Person fails to deliver a Certificate of
Exemption in advance of becoming a Lender.
 
(d)    If Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified by Borrowers
or with respect to which any Borrower has paid additional amounts pursuant to
this Section 1.15, so long as no Default or Event of Default has occurred and is
continuing, it shall pay over such refund to Borrowers (but only to the extent
of payments made, or additional amounts paid, by Borrowers under this Section
1.15 with respect to Taxes giving rise to such a refund), net of all reasonable
out-of-pocket expenses of Agent or such Lender and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such a
refund); provided, that Borrowers, upon the request of Agent or such Lender,
agree to repay the amount paid over to Borrowers (plus any penalties, interest
or other charges, imposed by the relevant Governmental Authority, other than
such penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent hereunder) to Agent or Lender in the
event Agent or Lender is required to repay such refund to such Governmental
Authority. Except as expressly provided for in this Section 1.15, this Section
shall not be construed to require Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrowers or any other Person.
 
 
25

--------------------------------------------------------------------------------

Table of Contents
 
 
1.16    Capital Adequacy; Increased Costs; Illegality.
 
(a)    If any law, treaty, governmental (or quasi-governmental) rule,
regulation, guideline or order regarding capital adequacy, reserve requirements
or similar requirements or compliance by any Lender with any request or
directive regarding capital adequacy, reserve requirements or similar
requirements (whether or not having the force of law), in each case, adopted
after the Closing Date, from any central bank or other Governmental Authority
increases or would have the effect of increasing the amount of capital, reserves
or other funds required to be maintained by such Lender and thereby reducing the
rate of return on such Lender’s capital as a consequence of its obligations
hereunder, then Borrowers shall from time to time upon demand by such Lender
(with a copy of such demand to Agent) pay to Agent, for the account of such
Lender, additional amounts sufficient to compensate such Lender for such
reduction. Any such demand shall be accompanied by a certificate as to the
amount of that reduction, showing the basis of the computation thereof,
submitted by such Lender to Borrower Representative and to Agent, and shall be
presumptive evidence of the matters set forth therein.
 
(b)    If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), in each case adopted after
the Closing Date, there shall be any increase in the cost to any Lender of
agreeing to make or making, funding or maintaining any Loan, then Borrowers
shall from time to time, upon demand by such Lender (with a copy of such demand
to Agent), pay to Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost. Any such demand
shall be accompanied by a certificate as to the amount of such increased cost,
submitted to Borrower Representative and to Agent by such Lender, and shall be
presumptive evidence of the matters set forth therein. Each Lender agrees that,
as promptly as practicable after it becomes aware of any circumstances referred
to above which would result in any such increased cost, the affected Lender
shall, to the extent not inconsistent with such Lender’s internal policies of
general application, use reasonable commercial efforts to minimize costs and
expenses incurred by it and payable to it by Borrowers pursuant to this Section
1.16(b).
 
 
26

--------------------------------------------------------------------------------

Table of Contents
 
 
(c)    Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan, then,
unless that Lender is able to make or to continue to fund or to maintain such
LIBOR Loan at another branch or office of that Lender without, in that Lender’s
reasonable opinion, materially adversely affecting it or its Loans or the income
obtained therefrom, on notice thereof and demand therefor by such Lender to
Borrower Representative through Agent, (i) the obligation of such Lender to
agree to make or to make or to continue to fund or maintain LIBOR Loans shall
terminate and (ii) each Borrower shall forthwith prepay in full all outstanding
LIBOR Loans owing by such Borrower to such Lender, together with interest
accrued thereon, unless Borrower Representative on behalf of such Borrower,
within five (5) Business Days after the delivery of such notice and demand,
converts all LIBOR Loans into Index Rate Loans.
 
(d)    Within thirty (30) days after receipt by Borrower Representative of
written notice and demand from any Lender (an “Affected Lender”) for payment of
additional amounts or increased costs as provided in Section 1.15(a), 1.16(a) or
1.16(b), Borrower Representative may, at its option, notify Agent and such
Affected Lender of its intention to replace the Affected Lender. Borrower
Representative, with the consent of Agent (such consent not to be unreasonably
withheld), may obtain, at Borrowers’ expense, a replacement Lender (“Replacement
Lender”) for the Affected Lender, which Replacement Lender must be reasonably
satisfactory to Agent. If Borrowers obtain a Replacement Lender, the Affected
Lender must sell and assign its Loans and Commitments to such Replacement Lender
for an amount equal to the principal balance of all Loans held by the Affected
Lender and all accrued interest and Fees with respect thereto through the date
of such sale and such assignment shall not require the payment of an assignment
fee to Agent; provided, that Borrowers shall have reimbursed such Affected
Lender for the additional amounts or increased costs that it is entitled to
receive under this Agreement through the date of such sale and assignment.
 
(e)    Notwithstanding anything to the contrary contained in Section 1.15(a),
1.16(a) or 1.16(b), no Borrower shall be required to compensate a Lender or L/C
Issuer pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or L/C Issuer, as the case
may be, notifies such Borrower of the change in law or regulation giving rise to
such increased costs or reductions and of such Lender’s or L/C Issuer’s
intention to claim compensation therefore; provided, however, that if the change
in law or regulation (or any interpretation thereof) giving rise to such
increased costs or reductions is retroactive, then such 180-day period shall be
extended to include the period of such retroactive effect.
 
1.17    Single Loan. All Loans to each Borrower and all of the other Obligations
of each Borrower arising under this Agreement and the other Loan Documents shall
constitute one general obligation of that Borrower secured, until the
Termination Date, by all of the Collateral.
 
 
27

--------------------------------------------------------------------------------

Table of Contents
 
 
2.  CONDITIONS PRECEDENT
 
2.1    Conditions to the Initial Loans. No Lender shall be obligated to make any
Loan or incur any Letter of Credit Obligations on the Closing Date, or to take,
fulfill, or perform any other action hereunder, until the following conditions
have been satisfied or provided for in a manner reasonably satisfactory to
Agent, or waived in writing by Agent:
 
(a)    Credit Agreement; Loan Documents. This Agreement or counterparts hereof
shall have been duly executed by Borrowers, each other Credit Party, Agent and
Lenders, and delivered to Agent; and Agent shall have received the documents,
instruments, agreements and legal opinions as listed in the Closing Checklist
attached hereto as Annex D, each in form and substance reasonably satisfactory
to Agent.
 
(b)    Repayment of Prior Lender Obligations; Satisfaction of Outstanding L/Cs.
(i) Agent shall have received a fully executed pay-off letter reasonably
satisfactory to Agent confirming that all of the Prior Lender Obligations will
be repaid in full from the proceeds of the initial Advances and all Liens upon
any of the property of Borrowers or any of their Subsidiaries in favor of Prior
Lenders shall be terminated by Prior Lenders immediately upon such payment; and
(ii) all letters of credit issued or guaranteed by Prior Lenders shall have been
cancelled, cash collateralized, supported by a guaranty of Agent or supported by
a Letter of Credit issued pursuant to Annex B, as mutually agreed upon by Agent,
Borrowers and Prior Lenders.
 
(c)    Approvals. Agent shall have received (i) reasonably satisfactory evidence
that the Credit Parties have obtained all required consents and approvals of all
Persons including all requisite Governmental Authorities, to the execution,
delivery and performance of this Agreement and the other Loan Documents and the
consummation of the Related Transactions (other than those set forth on Schedule
2.1 attached hereto) or (ii) an officer’s certificate in form and substance
reasonably satisfactory to Agent affirming that no such consents or approvals
are required.
 
(d)    Opening Availability. On the Closing Date, after giving effect to the
initial Advances made to Borrowers, the incurrence of any initial Letter of
Credit Obligations and the consummation of the Related Transactions (on a pro
forma basis, with trade payables being paid in accordance with historical
practices), Borrowers shall have Excess Availability of at least $20,000,000.
 
(e)    Payment of Fees. Borrowers shall have paid the Fees required to be paid
on the Closing Date in the respective amounts specified in Section 1.9
(including the Fees specified in the GE Capital Fee Letter), and shall have
reimbursed Agent for all fees, costs and expenses of closing required to be
reimbursed in accordance with the Loan Documents and presented prior to the
Closing Date.
 
2.2    Further Conditions to Each Loan. Except as otherwise expressly provided
herein, the obligation of any Lender to fund any Advance or incur any Letter of
Credit Obligation is subject to the fulfillment, in a manner satisfactory to the
Agent, of each of the following conditions precedent:
 
 
28

--------------------------------------------------------------------------------

Table of Contents
 
 
(a)    (i) the representations or warranties by any Credit Party contained
herein or in any other Loan Document are true and correct as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date and except for changes therein expressly permitted or expressly
contemplated by this Agreement and (ii) Agent or Requisite Revolving Lenders
have not determined not to make such Advance or incur such Letter of Credit
Obligation as a result of the fact that such warranty or representation is
untrue or incorrect;
 
(b)    (i) no Default or Event of Default has occurred and is continuing or
would result after giving effect to any Advance (or the incurrence of any Letter
of Credit Obligation), and (ii) Agent or Requisite Revolving Lenders shall not
have determined not to make any Advance or incur any Letter of Credit Obligation
as a result of any Default or Event of Default; or
 
(c)    after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligations), (i) the outstanding principal amount of all Loans would not
exceed the lesser of (A) the sum of (1) the Aggregate Borrowing Base plus (2)
the Maximum Overadvance Amount, and (B) the Maximum Amount, (ii) the outstanding
principal amount of the aggregate Revolving Loan would not exceed the lesser of
(A) the sum of (1) the Primary Borrowing Base plus (2) the Maximum Overadvance
Amount, and (B) the Maximum Amount, (iii) the outstanding principal amount of
the Export-Related Loan would not exceed the lesser of (A) the Export-Related
Borrowing Availability and (B) the Export-Related Loan Commitment and (iv) the
outstanding principal amount of all Permitted Overadvances would not exceed the
Maximum Overadvance Amount.
 
The request and acceptance by any Borrower of the proceeds of any Advance or the
incurrence of any Letter of Credit Obligations shall be deemed to constitute, as
of the date thereof, (i) a representation and warranty by Borrowers that the
conditions in this Section 2.2 have been satisfied and (ii) a reaffirmation by
Borrowers of the cross-guaranty provisions set forth in Section 12 and of the
granting and continuance of Agent’s Liens, on behalf of itself and Lenders,
pursuant to the Collateral Documents.
 
2.3    Further Conditions to Each Export-Related Advance. Except as otherwise
expressly provided herein, no Revolving Lender shall be obligated to fund any
Export-Related Advance, unless, as of the date thereof:
 
(a)    Agent has received reasonably satisfactory evidence that Borrowers (i)
have obtained all necessary consents and approvals from Ex-Im Bank and (ii) are
in compliance with the terms and conditions of the Ex-Im Bank Working Capital
Guarantee program plus any special approvals by Ex-Im Bank, if applicable;
 
(b)    Agent has received duly executed copies of all Ex-Im Bank Documents, each
in form and substance reasonably satisfactory to Agent and signed by each party
thereto;
 
(c)    Borrowers have duly executed any necessary application forms required by
Ex-Im Bank;
 
(d)    each Ex-Im Bank Document is in full force and effect;
 
 
29

--------------------------------------------------------------------------------

Table of Contents
 
 
(e)    with respect to any Export-Related Advance requested after the date of
any scheduled termination of any Ex-Im Bank Guarantee, Agent has received
written notice at least ninety (90) days prior to such scheduled termination (or
such lesser time as may be reasonably agreed to by Agent) that the Ex-Im Bank
Guarantee has been renewed; and
 
(f)    the conditions set forth in Section 2.2 have been satisfied.
 
The request and acceptance by Borrowers of the proceeds of any Export-Related
Advance shall be deemed to constitute, as of the date thereof, (i) a
representation and warranty by Borrowers that the conditions in this Section 2.3
have been satisfied and (ii) a reaffirmation by Borrowers of the cross-guaranty
provisions set forth in Section 12 and of the granting and continuance of
Agent’s Liens, on behalf of itself and Lenders, pursuant to the Collateral
Documents.
 
 
3.  REPRESENTATIONS AND WARRANTIES
 
To induce Lenders to make the Loans and to incur Letter of Credit Obligations,
the Credit Parties executing this Agreement, jointly and severally, make the
following representations and warranties to Agent and each Lender with respect
to all Credit Parties, each and all of which shall survive the execution and
delivery of this Agreement.
 
3.1    Organization, Good Standing, Etc. Each Credit Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state, province or other
applicable jurisdiction of its organization, (ii) has all requisite corporate
power and authority to conduct its business as now conducted and as presently
contemplated and, in the case of the Borrowers, to make the borrowings
hereunder, and to execute and deliver each Loan Document to which it is a party,
and to consummate the transactions contemplated thereby, and (iii) is duly
qualified to do business and is in good standing in each jurisdiction in which
the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except where the
absence of any such qualification could not reasonably be expected to result in
a Material Adverse Effect.
 
3.2    Authorization, Etc.  The execution, delivery and performance by each
Credit Party of each Loan Document to which it is or will be a party, (i) have
been duly authorized by all necessary action, (ii) do not and will not
contravene its (x) charter or by-laws, its limited liability company or
operating agreement or its certificate of partnership or partnership agreement,
as applicable, or (y) any material applicable law, rule or regulation, any
applicable order, judgment or decree of  any Governmental Authority or any
material contractual restriction binding on or otherwise affecting it or any of
its properties (including, without limitation, the Senior Secured Notes
Documents), (iii) do not and will not result in or require the creation of any
Lien (other than pursuant to any Loan Document) upon or with respect to any of
its properties, other than Liens securing obligations in an aggregate amount not
exceeding $100,000, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any material permit, license, authorization or approval applicable to its
operations or any of its properties.
 
 
30

--------------------------------------------------------------------------------

Table of Contents
 
 
3.3    Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Credit Party
of any Loan Document to which it is or will be a party, other than (i) those
that have been obtained or made and are in full force and effect and (ii)
filings necessary to perfect Liens on the Collateral.
 
3.4    Enforceability of Loan Documents. This Agreement is, and each other Loan
Document to which any Credit Party is or will be a party, when delivered
hereunder, will be, a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.
 
3.5    Subsidiaries. Schedule 3.5 is a complete and correct description of the
name, jurisdiction of organization and ownership of the outstanding Stock of the
Subsidiaries of Parent in existence on the date of this Agreement. Except as
described in Schedule 3.5, all of the issued and outstanding shares of Stock of
such Subsidiaries have been validly issued and are fully paid and nonassessable,
and the holders thereof are not entitled to any preemptive, first refusal or
other similar rights. Except as indicated on such Schedule, all such Stock is
owned by Parent or one or more of its wholly-owned Subsidiaries, free and clear
of all Liens and there are no outstanding debt or equity securities of Parent or
any of its Subsidiaries and no outstanding obligations of Parent or any of its
Subsidiaries convertible into or exchangeable for, or warrants, options or other
rights for the purchase or acquisition from Parent or any of its Subsidiaries,
or other obligations of any Subsidiary to issue, directly or indirectly, any
shares of Stock of any Subsidiary of Parent.
 
3.6    Litigation; Commercial Tort Claims. Except as set forth in Schedule 3.6,
(i) there is no pending or, to the best knowledge of any Credit Party,
threatened action, suit or proceeding affecting any Credit Party or its
properties before any court or other Governmental Authority or any arbitrator
(except with respect to any action, suit or proceeding expressly addressed in
Section 3.18) that (A) could reasonably be expected to have a Material Adverse
Effect or (B) relates to this Agreement or any other Loan Document or any
transaction contemplated hereby or thereby and (ii) as of the Closing Date, none
of the Credit Parties holds any commercial tort claims, with a claim exceeding
$100,000, in respect of which a claim has been filed in a court of law or a
written notice by an attorney has been given to a potential defendant.
 
3.7    Financial Condition.
 
(a)    The Financial Statements for the Fiscal Quarter ended September 30, 2006,
copies of which have been delivered to each of Agent and each Lender, fairly
present, in all material respects, the consolidated financial condition of
Parent and its Subsidiaries as at the date thereof and the consolidated results
of operations of Parent and its Subsidiaries for the fiscal period ended on such
date, all in accordance with GAAP, and since September 30, 2006, no event or
development has occurred that has had or could reasonably be expected to have a
Material Adverse Effect provided, however, notwithstanding anything to the
contrary contained herein, the pension liabilities incurred by the Credit
Parties prior to the Closing Date or under the Pension Protection Act of 2006,
the payments made by the Credit Parties for pension liabilities prior to the
Closing Date of approximately $30,000,000, the borrowing under the Prior Credit
Agreement related thereto and any accounting changes under SFAS 158 shall not be
deemed to have a Material Adverse Effect for the purposes of this Section.
 
 
31

--------------------------------------------------------------------------------

Table of Contents
 
 
 
(b)    Parent has heretofore furnished to each Agent and each Lender
(A) projected monthly balance sheets, income statements and statements of cash
flows of Parent and its Subsidiaries for the period from October 2006 through
December 2007, and (B) projected annual balance sheets, income statements and
statements of cash flows of Parent and its Subsidiaries for the Fiscal Year
ending in 2008. Such projections were believed by the Credit Parties at the time
furnished to be reasonable, were prepared in good faith by the Credit Parties,
and were based on assumptions, methods and tests stated therein which were
believed by the Credit Parties to be reasonable at the time prepared and upon
information believed by the Credit Parties to have been accurate based upon the
information available to the Credit Parties at the time such projections were
prepared, and Parent is not aware of any facts or information that would lead it
to believe that such projections are incorrect or misleading in any material
respect.
 
3.8    Compliance with Law, Etc. No Credit Party is in violation of its
organizational documents, any law, rule, regulation, judgment or order of any
Governmental Authority applicable to it or any of its property or assets, or any
material term of any material agreement or instrument (excluding any agreement
or instrument in respect of Indebtedness but including any agreement or
instrument in respect of Indebtedness in excess of $4,000,000 and any other
Material Contract) binding on or otherwise affecting it or any of its
properties, and no Default or Event of Default has occurred and is continuing.
Notwithstanding the foregoing, this Section shall not be deemed to address any
matters expressly addressed in Sections 3.9, 3.10, 3.11, 3.14 or 3.18, such
matters being subject solely to such Sections.
 
3.9    ERISA. Except as set forth on Schedule 3.9, (i) each Employee Plan is in
substantial compliance in all substantial respects with ERISA and the IRC,
(ii) no Termination Event has occurred nor is reasonably expected to occur with
respect to any Employee Plan, (iii) since the date of the most recent annual
report (Form 5500 Series) with respect to each Employee Plan, including any
required Schedule B (Actuarial Information) thereto, copies of which have been
filed with the Internal Revenue Service and delivered or made available upon
request to Agent, there has been no material adverse change in such funding
status, (iv) copies of each agreement entered into with the PBGC, the U.S.
Department of Labor or the Internal Revenue Service with respect to any Employee
Plan have been delivered to Agent, (v) no Employee Plan had an accumulated
funding deficiency (whether or not waived) or has applied for an extension of
any amortization period within the meaning of Section 412 of the IRC at any time
during the previous 60 months, and (vi) no Lien imposed under Section 412(n) of
the IRC or Section 4068 of ERISA exists or is reasonably expected to arise on
account of any Employee Plan. Except as set forth on Schedule 3.9, no Credit
Party or any of its ERISA Affiliates has incurred any withdrawal liability under
ERISA with respect to any Multiemployer Plan, or is reasonably expected in the
future to incur any such withdrawal liability. No Credit Party or any of its
ERISA Affiliates or any fiduciary of any Employee Plan has (i) engaged in a
nonexempt prohibited transaction described in Sections 406 of ERISA or 4975 of
the IRC, (ii) failed to pay any required installment or other payment required
under Section 412 of the IRC on or before the due date for such required
installment or payment, (iii) engaged in a transaction
 
 
32

--------------------------------------------------------------------------------

Table of Contents
 
 
within the meaning of Section 4069 of ERISA or (iv) incurred any material
liability to the PBGC which remains outstanding other than the payment of
premiums, and there are no such premium payments which have become due which are
unpaid. There are no pending or, to the best knowledge of any Credit Party,
threatened material claims, actions, proceedings or lawsuits (other than claims
for benefits in the normal course) asserted or instituted against (i) any
Employee Plan or its assets, (ii) any fiduciary with respect to any Employee
Plan, or (iii) any Credit Party or any of its ERISA Affiliates with respect to
any Employee Plan. Except as set forth on Schedule 3.9 and except as required by
Section 4980B of the IRC, no Credit Party or any of its ERISA Affiliates
maintains an employee welfare benefit plan (as defined in Section 3(1) of ERISA)
which provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of any Credit Party or any of its
ERISA Affiliates or coverage after a participant’s termination of employment.
Notwithstanding the preceding provisions of this Section 3.9, if approved in
advance in writing by Agent and the Requisite Lenders in accordance with Section
6.15, the minimum funding waiver application described in Section 6.15 shall not
be considered a Termination Event, nor result in a Lien, nor constitute a
material adverse change in funding status, nor considered the failure to pay a
required installment or other payment, nor considered a violation of any other
plan funding requirement, for purposes of this Section 3.9.
 
3.10    Taxes, Etc. All Federal and material foreign, state, provincial and
local tax returns and other reports required by applicable law to be filed by
any Credit Party have been filed, or extensions have been obtained, and all
taxes, assessments and other governmental charges imposed upon any Credit Party
or any property of any Credit Party and which have become due and payable have
been paid, except such taxes, assessments and governmental charges in an
aggregate amount not exceeding $100,000 or to the extent contested in good faith
by proper proceedings which stay the imposition of any penalty, fine or Lien
resulting from the non-payment thereof and with respect to which adequate
reserves, if any, have been set aside for the payment thereof on the most
recently available consolidated financial statements of Parent to the extent
required by and in accordance with GAAP.
 
3.11    Regulations T, U and X. No Credit Party is or will be engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation T, U or X), and no proceeds of any Loan
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock.
 
3.12    Nature of Business.
 
(a)    As of the Closing Date, no Credit Party is engaged in any business other
than as described in Parent’s Form 10-K for the period ending December 31, 2005
with the SEC.
 
(b)    As of the Closing Date, with respect to the Domestic Subsidiaries that
are not a Credit Party, (x) no such Domestic Subsidiary conducts or engages in
any business or operations, and (y) the aggregate Book Value of their assets and
properties is not greater than $0, the aggregate amount of their liabilities is
not greater than $0 and (z) the aggregate amount of their revenues for the four
Fiscal Quarters ending immediately prior to the Closing Date is not greater than
$0.
 
 
33

--------------------------------------------------------------------------------

Table of Contents
 
 
(c)    As of the Closing Date, Milacron Assurance has no assets or liabilities
other than those associated with the provision of self-insurance to Parent and
its other Subsidiaries and services related thereto, and does not conduct and is
not engaged in any business or operations other than such business and
operations related to the provision of such insurance and services related
thereto all of which insurance and related services are provided solely for the
benefit of Parent or its Subsidiaries.
 
3.13    Adverse Agreements, Etc. No Credit Party is a party to any agreement or
instrument, or subject to any charter, limited liability company agreement,
partnership agreement or other corporate, partnership or limited liability
company restriction or any judgment, order, regulation, ruling or other
requirement of a court or other Governmental Authority, which has, or in the
future could reasonably be expected to have, a Material Adverse Effect.
 
3.14    Permits, Etc. Each Credit Party has, and is in compliance with all
permits, licenses, authorizations, approvals, entitlements and accreditations
required for such Person lawfully to own, lease, manage or operate, or to
acquire, each business currently owned, leased, managed or operated, or to be
acquired, by such Person, which, if not obtained, could not reasonably be
expected to have a Material Adverse Effect. No condition exists or event has
occurred which, in itself or with the giving of notice or lapse of time or both,
would result in the suspension, revocation, impairment, forfeiture or
non-renewal of any such permit, license, authorization, approval, entitlement or
accreditation, and there is no claim that any thereof is not in full force and
effect, except, to the extent any such condition, event or claim could not be
reasonably be expected to have a Material Adverse Effect.
 
3.15    Properties.
 
(a)    Each Credit Party has good and marketable title to, valid leasehold
interests in, or valid licenses to use, all property and assets material to its
business, free and clear of all Liens, except Permitted Liens. All such
properties and assets are in working order and condition, ordinary wear and tear
excepted.
 
(b)    Schedule 3.15 sets forth a complete and accurate list, as of the Closing
Date, of the location, by state and street address, of all real property owned
or leased by each Credit Party. As of the Closing Date, each Credit Party has
valid leasehold interests in the Leases described on Schedule 3.15 to which it
is a party. Schedule 3.15 sets forth with respect to each such Lease,
termination date and annual base rents. Each such Lease is valid and enforceable
in accordance with its terms in all material respects and is in full force and
effect. No consent or approval of any landlord or other third party in
connection with any such Lease is necessary for any Credit Party to enter into
and execute the Loan Documents to which it is a party, except as set forth on
Schedule 3.15. To the best knowledge of any Credit Party, no other party to any
such Lease is in default of its material obligations thereunder, and no Credit
Party (or any other party to any such Lease) has at any time delivered or
received any notice of default which remains uncured under any such Lease and,
as of the Closing Date, no event has occurred which, with the giving of notice
or the passage of time or both, would constitute a default under any such Lease.
 
 
34

--------------------------------------------------------------------------------

Table of Contents
 
 
(c)    Except with respect to transfers made in compliance with this Agreement
and other than a Permitted Lien that is an inchoate Lien securing obligations
for the payment of money not overdue or not otherwise due and payable, Milacron
Marketing Company (the “Misplaced Note Holder”) is the legal and beneficial
owner of certain originals of notes identified by an asterisk as missing in
Schedule I to the Pledge Agreement (the “Misplaced Notes”) free and clear of all
Liens, except for the Lien created by the Loan Documents. As of the Closing
Date, the Misplaced Notes are lost, destroyed or misplaced through inadvertence
or otherwise and after conducting a diligent search of its records, no Credit
Party has been able to locate the Misplaced Notes.
 
3.16    Full Disclosure. Each Credit Party has disclosed to Agent all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the other reports, financial statements, certificates or other
information furnished by or on behalf of any Credit Party to Agent or any Lender
in connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which it
was made, not misleading; provided that, with respect to Projections, each
Credit Party represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time prepared. There is
no contingent liability or fact that could reasonably be expected to have a
Material Adverse Effect which has not been set forth in a footnote included in
the Financial Statements or a Schedule hereto.
 
3.17    Operating Lease Obligations. On the Closing Date, none of the Credit
Parties has any Operating Lease Obligations with annual payments exceeding
$100,000 other than the Operating Lease Obligations set forth on Schedule 3.17.
 
3.18    Environmental Matters. Except as set forth on Schedule 3.18, specific to
each of the following subsections:
 
(a)    each Credit Party’s businesses, Facilities, operations, properties and
assets are in material compliance with all Environmental Laws;
 
(b)    each Credit Party has obtained and is in material compliance with all
material Environmental Permits necessary to operate, use or occupy all of such
Credit Party’s businesses, Facilities, operations, properties and assets;
 
(c)    each Credit Party is in material compliance with any applicable financial
assurance requirements under RCRA and any similar Environmental Law, as
specifically set forth but not limited to 40 C.F.R. 264 and 265, necessary, to
operate, use or occupy all of such Credit Party’s businesses, or occupy all of
such Credit Party’s Facilities and properties;
 
(d)    each Credit Party is in material compliance with all applicable and
binding writs, orders, consent decrees, judgments, and injunctions, decrees,
informational requests or demands issued by any Governmental Authority or Person
pursuant to, or under, any Environmental Laws;
 
 
35

--------------------------------------------------------------------------------

Table of Contents
 
 
(e)    there are no material Environmental Liens associated or, to the knowledge
of each Credit Party, threatened to be associated with any Credit Parties’
businesses, Facilities, operations, properties and assets;
 
(f)    there has been no Release at any of the properties currently or, during
the period of ownership or operation by any Credit Party, previously owned or
operated by any Credit Party or a predecessor in interest which could reasonably
be expected to have a Material Adverse Effect;
 
(g)    to the knowledge of any Credit Party, there has been no Release at any
disposal or treatment facility which received Hazardous Materials Handled by any
Credit Party or any predecessor in interest which could reasonably be expected
to have a Material Adverse Effect;
 
(h)    no Environmental Action has been asserted against any Credit Party or any
predecessor in interest nor does any Credit Party have knowledge or notice of
any threatened or pending Environmental Action against any Credit Party or any
predecessor in interest which, in any case, could reasonably be expected to have
a Material Adverse Effect;
 
(i)    to the knowledge of any Credit Party, no Environmental Actions have been
asserted against any facilities that may have received Hazardous Materials
Handled by any Credit Party or any predecessor in interest which could
reasonably be expected to have a Material Adverse Effect;
 
(j)    no property now or, during the period of ownership or operation by any
Credit Party, formerly owned or operated by a Credit Party has been used as a
treatment, storage or disposal site for any Hazardous Material, except as could
not reasonably be expected to have a Material Adverse Effect;
 
(k)    during the past three (3) years, no Credit Party has failed to report to
the proper Governmental Authority any Release which is required to be so
reported by any Environmental Laws, except as could not reasonably be expected
to have a Material Adverse Effect; and
 
(l)    except, in each case, as could not reasonably be expected to have a
Material Adverse Effect, no Credit Party has received any written notification
pursuant to any Environmental Laws that (A) any work, repairs, construction or
Capital Expenditures are required to be made in respect as a condition of
continued compliance with any Environmental Law or Environmental Permit or (B)
any Environmental Permit referred to above is about to be reviewed, made,
subject to limitations or conditions, revoked, withdrawn or terminated.
 
3.19    Insurance. Each Credit Party keeps its property adequately insured and
maintains (i) insurance to such extent and against such risks, including fire,
as is customary with companies of similar size and in the same or similar
businesses, (ii) workmen’s compensation insurance in the amount required by
applicable law, (iii) public liability insurance, which shall include product
liability insurance, in the amount customary with companies of similar size and
in the same or similar business against claims for personal injury or death on
properties owned, occupied or controlled by it, and (iv) such other insurance as
may be required by law. Schedule 3.19 sets forth a list of all insurance
maintained by each Credit Party on the Closing Date.
 
 
36

--------------------------------------------------------------------------------

Table of Contents
 
 
3.20    Use of Proceeds.
 
(a)    On the Closing Date, the proceeds of the Loans, together with cash and
cash equivalents of Parent and its Subsidiaries in the United States, shall be
used to (A) refinance the Prior Lender Obligations, and (B) pay fees and
expenses in connection with the transactions contemplated hereby.
 
(b)    After the Closing Date, the proceeds of the Loans will be used to fund
working capital, capital expenditures and other general corporate purposes of
the Credit Parties and their Subsidiaries, including without limitation to pay
interest on the Senior Secured Notes, provided, however, no proceeds of any Loan
or proceeds of any ABL Priority Collateral shall be used to repay, acquire,
redeem, or retire any Senior Secured Notes except as specifically provided in
Section 6.12(b). The Letters of Credit will be used for general corporate and
working capital purposes of the Credit Parties and their Subsidiaries.
 
3.21    Location of Bank Accounts. Schedule 3.21, as amended from time to time
by Borrower Representative (by delivery of a revised Schedule 3.21 to Agent),
sets forth a complete and accurate list of all deposit, checking and other bank
accounts, all securities and other accounts maintained with any broker dealer
and all other similar accounts maintained by each Credit Party, together with a
description thereof (i.e., the bank or broker dealer at which such deposit or
other account is maintained and the account number and the purpose thereof). No
Credit Party maintains any other accounts other than those set forth on Schedule
3.21.
 
3.22    Intellectual Property.
 
(a)    Except as set forth on Schedule 3.22 each Credit Party owns or licenses
or otherwise has the right to use all material licenses, permits, patents,
patent applications, trademarks, trademark applications, service marks,
tradenames, trade secrets, copyrights, copyright applications, franchises,
authorizations and other intellectual property rights that are necessary for the
operation of its business, without infringement upon or conflict with the rights
of any other Person with respect thereto. Set forth on Schedule 3.22 is a
complete and accurate list as of the Closing Date of all material licenses,
patents, patent applications, trademark and servicemark registrations and
applications, tradenames, copyright registrations and applications and internet
domain names. Except as set forth on Schedule 3.22, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Credit Party infringes
upon or conflicts with any rights owned by any other Person, and no claim or
litigation regarding any of the foregoing is pending or threatened in writing.
To the best knowledge of each Credit Party, no third-party intellectual
property, statute, law, rule, regulation, standard or code is pending or
proposed, which, individually or in the aggregate, could have a Material Adverse
Effect.
 
(b)    Each Credit Party has taken reasonable measures to protect the secrecy,
confidentiality and value of all trade secrets used in its business
(collectively, the “Business Trade Secrets”). To the best knowledge of any
Credit Party, none of the Business Trade Secrets have been disclosed to any
Person other than employees or contractors of the Credit Parties who had a need
to know and use such Business Trade Secrets in the ordinary course of employment
or contract performance and who executed appropriate confidentiality agreements
prohibiting the unauthorized use or disclosure of such Business Trade Secrets
and containing other terms reasonably necessary or appropriate for the
protection and maintenance of such Business Trade Secrets. To the best knowledge
of any Credit Party, no unauthorized disclosure of any Business Trade Secrets
has been made.
 
37

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
3.23    Material Contracts. Set forth on Schedule 3.23 is a complete and
accurate list as of the Closing Date of all Material Contracts of each Credit
Party, showing the parties and subject matter thereof and amendments and
modifications thereto. As of the Closing Date, each such Material Contract
(i) is in full force and effect and is binding upon and enforceable against each
Credit Party that is a party thereto and, to the best knowledge of such Credit
Party, all other parties thereto in accordance with its terms, (ii) has not been
otherwise amended or modified, and (iii) is not in default due to the action of
any Credit Party or, to the best knowledge of any Credit Party, any other party
thereto.
 
3.24    Holding Company and Investment Company Acts. None of the Credit Parties
is an “investment company” as such terms are defined in the Investment Company
Act of 1940, as amended.
 
3.25    Employee and Labor Matters. Except in each case, as could not reasonably
be expected to result in material liability to any Credit Party, there is (i) no
unfair labor practice complaint pending or, to the best knowledge of any Credit
Party, threatened against any Credit Party before any Governmental Authority and
no grievance or arbitration proceeding pending or, to the best knowledge of any
Credit Party, threatened against any Credit Party which arises out of or under
any collective bargaining agreement that would affect a material portion of the
business of any Credit Party, (ii) no strike, labor dispute, slowdown, stoppage
or similar action pending or threatened against any Credit Party or (iii) to the
best knowledge of any Credit Party, no union representation question existing
with respect to the employees of any Credit Party and no union organizing
activity taking place with respect to any of the employees of any Credit Party.
No Credit Party or any of its ERISA Affiliates has incurred any material
liability or obligation under the Worker Adjustment and Retraining Notification
Act (“WARN”) or similar state or foreign law, which remains unpaid or
unsatisfied. To the knowledge of any Credit Party, the hours worked and payments
made to employees of any Credit Party have not been in violation of the Fair
Labor Standards Act or any other applicable legal requirements other than
violations of immaterial obligations of any Credit Party resulting in immaterial
liability incurred by any Credit Party. All material payments due from any
Credit Party on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of such
Credit Party.
 
3.26    Customers and Suppliers. There exists no actual or threatened
termination, cancellation or limitation of, or modification to or change in, the
business relationship between (i) any Credit Party, on the one hand, and any
customer or any group thereof, on the other hand, whose agreements with any
Credit Party are individually or in the aggregate material to the business or
operations of the Credit Parties taken as a whole, or (ii) any Credit Party, on
the one hand, and any supplier thereof, on the other hand, whose agreements with
any Credit Party are individually or in the aggregate material to the business
or operations of the Credit Parties taken as a whole, and there exists no
present state of facts or circumstances that could give rise to or result in any
such termination, cancellation, limitation, modification or change which would,
individually or in the aggregate, be material to the business or operations of
the Credit Parties taken as a whole.
 
 
38

--------------------------------------------------------------------------------

Table of Contents
 
 
 
3.27    Name; Jurisdiction of Organization; Organizational ID Number; Chief
Place of Business; Chief Executive Office; FEIN. Schedule 3.27 sets forth a
complete and accurate list as of the Closing Date of (i) the full and correct
legal name of each Credit Party, (ii) the jurisdiction of organization of each
Credit Party, (iii) the organizational identification number of each Credit
Party (or indicates that such Credit Party has no organizational identification
number), (iv) each place of business of each Credit Party, (v) the chief
executive office of each Credit Party and (vi) the federal employer
identification number of each Credit Party.
 
3.28    Tradenames. Schedule 3.28 hereto sets forth a complete and accurate list
as of the Closing Date of all tradenames, business names or similar appellations
used by each Credit Party or any of its divisions or other business units during
the past five years.
 
3.29    Locations of Collateral. There is no location at which any Credit Party
has any Collateral (except for Inventory in transit and Inventory in locations
not within the United States with an aggregate Book Value not exceeding
$650,000) other than (i) those locations listed on Schedule 3.29 and (ii) any
other locations approved in writing by Agent (and with respect to Inventory,
Agent) from time to time. Schedule 3.29 hereto contains a true, correct and
complete list, as of the Closing Date, of the legal names and addresses of each
warehouse at which Collateral of each Credit Party is stored. None of the
receipts received by any Credit Party from any warehouse states that the goods
covered thereby are to be delivered to bearer or to the order of a named Person
or to a named Person and such named Person’s assigns.
 
3.30    Security Interests. Each Collateral Document creates in favor of Agent,
for the benefit of Agent and the Lenders, a legal, valid and enforceable
security interest in the Collateral secured thereby. To the extent governed by
the Code, upon the filing of the UCC financing statements described in paragraph
E of Annex D and, to the extent governed by United States federal law, upon the
recording of the Patent Security Agreements, Trademark Security Agreements and
Copyright Security Agreements in the United States Patent and Trademark Office
and the United States Copyright Office, as applicable, such security interests
in and Liens on the Collateral granted thereby that may be perfected by such
aforementioned filings or recordings shall be perfected, first priority security
interests (subject, as to priority, only to the Permitted Liens that, as a
matter of law (including, without limitation, the priority rules of the Code),
would be prior to the Liens of Agent and, with respect to Senior Secured
Priority Collateral only, Liens in favor of the Senior Secured Notes), and no
further recordings or filings are or will be required in connection with the
creation, perfection or enforcement of such security interests and Liens, other
than (i) the filing of continuation statements in accordance with applicable
law, (ii) the recording of the Collateral Assignments for Security pursuant to
the Patent Security Agreement, Trademark Security Agreement and Copyright
Security Agreement in the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, with respect to after-acquired
U.S. patent, trademark and copyright applications and registrations and
(iii) the recordation of appropriate evidence of the security interest in the
appropriate foreign registry with respect to all foreign intellectual property.
 
 
39

--------------------------------------------------------------------------------

Table of Contents
 
 
 
3.31.    [Intentionally Omitted].
 
3.32    Schedules. All of the information which is required to be scheduled to
this Agreement is set forth on the Schedules attached hereto, is correct and
accurate and does not omit to state any information material thereto.
 
3.33    Canadian Pension and Benefit Plan Matters. The Canadian Pension Plans
are duly registered under the ITA and all other applicable laws which require
registration and no event has occurred which is reasonably likely to cause the
loss of such registered status. All material statutory obligations of any Credit
Party (including fiduciary, funding, investment and administration obligations)
required to be performed in connection with the Canadian Pension Plans and the
funding agreements therefor have been performed in a timely fashion. There are
no outstanding suits concerning the assets of the Canadian Pension Plans or the
Canadian Benefit Plans. Each of the Canadian Pension Plans is fully funded on a
solvency basis (using actuarial methods and assumptions which are consistent
with the valuations last filed with the applicable Governmental Authorities and
which are consistent with generally accepted actuarial principles). None of the
Canadian Borrowing Base Guarantors employs any employees outside of Canada.
 
 
4.  FINANCIAL STATEMENTS AND INFORMATION
 
4.1    Reports and Notices.
 
(a)    Each Credit Party executing this Agreement hereby agrees that from and
after the Closing Date and until the Termination Date, it shall deliver to Agent
or to Agent and Lenders, as required herein, the Financial Statements, notices,
Projections and other information at the times, to the Persons and in the manner
set forth in Annex E.
 
(b)    Each Credit Party executing this Agreement hereby agrees that, from and
after the Closing Date and until the Termination Date, it or the Borrower
Representative, as provided in Annex F, shall deliver to Agent or to Agent and
Lenders, as required herein, the various Collateral Reports (including Borrowing
Base Certificates in the form of Exhibit 4.1(b)) at the times, to the Persons
and in the manner set forth in Annex F.
 
4.2    Communication with Accountants. Each Credit Party executing this
Agreement authorizes (a) Agent and (b) so long as an Event of Default has
occurred and is continuing, each Lender, to communicate directly with its
independent certified public accountants, including Ernst & Young LLP, and
authorizes and shall instruct those accountants to communicate to Agent and each
Lender information relating to any Credit Party with respect to the business,
results of operations and financial condition of any Credit Party.
 
 
40

--------------------------------------------------------------------------------

Table of Contents
 
 
5.  AFFIRMATIVE COVENANTS
 
Each Credit Party executing this Credit Agreement jointly and severally agrees
as to all Credit Parties that from and after the Closing Date and until the
Termination Date it will:
 
5.1    Additional Guaranties and Collateral Security. Cause:
 
(a)    each wholly owned Subsidiary of any Credit Party not in existence on the
Closing Date, to execute and deliver to Agent promptly and in any event within
three (3) Business Days after the formation, acquisition or change in status
thereof (A) a Guaranty guaranteeing the Obligations, (B) a joinder to the
Security Agreement substantially in the form attached as Annex I to the Security
Agreement, (C) if such Subsidiary has any Subsidiaries, joinder to the Pledge
Agreement substantially in the form attached as Annex I to the Pledge Agreement
together with (x) certificates evidencing all of the Stock of any Person owned
by such Subsidiary (other than a Foreign Subsidiary) and, in the case of a
Foreign Subsidiary, all of the non-voting Stock and sixty-five percent (65%) of
the voting Stock of such Foreign Subsidiary, (y) undated stock powers executed
in blank with signature guaranteed, and (z) such opinion of counsel and such
approving certificate of such Subsidiary as Agent may reasonably request in
respect of complying with any legend on any such certificate or any other matter
relating to such shares; provided that (i) the provisions contained in clauses
(x) and (y) of this clause (C) shall not apply until the date upon which the
Discharge of Term Obligations has occurred, and (ii) until the date upon which
the Discharge of Term Obligations has occurred, the opinion and certificate
referred to in clause (z) of this clause (C) shall be, in each case, limited in
scope and substance to the opinion and certificate, if any, delivered to the
trustee for the holders of the Senior Secured Notes in connection with such
Subsidiary becoming party to any Senior Secured Notes Document, (D) (1) prior to
the Discharge of Term Obligations, to the extent mortgages are delivered
creating on the owned real property of such Subsidiary a perfected first
priority security interest securing the Senior Secured Notes, one or more
Mortgages creating on such real property a perfected second priority Lien on
such property, and thereafter, at the request of Agent, one or more Mortgages
creating on such real property a perfected, first priority Lien on such real
property and (2) prior to the Discharge of Term Obligations, to the extent
delivered to the trustee for the holders of the Senior Secured Notes, and
thereafter, at the request of Agent, a Title Insurance Policy covering such real
property, a current ALTA survey thereof and a surveyor’s certificate, each in
form and substance reasonably satisfactory to Agent, together with such other
agreements, instruments and documents as Agent may require whether comparable to
the documents required under Section 5.19 or otherwise, (E) such other
agreements, instruments, approvals, legal opinions or other documents reasonably
requested by Agent in order to create, perfect, establish the first priority of
or otherwise protect any Lien purported to be covered by any such Security
Agreement or Pledge Agreement or otherwise to effect the intent that such
Subsidiary shall become bound by all of the terms, covenants and agreements
contained in the Loan Documents and that all property and assets of such
Subsidiary shall become Collateral for the Obligations; provided, however, that
in no event shall (i) any Credit Party be required to grant a Lien on any
Excluded Assets or (ii) any Foreign Subsidiary be required to guaranty the
Obligations or grant a Lien on any of its assets to secure the Obligations if
such guaranty or Lien may result in a “deemed dividend” to any of the Credit
Parties; and
 
 
41

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)    each owner of the Stock of any such Subsidiary to execute and deliver
promptly and in any event within three (3) Business Days after the formation or
acquisition of such Subsidiary a joinder to the Pledge Agreement substantially
in the form attached as Annex I to the Pledge Agreement, together with
(A) certificates evidencing, (x) in the case such Subsidiary is a Domestic
Subsidiary, all of the Stock of such Subsidiary, and (y) in the case such
Subsidiary is a directly owned Foreign Subsidiary, all of the non-voting Stock
and sixty-five percent (65%) of the voting Stock of such Subsidiary, (B) undated
stock powers or other appropriate instruments of assignment executed in blank
with signature guaranteed, (C) such opinion of counsel and such approving
certificate of such Subsidiary as Agent may reasonably request in respect of
complying with any legend on any such certificate or any other matter relating
to such shares, and (D) prior to the Discharge of Term Obligations, to the
extent delivered to the trustee for the holders of the Senior Secured Notes, and
thereafter, at the request of Agent, such other agreements, instruments,
approvals, legal opinions or other documents reasonably requested by Agent;
provided that (i) the provisions contained in clauses (A) and (B) of this
paragraph shall not apply until the date upon which the Discharge of Term
Obligations has occurred, (ii) until the date upon which the Discharge of Term
Obligations has occurred, the opinion and certificate referred to in clause (C)
of this paragraph shall be, in each case, limited in scope and substance to the
opinion and certificate, if any, delivered to the trustee for the holders of the
Senior Secured Notes in connection with any pledge of such Subsidiary pursuant
to the Senior Secured Notes Documents and (iii) in no event shall any Credit
Party be required to grant a Lien on any Excluded Assets.
 
5.2    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders (including, without limitation, all Environmental Laws) and with all
material agreements, (excluding agreements in respect of Indebtedness), such
compliance to include, without limitation, (i) paying before the same become
delinquent all taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or upon any of its properties, and
(ii) paying all lawful claims which if unpaid might become a Lien or charge upon
any of its properties, except to the extent contested in good faith by proper
proceedings which stay the imposition of any penalty, fine or Lien resulting
from the non-payment thereof and with respect to which adequate reserves have
been set aside for the payment thereof in accordance with GAAP, other than in
the case of clauses (i) and (ii) above, taxes, assessments and governmental
charges and levies and other lawful claims described therein, the aggregate
amount of which does not at any time exceed $100,000.
 
5.3    Preservation of Existence, Etc. Except as permitted by Section 6.3,
maintain and preserve, and cause each of its Subsidiaries to maintain and
preserve, its existence, rights and privileges in all material respects, and
become or remain, and cause each of its Subsidiaries to become or remain, duly
qualified and in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except where the absence of any such
qualification could not reasonably be expected to result in a Material Adverse
Effect.
 
5.4    Keeping of Records and Books of Account. Keep, and cause each of its
Subsidiaries to keep, adequate records and books of account, with adequate and
sufficient entries made to permit the preparation by Parent of its financial
statements in accordance with GAAP.
 
 
42

--------------------------------------------------------------------------------

Table of Contents
 
 
5.5    Inspection Rights. Permit, and cause each of its Subsidiaries to permit,
the agents and representatives of Agent (and, at any time during the continuance
of an Event of Default, the agents and representatives of each Lender) at any
time and from time to time during normal business hours, at the expense of the
Borrowers, to examine and make copies of and abstracts from its records and
books of account, to visit and inspect its properties, to verify materials,
leases, notes, Accounts, deposit accounts, Inventory and its other assets, to
conduct audits, physical counts, valuations, appraisals, Phase I Environmental
Site Assessments reasonably necessary to determine compliance with or
liabilities under Environmental Laws or examinations and to discuss its affairs,
finances and accounts with any of its directors, officers, managerial employees,
independent accountants or any of its other representatives. In furtherance of
the foregoing, each Credit Party hereby authorizes its independent accountants,
and the independent accountants of each of its Subsidiaries, to discuss the
affairs, finances and accounts of such Person (independently or together with
representatives of such Person) with the agents and representatives of Agent in
accordance with this Section 5.5. Furthermore, so long as any Event of Default
has occurred and is continuing, Borrowers shall provide Agent with reasonable
access to their suppliers and customers.
 
5.6    Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties which are, in
any material respects, necessary or useful in the proper conduct of its business
in working order and condition, ordinary wear and tear excepted, and comply, and
cause each of its Subsidiaries to comply, at all times with the provisions of
all material leases to which it is a party as lessee or under which it occupies
property, so as to prevent any loss or forfeiture thereof or thereunder.
 
5.7    Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, as in effect on the Closing Date, insurance with responsible and
reputable insurance companies or associations (including, without limitation,
comprehensive general liability, hazard, rent and business interruption
insurance) with respect to its properties (including all real properties leased
or owned by it) and business, in such amounts and covering such risks as is
required by any Governmental Authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies of similar size and in similar businesses similarly situated;
provided, however, that any changes to the amount, adequacy and scope of the
insurance in effect on the Closing Date that are material and adverse to the
Lenders must be reasonably acceptable to Agent in its Permitted Discretion;
provided, further, Parent and its Subsidiaries may maintain self-insurance
(which shall include insurance maintained through Milacron Assurance) in
connection with the insurance requirements set forth above to the extent
reasonably prudent and consistent with past practices. All policies covering the
Collateral are to be made payable to Agent for the benefit of Agent and the
Lenders, as its interests may appear, in case of loss, under a standard
non-contributory “lender” or “secured party” clause and are to contain such
other provisions as Agent may require to fully protect the Lenders’ interest in
the Collateral and to any payments to be made under such policies. All
certificates of insurance are to be delivered to Agent and the policies are to
be premium prepaid, with the loss payable and additional insured endorsement in
favor of Agent and such other Persons as Agent may designate from time to time,
and shall use reasonable efforts to cause its insurance providers to provide for
not less than thirty (30) days’ prior written notice to Agent of the exercise of
any right of cancellation. If any Credit Party or any of its Subsidiaries fails
to maintain such insurance, Agent may arrange for such insurance, but at the
Borrowers’ expense and without any responsibility on Agent’s part for obtaining
the insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims. Upon the occurrence and during the
continuance of an Event of Default, Agent shall have the sole right, in the name
of the Lenders, any Credit Party and its Subsidiaries, to file claims under any
insurance policies, to receive, receipt and give acquittance for any payments
that may be payable thereunder, and to execute any and all endorsements,
receipts, releases, assignments, reassignments or other documents that may be
necessary to effect the collection, compromise or settlement of any claims under
any such insurance policies.
 
 
43

--------------------------------------------------------------------------------

Table of Contents
 
 
 
5.8    Obtaining of Permits, Etc. Obtain, maintain and preserve, and cause each
of its Subsidiaries to obtain, maintain and preserve, and take all necessary
action to timely renew, all material permits, licenses, authorizations,
approvals, entitlements and accreditations which are necessary or useful in the
proper conduct of its business.
 
5.9    Environmental. (i)  Keep any property either owned or operated by it or
any of its Subsidiaries free of any Environmental Liens; (ii) comply, and cause
each of its Subsidiaries to comply, in all material respects with Environmental
Laws and provide to Agent any documentation of such compliance which Agent may
reasonably request; (iii) provide Agent timely written notice (and in any event,
within ten (10) days of any Credit Party obtaining knowledge of such event) of
any Release of a Hazardous Material in excess of any reportable quantity from or
onto property currently or during the period of ownership or operation by any
Credit Party, formerly owned or operated by it or any of its Subsidiaries and
take any Remedial Actions required under Environmental Laws to abate said
Release; provided, however, that no Credit Party shall be required to undertake
any Remedial Action required by Environmental Laws to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
which stay the imposition of any penalty, fine or Lien resulting from the
non-performance thereof and adequate reserves, if any, are being maintained with
respect to such circumstances in accordance with GAAP; (iv) provide Agent with
written notice within ten (10) days of the receipt of any of the following:
(A) notice that an Environmental Lien has been filed against any property of any
Credit Party or any of its Subsidiaries; (B) commencement of any Environmental
Action, or written notice that an Environmental Action will be filed, against
any Credit Party or any of its Subsidiaries which, if adversely determined,
could be reasonably expected to have a Material Adverse Effect; and (C) notice
of a violation, citation or other administrative order which could reasonably be
expected to have a Material Adverse Effect; (v) maintain and preserve, in all
material respects, all Environmental Permits necessary to operate, use or occupy
each of the Credit Parties’ businesses, Facilities, operations, properties and
assets; (vi) maintain and comply, in all material respects, with any applicable
financial assurance requirements under RCRA and any similar Environmental Law,
as specifically set forth but not limited to 40 C.F.R. 264 and 265, necessary to
operate, use or occupy each of the Credit Parties’ businesses, Facilities,
operations, properties and assets; (vii) comply, in all material respects, with
all applicable writs, orders, consent decrees, judgments, injunctions,
communications by any Governmental Authority, decrees, informational requests or
demands issued pursuant to, or arising under, any Environmental Laws; (viii)
provide Agent with prompt written notice in the event any Credit Party is
required to spend more than $100,000 individually or $500,000 in the aggregate
to comply with any Environmental Laws that have been promulgated and enacted by
a Governmental Authority throughout the term of this Agreement; and (ix) file
and submit truthful and complete representations, including, without limitation,
applications, warranty statements and accompanying materials provided in support
of such representations, submitted by the Credit Parties to obtain insurance.
 
 
44

--------------------------------------------------------------------------------

Table of Contents
 
 
 
Without limiting the generality of the foregoing, whenever Agent reasonably
determines that there is non-compliance, or any condition which requires any
action by or on behalf of any Credit Party in order to avoid any material
non-compliance, with any Environmental Law which could reasonably be expected to
result in the imposition of material fines or penalties or otherwise materially
and adversely affect the business, assets or prospects of the Credit Parties on
a consolidated basis, and Credit Parties have not contested such non-compliance
in good faith and by proper proceedings with the appropriate Governmental
Authority, the Credit Parties shall, at Agent’s request and Borrowers’ expense:
(i) cause an independent environmental engineer reasonably acceptable to Agent
to conduct, as applicable, such reasonable assessments, investigations or tests
of the site where any Credit Party’s non-compliance or alleged non-compliance
with such Environmental Laws has occurred as to such non-compliance and prepare
and deliver to Agent a report as to such non-compliance setting forth the
results of such assessments, investigations or tests, a proposed plan for
responding to any environmental problems described therein, and an estimate of
the costs thereof and (ii) provide to Agent a supplemental report of such
engineer whenever the scope of such non-compliance, or the applicable Credit
Party’s response thereto or the estimated costs thereof, shall change in any
material respect.
 
The Credit Parties acknowledge and agree that neither the Loan Documents nor the
actions of Agent or any Lender pursuant thereto, taken alone, shall operate or
be deemed (i) to place upon Agent or any Lender any responsibility for the
operation, control, care, service, management, maintenance or repair of property
or facilities of the Credit Parties or (ii) to make Agent or any Lender the
“owner” or “operator” of any property or facilities of the Credit Parties or a
“responsible party” within the meaning of applicable Environmental Laws.
 
5.10    Further Assurances. Take such action and execute, acknowledge and
deliver, and cause each of its Subsidiaries to take such action and execute,
acknowledge and deliver, at its sole cost and expense, such agreements,
instruments or other documents as Agent may reasonably require from time to time
in order (i) to carry out more effectively the purposes of this Agreement and
the other Loan Documents, (ii) to subject to valid and perfected first priority
Liens any of the Collateral or any other property of any Credit Party and its
Subsidiaries for which a Lien is required to be granted under the Loan Documents
(subject to the limitations contained in Section 5.1 and the Intercreditor
Agreement, but excluding the Excluded Assets), but, in the case of the Stock of
a Foreign Subsidiary, such Liens shall be limited to all of the non-voting Stock
and sixty-five percent (65%) of the voting Stock of such Foreign Subsidiary,
(iii) to establish and maintain the validity and effectiveness of any of the
Loan Documents and the validity, perfection and priority of the Liens intended
to be created thereby, and (iv) to better assure, convey, grant, assign,
transfer and confirm unto Agent, each Lender and the L/C Issuer the rights now
or hereafter intended to be granted to it under this Agreement or any other Loan
Document. In furtherance of the foregoing, to the maximum extent permitted by
applicable law, each Credit Party (i) authorizes Agent to execute any such
agreements, instruments or other documents in such Credit Party’s name and to
file such agreements, instruments or other documents in any appropriate filing
office and, (ii) authorizes Agent to file any financing statement required
hereunder or under any other Loan Document, and any continuation statement or
amendment with respect thereto, in any appropriate filing office without the
signature of such Credit Party (including, without limitation, any such
financing statements that indicate the Collateral as “all assets” or words of
similar import).
 
 
45

--------------------------------------------------------------------------------

Table of Contents
 
 
 
5.11    Change in Collateral; Collateral Records. (i) Give Agent not less than
thirty (30) days’ prior written notice of any change in the location of any
Collateral with an aggregate Book Value exceeding $500,000, other than to
locations set forth on Schedule 3.29 and with respect to which Agent has filed
financing statements and otherwise fully perfected its Liens thereon,
(ii) advise Agent promptly, in sufficient detail, of any material adverse change
relating to the type, quantity or quality of the Collateral or the Lien granted
thereon and (iii) execute and deliver, and cause each of its Subsidiaries to
execute and deliver, to Agent for the benefit of Agent and the Lenders from time
to time, solely for Agent’s convenience in maintaining a record of Collateral,
such written statements and schedules as Agent may reasonably require,
designating, identifying or describing the Collateral.
 
5.12    Landlord Waivers; Collateral Access Agreements.
 
(a)    At any time any Collateral with a Book Value in excess of $300,000 (when
aggregated with all other Collateral at the same location) is located on any
real property of a Credit Party (whether such real property is now existing or
acquired after the Closing Date) which is not owned by a Credit Party, use
reasonable efforts to obtain a Landlord Waiver; provided, that in the event the
Credit Parties (i) are unable to obtain any such Landlord Waiver or (ii)
maintain Collateral with a Book Value in excess of $100,000 but less than or
equal to $300,000 at any location that is not subject to Landlord Waiver, then
Agent may establish Reserves to the Primary Borrowing Base and/or the
Export-Related Borrowing Base as it deems necessary in its Permitted Discretion
with respect to any such Collateral that is included in the Primary Borrowing
Base and/or the Export-Related Borrowing Base; and
 
(b)    Use reasonable efforts to obtain Bailee Letters or similar collateral
access agreements, in form and substance reasonably satisfactory to Agent,
providing access to Collateral located on any premises not owned by a Credit
Party in order to remove such Collateral from such premises during an Event of
Default; provided, that in the event the Credit Parties are unable to obtain any
such written access agreements, Agent may establish Reserves to the Primary
Borrowing Base and/or the Export-Related Borrowing Base as it deems necessary in
its Permitted Discretion with respect to any such Collateral that is included in
the Primary Borrowing Base and/or the Export-Related Borrowing Base.
 
5.13    Fiscal Year. Cause the Fiscal Year of Parent and its Subsidiaries to end
on December 31 of each calendar year unless Agent consents to a change in such
Fiscal Year (and appropriate related changes to this Agreement), such consent
not to be unreasonably withheld.
 
 
46

--------------------------------------------------------------------------------

Table of Contents
 
 
5.14    Borrowing Base. Maintain (i) all Loans in compliance with the then
current Aggregate Borrowing Base, subject to any Permitted Overadvance and (ii)
all Export-Related Loans in compliance with the then current Export-Related
Borrowing Base.
 
5.15    Use of Proceeds. Use the proceeds of the Loans and the Letters of Credit
in accordance with Section 3.20.
 
5.16    Conference Calls. If requested by Agent upon reasonable advance notice,
conduct a monthly conference call to update Agent and the Lenders on the
Borrowers’ and their Subsidiaries’ consolidated financial condition, operations,
prospects and respective businesses.
 
5.17    Misplaced Notes. If found, the Misplaced Note Holder agrees to promptly
pledge, or cause to be pledged, the Misplaced Notes in favor of Agent, for the
benefit of Lenders, as required under the Pledge Agreement.
 
5.18    Canadian Pension and Benefit Plans.
 
(a)    For each existing Canadian Pension Plan of any Canadian Borrowing Base
Guarantor, such Canadian Borrowing Base Guarantor shall ensure that such plan
retains its registered status under and is administered in all material respects
in accordance with the applicable pension plan text, funding agreement, the ITA
and all other applicable laws.
 
(b)    For each Canadian Pension Plan hereafter adopted by any Canadian
Borrowing Base Guarantor that is required to be registered under the ITA or any
other applicable laws, that Canadian Borrowing Base Guarantor shall use its best
efforts to seek and receive confirmation in writing from the applicable
Governmental Authorities to the effect that such plan is unconditionally
registered under the ITA and such other applicable laws.
 
(c)    For each existing and hereafter adopted Canadian Pension Plan and
Canadian Benefit Plan of any Canadian Borrowing Base Guarantor, such Canadian
Borrowing Base Guarantor shall in a timely fashion perform in all material
respects all statutory obligations (including fiduciary, funding, investment and
administration obligations) required to be performed in connection with such
plan and the funding media therefor.
 
(d)    Each Canadian Borrowing Base Guarantor shall deliver to Agent if
requested by Agent, promptly after the filing thereof by such Canadian Borrowing
Base Guarantor with any applicable governmental authority, (i) copies of each
annual and other return, report or valuation with respect to each Canadian
Pension Plan of such Canadian Borrowing Base Guarantor; (ii) promptly after
receipt thereof, a copy of any direction, order, notice, ruling or opinion that
such Canadian Borrowing Base Guarantor may receive from any applicable
governmental authority with respect to any Canadian Pension Plan of such
Canadian Borrowing Base Guarantor; and (iii) notification within thirty (30)
days of any increases having a cost to such Canadian Borrowing Base Guarantor in
excess of Cdn.$250,000 per annum, in the benefits of any existing Canadian
Pension Plan or Canadian Benefit Plan, or the establishment of any new Canadian
Pension Plan or Canadian Benefit Plan, or the commencement of contributions to
any such plan to which such Canadian Borrowing Base Guarantor was not previously
contributing.
 
 
47

--------------------------------------------------------------------------------

Table of Contents
 
 
5.19    After Acquired Real Property. Upon the acquisition by it or any of its
Domestic Subsidiaries after the Closing Date of any interest (whether fee or
leasehold) in any real property wherever located, but excluding any Excluded
Assets, (each such interest being an “After Acquired Property”) (x) with a
Current Value (as defined below) in excess of $750,000 in the case of a fee
interest, or (y) requiring the payment of annual rent exceeding in the aggregate
$100,000 in the case of a leasehold interest, promptly so notify Agent, setting
forth with specificity a description of the interest acquired, the location of
the real property, any structures or improvements thereon and either an
appraisal or such Credit Party’s good-faith estimate of the current value of
such real property (for purposes of this Section, the “Current Value”). Agent
shall notify such Credit Party whether it intends to require a Mortgage and the
other documents referred to below (subject to the limitations contained in
Section 5.1) or in the case of leasehold, a leasehold Mortgage or Landlord’s
Waiver (pursuant to Section 5.12). Upon receipt of such notice requesting a
Mortgage, the Person which has acquired such After Acquired Property shall
promptly furnish to Agent the following, in each case, prior to the Discharge of
Term Obligations, to the extent delivered to the trustee for the holders of the
Senior Secured Notes, and thereafter, at the request of Agent, and each in form
and substance reasonably satisfactory to Agent: (i) a Mortgage with respect to
such real property and related assets located at the After Acquired Property,
each duly executed by such Person and in recordable form, (ii) evidence of the
recording of the Mortgage referred to in clause (i) above in such office or
offices as may be necessary or, in the opinion of Agent, desirable to create and
perfect a valid and enforceable second priority (or, in the event that the
Senior Secured Notes have been paid in full, first priority) lien on the
property purported to be covered thereby or to otherwise protect the rights of
Agent and the Lenders thereunder, (iii) a Title Insurance Policy, (iv) a survey
of such real property, certified to Agent and to the issuer of the Title
Insurance Policy by a licensed professional surveyor reasonably satisfactory to
Agent, (v) at Agent’s reasonable request, Phase I Environmental Site
Assessments, or such other non-intrusive and non-Phase II environmental
assessment as Agent may reasonably request, with respect to such real property,
by a consultant reasonably satisfactory to Agent, provided that any consultant
engaged by a Credit Party in connection with the acquisition of real property
shall be presumptively satisfactory to Agent, (vi) in the case of a leasehold
interest, a certified copy of the lease between the landlord and such Person
with respect to such real property in which such Person has a leasehold
interest, and the certificate of occupancy with respect thereto, (vii) in the
case of a leasehold interest, an attornment and nondisturbance agreement between
the landlord (and any fee mortgagee) with respect to such real property and
Agent, and (viii) such other documents or instruments (including guarantees and
opinions of counsel) as Agent may reasonably require. The Borrowers shall pay
all reasonable fees and expenses, including reasonable attorneys’ fees
(excluding any allocated costs of in-house counsel) and out-of-pocket expenses,
and all title insurance charges and premiums, in connection with each Credit
Party’s obligations under this Section 5.19.
 
5.20    Senior Secured Priority Collateral. (i) Cause any and all proceeds of a
Sale of Senior Secured Note Priority Collateral (as defined in the Senior
Secured Notes Indenture) received by such Credit Party or any of its
Subsidiaries or any other amounts payable to the holders of the Senior Secured
Notes or required to be held as Senior Secured Priority Collateral or otherwise
applied in accordance with the Senior Secured Notes Indentures to be deposited
into a Senior Secured Priority Account in accordance with the terms of Section
4.10(3) of the Senior Secured Notes Indenture, (ii) promptly after such deposit,
deliver (or cause to be delivered) to Agent an officer’s certificate of an
Authorized Officer of Borrower Representative certifying that all such amounts
have been deposited into a Senior Secured Priority Account, provided that, at no
time shall any of such amounts be deposited to any other deposit or securities
account maintained by the Credit Parties and (iii) within five (5) Business Days
after the date upon which the Discharge of Term Obligations has occurred,
transfer (or cause to be transferred) all amounts deposited to any Senior
Secured Priority Account to a Blocked Account. Borrower Representative shall
give Agent prompt written notice of any withdrawal from any Senior Secured
Priority Account.
 
 
48

--------------------------------------------------------------------------------

Table of Contents
 
 


5.21    Intentionally Omitted.
 
5.22    Accounts Documentation. The Borrower Parties will at such intervals as
Agent may reasonably require, execute and deliver confirmatory written
assignments of the Accounts to Agent and furnish such further schedules and/or
information as Agent may reasonably require relating to the Accounts, including,
without limitation, sales invoices or the equivalent, credit memos issued,
remittance advices, reports and copies of deposit slips and copies of original
shipping or delivery receipts for all merchandise sold. In addition, the
Borrower Parties shall notify Agent of any non-compliance in respect of the
representations, warranties and covenants contained in Section 5.23. The items
to be provided under this Section 5.22 are to be in form reasonably satisfactory
to Agent and are to be executed and delivered to Agent from time to time solely
for its convenience in maintaining records of the Collateral. The Borrower
Parties’ failure to give any of such items to Agent shall not affect, terminate,
modify or otherwise limit Agent’s Lien on the Collateral. The Borrower Parties
shall not re-date any invoice or sale or make sales on extended dating beyond
that customary in such Credit Parties’ industry, and shall not re-bill any
Accounts without promptly disclosing the same to Agent and providing Agent with
a copy of such re-billing, identifying the same as such. If the Borrower Parties
become aware of anything materially detrimental to any of such Borrower Parties’
material customers’ credit, such Borrower Parties will promptly advise Agent
thereof.
 
5.23    Status of Accounts and Other Collateral. With respect to any Account of
any Borrower Party that is included by the Borrower Parties as an Eligible
Account or Eligible Export-Related Account in the calculation of the Aggregate
Borrowing Base, each Borrower Party covenants, represents and warrants: (a) such
Borrower Party shall be the sole owner, free and clear of all Liens (except for
the Liens granted in the favor of Agent for the benefit of Agent and the Lenders
and Permitted Liens), and shall be fully authorized to sell, transfer, pledge
and/or grant a security interest in each and every item of said Collateral; (b)
each such Account shall be a good and valid account representing an undisputed
bona fide indebtedness incurred or an amount indisputably owed by the Account
Debtor therein named, for a fixed sum as set forth in the invoice relating
thereto with respect to an absolute sale and delivery upon the specified terms
of goods sold or services rendered by such Borrower Party; (c) no such Account
shall be subject to any defense, offset, counterclaim, discount or allowance
except as may be stated in the invoice relating thereto, discounts and
allowances as may be customary in such Borrower Party’s business and as
otherwise disclosed to Agent; (d) none of the transactions underlying or giving
rise to any such Account shall violate any applicable state or federal laws or
regulations, and all documents relating thereto shall be legally sufficient
under such laws or regulations and shall be legally enforceable in accordance
with their terms; (e) no agreement under which any deduction or offset of any
kind, other than normal trade discounts, may be granted or shall have been made
by such Borrower Party at or before the time such Account is created; (f) all
agreements, instruments and other documents relating to any Account shall be
true and correct and in all material respects what they purport to be; (g) such
Borrower Party shall maintain books and records pertaining to said Collateral in
such detail, form and scope as Agent shall reasonably require; (h) such Borrower
Party shall promptly notify Agent if any Account arises out of contracts with
any Governmental Authority, and will execute any instruments and take any steps
reasonably required by Agent in order that all monies due or to become due under
any such contract shall be assigned to Agent and notice thereof given to such
Governmental Authority under the Federal Assignment of Claims Act or any similar
state or local law; (i) such Borrower Party will, immediately upon learning
thereof, report to Agent any material loss or destruction of, or substantial
damage to, any of the Collateral, and any other matters affecting the value,
enforceability or collectibility of any of the Collateral; (j) if any amount
payable under or in connection with any such Account is evidenced by a
promissory note or other instrument, such promissory note or instrument shall be
promptly pledged, endorsed, assigned and delivered to Agent for the benefit of
Agent and the Lenders as additional Collateral; and (k) such Borrower Party is
not and shall not be entitled to pledge Agent’s or any Lender’s credit on any
purchases or for any purpose whatsoever.
 
 
49

--------------------------------------------------------------------------------

Table of Contents
 
 
 
5.24    Collateral Custodian. Upon the occurrence and during the continuance of
any Default or Event of Default, Agent may at any time and from time to time
employ and maintain on the premises of any Credit Party a custodian selected by
Agent who shall have full authority to do all acts necessary to protect Agent’s
and the Lenders’ interests. Each Credit Party hereby agrees to, and to cause its
Subsidiaries to, cooperate with any such custodian and to do whatever Agent may
reasonably request to preserve the Collateral. All reasonable costs and expenses
incurred by Agent by reason of the employment of the custodian shall be the
responsibility of the Borrowers and charged to the Loan Account.
 
5.25    Accounts Covenants.
 
(a)    With respect to any Account of any Borrower Party that is included by the
Borrower Parties as an Eligible Account or an Eligible Export-Related Account in
the calculation of the Aggregate Borrowing Base, the Borrowers shall notify
Agent promptly of: (i) any material delay in any Borrower Party’s performance of
any of its material obligations to any Account Debtor or the assertion of any
material claims, offsets, defenses or counterclaims by any Account Debtor, or
any material disputes with Account Debtors, or any settlement, adjustment or
compromise thereof, (ii) all material adverse information known to any Borrower
or Guarantor relating to the financial condition of any Account Debtor if the
aggregate amount of all Accounts owing by such Account Debtor is greater than
$250,000 and (iii) any event or circumstance which, to the best of any Borrower
Party’s knowledge, would cause Agent to consider any then existing Accounts as
no longer constituting Eligible Accounts or Eligible Export-Related Accounts. No
credit, discount, allowance or extension or agreement for any of the foregoing
shall be granted to any Account Debtor without Agent’s consent (which consent
shall not be unreasonably withheld), except as provided in Section 6.14. Subject
to Section 6.14, as long as no Event of Default has occurred and is continuing,
Borrower Parties shall settle, adjust or compromise any claim, offset,
counterclaim or dispute with any Account Debtor. At any time that an Event of
Default has occurred and is continuing, Agent shall, at its option, have the
exclusive
right to settle, adjust or compromise any claim, offset, counterclaim or dispute
with Account Debtors or grant any credits, discounts or allowances.
 
 
50

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)    With respect to each Account of any Borrower Party that is included by
the Borrower Representative as an Eligible Account or Eligible Export-Related
Account in the calculation of the Aggregate Borrowing Base: (i) the amounts
shown on any invoice delivered to Agent or schedule thereof delivered to Agent
shall be true and complete in all material respects, (ii) any payments made
thereon shall be promptly delivered to Agent pursuant to the terms of this
Agreement, (iii) no credit, discount, allowance or extension or agreement for
any of the foregoing shall be granted to any Account Debtor except as provided
in Section 6.14, (iv) there shall be promptly reported to Agent in accordance
with the terms of this Agreement any setoffs, deductions, contras, defenses,
counterclaims or disputes existing or asserted with respect thereto and (v) none
of the transactions giving rise thereto will violate any applicable foreign,
Federal, state or local laws or regulations, all documentation relating thereto
will be legally sufficient under such laws and regulations and all such
documentation will be legally enforceable in accordance with its terms.
 
(c)    Agent shall have the right at any time or times, in Agent’s name or in
the name of a nominee of Agent, to verify the validity, amount or any other
matter relating to any Inventory or Accounts, by mail, telephone, facsimile
transmission or otherwise.
 
5.26    Inventory Covenants. With respect to the Inventory of any Borrower Party
that is included by the Borrower Representative as Eligible Inventory or
Eligible Machinery-in-Process in the calculation of the Aggregate Borrowing
Base: (a) each such Borrower Party shall at all times maintain inventory records
reasonably satisfactory to Agent (it being acknowledged that Agent is not aware
of any inventory records that are not reasonably satisfactory), keeping correct
and accurate records itemizing and describing the kind, type, quality and
quantity of such Inventory, such Borrower Party’s cost therefor and daily
withdrawals therefrom and additions thereto; (b) such Borrower Parties shall
conduct a physical count of such Inventory at any time Agent may reasonably
request, and promptly following such physical inventory shall supply Agent with
a report in the form and with such specificity as may be reasonably satisfactory
to Agent concerning such physical count (it being acknowledged that Agent is not
aware of any current practices that are not reasonably satisfactory); (c) such
Borrower Parties shall not remove any such Inventory from the locations set
forth or permitted herein, without the prior written consent of Agent, except
for sales of such Inventory in the ordinary course of its business and except to
move such Inventory directly from one location set forth or permitted herein to
another such location and except for such Inventory shipped from the
manufacturer thereof to such Borrower Party which is in transit to the locations
set forth or permitted herein; (d) upon Agent’s request, the Borrower Parties
shall, at their expense, deliver or cause to be delivered to Agent written
appraisals as to such Inventory in form, scope and methodology reasonably
acceptable to Agent (and consistent with the methodology used by AccuVal) by
AccuVal or an appraiser reasonably acceptable to Agent, addressed to Agent and
Lenders and upon which Agent and Lenders are expressly permitted to rely; (e)
such Borrower Parties shall produce, use, store and maintain such Inventory with
all reasonable care and caution and in accordance with applicable standards of
any insurance and in conformity with applicable laws (including the requirements
of the Federal Fair Labor Standards Act of 1938, as amended and all rules,
regulations and orders related thereto); (f) none of such Inventory shall
constitute farm products or the proceeds thereof; (g) each such Borrower Party
assumes all responsibility and liability arising from or relating to the
production, use, sale or other disposition of such Inventory; (h) such Borrower
Parties shall not sell such Inventory to any customer on approval, or any other
basis which entitles the customer to return or may obligate any such Borrower
Party to repurchase such Inventory (unless such Inventory may be returned only
if it is not damaged and is resalable in the normal course of business); (i)
such Borrower Parties shall keep such Inventory in good and marketable
condition; and (j) such Borrower Parties shall not, without prior written notice
to Agent or the specific identification of such Inventory in a report with
respect thereto provided by Borrower Representative to Agent pursuant to
paragraph (a) of Annex F hereof, acquire or accept any such Inventory on
consignment or approval outside the ordinary course of business.
 
 
51

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
6.  NEGATIVE COVENANTS
 
Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof until the Termination
Date it shall not:
 
6.1    Liens, Etc.  Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien upon or
with respect to any of its properties, whether now owned or hereafter acquired;
file or suffer to exist under the Code or any similar law or statute of any
jurisdiction, an effective financing statement (or the equivalent thereof)
creating an effective Lien thereto that names it or any of its Subsidiaries as
debtor; sign or suffer to exist any security agreement authorizing any secured
party thereunder to file such financing statement (or the equivalent thereof);
sell any of its property or assets subject to an understanding or agreement,
contingent or otherwise, to repurchase such property or assets (including sales
of Accounts) with recourse to it or any of its Subsidiaries or assign or
otherwise transfer, or permit any of its Subsidiaries to assign or otherwise
transfer, any account or other right to receive income; other than, as to all of
the above, Permitted Liens.
 
6.2    Indebtedness. Create, incur, assume, guarantee or suffer to exist, or
otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.
 
6.3    Fundamental Changes; Dispositions. Wind-up, liquidate or dissolve, or
merge, consolidate or amalgamate with any Person, or convey, sell, lease or
sublease, license or sublicense, transfer or otherwise dispose of, whether in
one transaction or a series of related transactions, all or any part of its
business, property or assets, whether now owned or hereafter acquired (or agree
to do any of the foregoing), or purchase or otherwise acquire, whether in one
transaction or a series of related transactions, all or substantially all of the
assets of any Person (or any division thereof) (or agree to do any of the
foregoing), or permit any of its Subsidiaries to do any of the foregoing;
provided, however, that
 
(a)    any Credit Party and its Subsidiaries may (A) sell Inventory in the
ordinary course of business, (B) dispose of excess, obsolete or worn-out
equipment in the ordinary course of business, (C) sell or otherwise dispose of
other property or assets (excluding Accounts and Inventory) for cash in an
aggregate amount not less than the fair market value of such property or assets,
(D) sell or otherwise dispose of the Designated Real Property and Assets to a
third party, (E) dispose of cash or sell or liquidate Permitted Investments or
other cash equivalents, (F) enter, in the ordinary course of business and
consistent with past practices, into operating leases and subleases or licenses
or sublicenses of any property, (G) sell or otherwise dispose of assets
consisting of accounts receivable and related assets in connection with
Permitted European Receivables Financing, (H) sell or otherwise dispose of
accounts receivables and related assets in an aggregate face amount not to
exceed $500,000 per fiscal year and (I) sell or otherwise dispose of notes
receivables and related assets in an aggregate face amount not to exceed
$850,000 per fiscal year; provided that the Net Cash Proceeds of any disposition
(x) in the case of clause (B) above, do not exceed $3,000,000 in the aggregate,
(y) in the case of clause (C) above, do not exceed $10,000,000 in the aggregate
and (z) in all cases, are paid to Agent for the benefit of Agent and the Lenders
to be applied, to the extent required, pursuant to the terms of Section 1.3; and
provided, further however, that in the case of any Sale of Senior Secured Note
Priority Collateral (as defined in the Senior Secured Notes Indenture), the
Credit Parties shall (1) give Agent prior notice of all such sales or
dispositions, (2) certify that all proceeds thereof shall be deposited into a
Senior Secured Priority Account in accordance with Section 5.20 and as otherwise
required by the Senior Secured Notes Indenture, the Intercreditor Agreement or
the Loan Documents and (3) notify Agent in accordance with Section 5.20 prior to
any withdrawals from or deposits to any such account.
 
 
52

--------------------------------------------------------------------------------

Table of Contents
 
 
 
(b)    any Guarantor or Borrower (x) may be merged into any Credit Party, or may
be consolidated or amalgamated with another Credit Party, so long as (A) no
other provision of this Agreement would be violated thereby, (B) such Guarantor
or Borrower gives Agent at least thirty (30) days’ prior written notice of such
merger, consolidation or amalgamation, (C) no Default or Event of Default shall
have occurred and be continuing either before or after giving effect to such
transaction, (D) the Lenders’ rights in any Collateral, including, without
limitation, the existence, perfection and priority of any Lien thereon, are not
adversely affected by such merger, consolidation or amalgamation, (E) if a
Borrower is involved in any such merger, consolidation or amalgamation, then the
survivor of such transaction shall be a Borrower, and (F) the surviving Person’s
Stock (unless such Person is Parent) is the subject of a Pledge Agreement, in
each case, which is in full force and effect on the date of and immediately
after giving effect to such merger, consolidation or amalgamation, or (y) may
sell or otherwise dispose of, all or any part of its business, property or
assets, whether now owned or hereafter acquired to any other Credit Party so
long as (A) no other provision of this Agreement would be violated thereby, (B)
no Default or Event of Default shall have occurred and be continuing either
before or after giving effect to such transaction and (C) the Lenders’ rights in
any Collateral, including, without limitation, the existence, perfection and
priority of any Lien thereon, are not adversely affected by such sale or other
disposition;
 
(c)    any wholly-owned Domestic Subsidiary that is not a Credit Party (x) may
be merged into any other wholly-owned Domestic Subsidiary, or may be
consolidated or amalgamated with another wholly-owned Domestic Subsidiary, so
long as (A) no other provision of this Agreement would be violated thereby, (B)
a Credit Party gives Agent at least thirty (30) days’ prior written notice of
such merger, consolidation or amalgamation, (C) no Default or Event of Default
shall have occurred and be continuing either before or after giving effect to
such transaction, (D) Agent’s rights in any Collateral, including, without
limitation, the existence, perfection and priority of any Lien thereon, are not
adversely affected by such merger, consolidation or amalgamation and (E) if
either Domestic Subsidiary was a Credit Party, the surviving Domestic
Subsidiary, if any, is joined as a Credit Party hereunder and is a party to a
Guaranty and the Security Agreement and the Stock of such surviving Domestic
Subsidiary is the subject of the Pledge Agreement, in each case, which is in
full force and effect on the date of and immediately after giving effect to such
merger, consolidation or amalgamation, or (y) may sell or otherwise dispose of
(including by way of liquidation and dissolution), all or any part of its
business, property or assets, whether now owned or hereafter acquired to any
other wholly-owned Domestic Subsidiary so long as (A) no other provision of this
Agreement would be violated thereby, (B) no Default or Event of Default shall
have occurred and be continuing either before or after giving effect to such
transaction and (C) Agent’s rights in any Collateral, including, without
limitation, the existence, perfection and priority of any Lien thereon, are not
adversely affected by such sale or other disposition; and
 
 
53

--------------------------------------------------------------------------------

Table of Contents
 
 
 
(d)    any Foreign Subsidiary (x) may be merged into any other Foreign
Subsidiary, or may be consolidated or amalgamated with another Foreign
Subsidiary, so long as (A) no other provision of this Agreement would be
violated thereby, (B) no Default or Event of Default shall have occurred and be
continuing either before or after giving effect to such transaction, and (C) to
the extent such Foreign Subsidiary is owned directly by a Credit Party, all of
the non-voting Stock and sixty-five percent (65%) of the voting Stock of the
surviving Foreign Subsidiary is the subject of the Pledge Agreement, which is in
full force and effect on the date of and immediately after giving effect to such
merger, consolidation or amalgamation or (y) may sell or otherwise dispose of,
all or any part of its business, property or assets, whether now owned or
hereafter acquired to any other Foreign Subsidiary so long as (A) no other
provision of this Agreement would be violated thereby, and (B) no Default or
Event of Default shall have occurred and be continuing either before or after
giving effect to such transaction.
 
6.4    Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any change in the nature of its business as described in Section 3.12.
 
6.5    Loans, Advances, Investments, Etc. Make or commit or agree to make any
loan, advance, guarantee of obligations, other extensions of credit or capital
contributions to, or hold or invest in or commit or agree to hold or invest in,
or purchase or otherwise acquire or commit or agree to purchase or otherwise
acquire any shares of the Stock, bonds, notes, debentures or other securities
of, or make or commit or agree to make any other investment in, any other
Person, or purchase or own any futures contract or otherwise become liable for
the purchase or sale of currency or other commodities at a future date in the
nature of a futures contract, or permit any of its Subsidiaries to do any of the
foregoing, except for:
 
(a)    investments existing on the Closing Date, as set forth on Schedule 6.5
hereto, but not any increase in the amount thereof as set forth in such Schedule
or any other material modification of the terms thereof, provided that Borrowers
may acquire, directly or indirectly in one or more transactions, all outstanding
Stock of Ferromatik Milacron India Ltd. not owned by Borrowers on the Closing
Date so long as immediately before and immediately after giving effect to such
acquisition Borrowers shall have Excess Availability of more than $25,000,000,
 
 
54

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)    investments permitted under clause (j) of the definition of “Permitted
Indebtedness”,
 
(c)    Permitted Investments,
 
(d)    investments not constituting loans or advances by (A) any Domestic Credit
Party in any other Domestic Credit Party and (B) any Foreign Subsidiary in any
other Foreign Subsidiary,
 
(e)    loans and advances to directors, officers and employees of Parent and its
Subsidiaries in the ordinary course of business in an aggregate principal amount
not to exceed $1,000,000 at any one time outstanding,
 
(f)    investments under Hedging Agreements entered into in the ordinary course
of financial management and not for speculative purposes,
 
(g)    pledges and deposits permitted under clause (f) of the definition of
Permitted Liens,
 
(h)    investments in deposit accounts in the ordinary course of business,
 
(i)    investments received in connection with an insolvency proceeding of any
supplier, customer or other Person having an obligation in favor of any Credit
Party as a result of a settlement of delinquent accounts and deposits with, such
customers, suppliers or other Persons arising in the ordinary course of
business,
 
(j)    investments existing on the Closing Date not constituting loans or
advances in the Subsidiaries of the Credit Parties and the creation of new
Subsidiaries by any Credit Party so long as such creation is in compliance with
Section 5.1,
 
(k)    investments by Parent the consideration of which consists solely of the
issuance of Parent’s common Stock to the third party to the extent (A) the
aggregate market value of all such issuances (measured at the time of each such
issuance) does not exceed $5,000,000, (B) immediately before and after the
making of any such investment, there shall exist no Event of Default, (C) the
Credit Parties do not incur any material liabilities related to such investment,
(D) the rights of Agent and the Lenders are not adversely affected by any such
investment, (E) Agent shall have received at least fifteen (15) days’ prior
written notice of such investment and (F) on the date of consummation of such
investment, Agent shall have received a certificate of an Authorized Officer of
Parent certifying, as of such date, that the conditions set forth in the
foregoing clauses (A) through (D) of this subsection (xi) have been satisfied,
 
(l)    investments in China JV made after the Closing Date in an aggregate
amount not to exceed $3,000,000 so long as immediately before and immediately
after giving effect to such investment no Event of Default shall have occurred
and be continuing; provided, however, investments in an aggregate amount not to
exceed $1,500,000 shall be permitted notwithstanding the occurrence and
continuence of an Event of Default so long as Agent or the Requisite Lenders
have not accelerated payment of all or any part of the Obligations under Section
8.2 as of the date of any such investment,
 
 
55

--------------------------------------------------------------------------------

Table of Contents
 
 
(m)    investments in any joint venture to which the Parent or any of its
Subsidiaries is a party (other than the China JV) by the Parent or any of its
Subsidiaries to the extent that such investment will not involve, require,
result in or otherwise obligate any cash or cash consideration made or to be
made by the Loan Parties in an aggregate amount not exceeding $3,500,000;
provided that any such investment by a Credit Party shall only be permitted if
immediately before and immediately after giving effect to such investment
Borrowers shall have Excess Availability of more than $25,000,000,
 
(n)    other investments not otherwise permitted under clauses (a) through (l)
above or clauses (o) through (q) below in an aggregate amount not exceeding
$2,000,000 so long as immediately before and immediately after giving effect to
any such investment Borrowers shall have Excess Availability of more than
$25,000,000,
 
(o)    investments constituting Contingent Obligations to the extent permitted
under clause (m) of the definition of Permitted Indebtedness,
 
(p)    investments constituting Accounts arising in the ordinary course of
business,
 
(q)    the acquisition by D-M-E Company of all the shares of Stock owned by
D-M-E U.S.A. Inc. in (x) Amalgamated Diemold D-M-E Pty. Ltd. (Australia), (y)
D-M-E Company (India) Pvt. Ltd. and (z) D-M-E Engineering Pty. Ltd. (Singapore)
so long as immediately before and immediately after giving effect to any such
acquisition Borrowers shall have Excess Availability of more than $25,000,000,
and
 
(r)    with the prior written approval of Agent and the Requisite Lenders before
any such payment, the payment to an Employee Plan which is subject to Title IV
of ERISA of any contributions not currently required under Section 412 of the
IRC that are made for future funding purposes, subject to the requirements of
applicable law.
 
6.6    Intentionally Omitted.
 
6.7    Restricted Payments.  (i) Declare or pay any dividend or other
distribution, direct or indirect, on account of any Stock of any Credit Party or
any of its Subsidiaries, now or hereafter outstanding, (ii) make any repurchase,
redemption, retirement, defeasance, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Stock of any Credit
Party or any direct or indirect parent of any Credit Party, now or hereafter
outstanding, (iii) make any payment to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights for the purchase or
acquisition of shares of any class of Stock of any Credit Party, now or
hereafter outstanding, (iv) return any Stock to any shareholders or other equity
holders of any Credit Party or any of its Subsidiaries, or make any other
distribution of property, assets, shares of Stock, warrants, rights, options,
obligations or securities thereto as such or (v) pay any management fees or any
other fees or expenses (including the reimbursement thereof by any Credit Party
or any of its Subsidiaries) pursuant to any management, consulting or other
services agreement to any of the shareholders or other equityholders of any
Credit Party or any of its Subsidiaries or other Affiliates, or to any other
Subsidiaries or Affiliates of any Credit Party; provided, however, (A) any
Subsidiary of
 
 
56

--------------------------------------------------------------------------------

Table of Contents
 
 
any Credit Party may pay dividends or make other distributions to any Credit
Party, (B) Parent may pay dividends or make other distributions (including
pursuant to the Shareholder Rights Plan) in the form of common Stock, (C) Parent
may pay dividends or other payments (including in the form of additional shares
of such preferred stock) on its preferred stock issued and outstanding on the
Closing Date (and on shares of such preferred stock issued as dividends
thereunder), (D) any Subsidiary that is not a Credit Party may pay dividends or
make other distributions to any Credit Party or any Subsidiary of a Credit
Party, (E) any non-wholly owned Subsidiary of a Credit Party may pay dividends
or make other distributions to its shareholders generally so long as the Credit
Party or its respective Subsidiary which owns Stock in the Subsidiary paying
such dividends or making such other distributions receives at least its
proportionate share thereof (based upon its relative holdings of Stock in the
Subsidiary paying such dividends and taking into account relative preferences,
if any, of the various classes of Stock in such Subsidiary), (F) Parent may
retire, acquire or terminate any warrant, option or other right in its Stock
upon exercise in a transaction in which neither Parent nor any of its
Subsidiaries makes any cash payment in respect of such exercise, (G) Parent may
at any time redeem or repurchase shares of its preferred stock issued and
outstanding on the Closing Date (plus any preferred stock issued as dividends
thereunder), so long as (i) immediately before and after consummation of such
redemption or repurchase, no Default or Event of Default shall have occurred and
be continuing, (ii) immediately before and after consummation of such redemption
or repurchase, the Credit Parties shall have pro forma Excess Availability of
not less than $30,000,000 for the 90-day period preceding such transaction and
no later than the date that is five (5) Business Days prior to the date on which
such redemption or repurchase is to be consummated, the Borrower Representative
shall submit a certificate of the chief financial officer of the Borrower
Representative setting forth reasonably detailed calculations demonstrating
compliance with such required pro forma Excess Availability for the 90-day
period immediately following such redemption or acquisition, and certifying that
the other conditions set forth in this clause (G) have been satisfied and (iii)
the aggregate purchase price paid for all redemptions and repurchases pursuant
to this clause (G) shall not exceed $6,300,000 (plus the amount of any dividends
paid in preferred stock) and (H) Parent may upon the occurrence of a “Change of
Control” (as defined in the Series B Certificate of Designation) make any
mandatory redemption required under Section 9 of the Series B Certificate of
Designation for all or part of its outstanding Series B Preferred Stock so long
as any such redemption payment shall not be from the proceeds of the Loans or
the proceeds of any Collateral.
 
6.8    Federal Reserve Regulations. Permit any Loan or the proceeds of any Loan
under this Agreement to be used for any purpose that would cause such Loan to be
a margin loan under the provisions of Regulation T, U or X of the Federal
Reserve Board.
 
6.9    Transactions with Affiliates. Enter into, renew, extend or be a party to,
or permit any of its Subsidiaries to enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i) in the ordinary course of business in a manner and to an extent
consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm’s length
transaction with a Person that is not an Affiliate thereof, (ii) transactions
with another Credit Party, (iii) transactions permitted by Sections 6.1, 6.2,
6.3, 6.5, 6.7 and/or 6.10, (iv) the Mizuho/Glencore Transactions (including any
Rights Offering as defined therein), (v) compensation, retirement, expense
reimbursement and indemnification arrangements with directors, officers,
employees or consultants in the ordinary course of business, including the
issuance of securities, or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of employment arrangements, stock
options, retirement plans, welfare plans and stock ownership plans approved by
the Board of Directors of Parent made in the ordinary course of business
consistent with past practices including, but not limited to, the contribution
of common Stock of Parent to the Milacron Retirement Savings Plan in accordance
with applicable law, and (vi) with the prior written approval of Agent and the
Requisite Lenders in accordance with Section 6.15, any plan pre-funding
described in Section 6.5(r) or the minimum funding waiver application described
in Section 6.15.
 
 
57

--------------------------------------------------------------------------------

Table of Contents
 
 
 
6.10    Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries. Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Credit Party or any Subsidiary of any Credit Party (i) to
pay dividends or to make any other distribution on any shares of Stock of such
Subsidiary owned by any Credit Party or any of its Subsidiaries, (ii) to pay or
prepay or to subordinate any Indebtedness owed to any Credit Party or any of its
Subsidiaries, (iii) to make loans or advances to any Credit Party or any of its
Subsidiaries or (iv) to transfer any of its property or assets to any Credit
Party or any of its Subsidiaries, or permit any of its Subsidiaries to do any of
the foregoing; provided, however, that nothing in any of clauses (i) through
(iv) of this Section 6.10 shall prohibit or restrict compliance with:
 
(a)    this Agreement and the other Loan Documents;
 
(b)    any agreements in effect on the date of this Agreement and described on
Schedule 6.10 and any renewal, extension, refinance or replacement thereof that
does not expand the scope of any such encumbrance or restriction;
 
(c)    any applicable law, rule or regulation (including, without limitation,
applicable currency control laws and applicable state corporate statutes
restricting the payment of dividends in certain circumstances);
 
(d)    in the case of clause (iv), any agreement setting forth customary
restrictions on the subletting, assignment or transfer of any property or asset
that is a lease, license, conveyance or similar contract in respect of such
property or assets;
 
(e)    in the case of clause (iv), any agreement, instrument or other document
evidencing a Permitted Lien described in clause (e)(i) of the definition of
“Permitted Lien” from restricting on customary terms the transfer of any
property or assets subject thereto;
 
(f)    agreements related to the Indebtedness permitted under clause (i) of the
definition of “Permitted Indebtedness” to the extent any such restrictions are
limited to the Foreign Subsidiaries that are parties to such agreements;
 
 
58

--------------------------------------------------------------------------------

Table of Contents
 
 
(g)    the governing agreement and other agreements, instruments or documents
entered into in connection with the formation of (i) the China JV or (ii) any
other joint venture to which Parent or any of its Subsidiaries is a party and
which is permitted pursuant to Section 6.5(m) and, in each case, any renewal,
extension, refinancing or replacement thereof that does not expand the scope of
any such encumbrance or restriction; or
 
(h)    the Mizuho/Glencore Transaction Documents.
 
6.11    Limitation on Issuance of Stock. Issue or sell or enter into any
agreement or arrangement for the issuance or sale of, or permit any of its
Subsidiaries to issue or sell or enter into any agreement or arrangement for the
issuance or sale of, any shares of its Stock, any securities convertible into or
exchangeable for its Stock or any warrants other than (w) the issuance of common
Stock of Parent or warrants or options to acquire any such common Stock to the
extent such issuances are permitted pursuant to Section 6.5(k), Section 6.9(v)
or Section 6.12(d) (including issuances pursuant to the Mizuho/Glencore
Transaction Documents); (x) issuances of Stock permitted by Section 6.7; (y)
issuances by any joint venture permitted by Section 6.5(l) or (m) of Stock to
the owners of such joint venture; and (z) the issuance of rights and of Stock of
Parent pursuant to and in accordance with the terms of the Shareholder Rights
Plan.
 
6.12    Modifications of Indebtedness, Organizational Documents and Certain
Other Agreements; Etc.
 
(a)    Amend, modify or otherwise change (or permit the amendment, modification
or other change in any manner of) any of the provisions of any of its or its
Subsidiaries’ Indebtedness or of any instrument or agreement (including, without
limitation, any purchase agreement, indenture, loan agreement, guaranty or
security agreement) relating to any such Indebtedness if such amendment,
modification or change would shorten the final maturity or average life to
maturity of, or require any payment to be made earlier than the date originally
scheduled on, such Indebtedness, would increase the interest rate applicable to
such Indebtedness, would change the subordination provision, if any, of such
Indebtedness, or would otherwise be adverse to Agent or the Lenders or the
issuer of such Indebtedness in any respect, provided that, in the case of the
Senior Secured Notes Indenture and the Senior Secured Notes, any amendment,
modification or other change may be made to any of such documents, if after
giving effect to such amendment, modification or change (A) such Indebtedness
shall require no amortization, sinking fund payment or any other scheduled
maturity of the principal amount thereof on any date which is earlier than the
date occurring six months after the then latest Commitment Termination Date, (B)
the interest rate applicable to the Senior Secured Notes shall not be higher
than such interest rate as in effect on the Closing Date, (C) the definition of
the terms “Credit Facility Document,” “Credit Facility Liens,” “Credit Facility
Priority Collateral,” “Discharge of Credit Facility Obligations,” and “Discharge
of Senior Secured Note Obligations,” appearing in the Senior Secured Notes
Indenture and Section 4.10(3) of the Senior Secured Notes Indenture shall not be
changed, in each case, from those appearing in the Senior Secured Notes
Indenture as in effect as of the Closing Date and (D) the terms governing any
such Indebtedness shall not contain any provision (including, without
limitation, covenants, mandatory redemptions or offers to purchase or prepay,
defaults and remedies) which, in the reasonable judgment of Agent is materially
more adverse to Agent or the Lenders than the provisions in the Senior Secured
Notes Documents as of the Closing Date;
 
 
59

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)    except for the Obligations and Indebtedness permitted under clause (j) of
the definition Permitted Indebtedness, make any voluntary or optional payment,
prepayment, redemption, defeasance, sinking fund payment or other acquisition
for value of, or otherwise voluntarily satisfy prior to the scheduled maturity
thereof in any manner, any of its or its Subsidiaries’ Indebtedness (including,
without limitation, by way of depositing money or securities with the trustee
therefor before the date required for the purpose of paying any portion of such
Indebtedness when due), or refund, refinance, replace or exchange any other
Indebtedness for any such Indebtedness (except to the extent any such optional
payment, prepayment, redemption, defeasance, sinking fund payment, acquisition,
refund, refinancing, replacement or exchange is pursuant to Section 3.07 of the
Senior Secured Notes Indenture or is otherwise expressly permitted by the
definition of Permitted Indebtedness, the Intercreditor Agreement or referred to
in Section 1.3(b) (whether or not requiring a prepayment of the Loans pursuant
to either such section), or contemplated by the Mizuho/Glencore Transactions, or
make any payment, prepayment, redemption, defeasance, sinking fund payment or
repurchase of any outstanding Indebtedness as a result of any asset sale, change
of control, issuance and sale of debt or equity securities or similar event, or
give any notice with respect to any of the foregoing; provided, however, (i)
prior to the Early Termination Date, Credit Parties shall be permitted to make
such payments in respect of the Senior Secured Notes from the proceeds of the
Loans in an aggregate amount of such payments not to exceed $5,000,000 if (A)
Excess Availability (with trade payables being paid in accordance with
historical practices) would be more than $25,000,000 before and after any such
payment and (B) the Credit Parties have a Fixed Charge Coverage Ratio of not
less than 1.00 to 1.00 immediately prior to any such payment and provide
evidence reasonably satisfactory to Agent that they will have a pro forma Fixed
Charge Coverage Ratio of not less than 1.00 to 1.00 for the six-month period
immediately following any such payment and (ii) if $25,000,000 or less of the
Senior Secured Notes remain outstanding following the Early Termination Date,
Credit Parties shall be permitted to make such payments of the obligations under
the Senior Secured Note Documents after the Early Termination Date from the
proceeds of the Loans if after giving effect to any such payment Excess
Availability would be more than $15,000,000;
 
(c)    except as permitted by Section 6.3, amend, modify or otherwise change its
name, jurisdiction of organization, organizational identification number or
FEIN; or
 
(d)    amend, modify or otherwise change its certificate of incorporation or
bylaws (or other similar organizational documents), including, without
limitation, by the filing or modification of any certificate of designation, or
any agreement or arrangement entered into by it, with respect to any of its
Stock (including any shareholders’ agreement), or enter into any new agreement
with respect to any of its Stock, except any such amendments, modifications or
changes or any such new agreements or arrangements pursuant to this paragraph
(d) that either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect (it being acknowledged that a change
in the number of outstanding shares of any class of Parent’s Stock solely as a
result of a stock split or reverse stock split effected by Parent shall not have
a Material Adverse Effect); provided, however, that, in no event shall Parent
permit any Subsidiaries’ certificate of incorporation, bylaws or other similar
organizational document (other than D-M-E U.S.A. INC. or Uniloy Milacron U.S.A.
Inc.) to contain any provision of the type, or having the purpose of, clause
Ninth of Parent’s certificate of incorporation as in effect on the Closing Date.
 
 
60

--------------------------------------------------------------------------------

Table of Contents
 
 
6.13    Investment Company Act of 1940. Engage in any business, enter into any
transaction, use any securities or take any other action or permit any of its
Subsidiaries to do any of the foregoing, that would cause it or any of its
Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an “investment
company” or a company “controlled” by an “investment company” not entitled to an
exemption within the meaning of such Act.
 
6.14    Compromise of Accounts. Compromise or adjust any Account (or extend the
time of payment thereof) or grant any discounts, allowances or credits or permit
any of its Subsidiaries to do so unless (i) no Default or Event of Default has
occurred and is continuing and (ii) such compromise, adjustment or grant is made
in the ordinary course of its business in accordance with its practices and
policies.
 
6.15    ERISA. (i) Engage, or permit any ERISA Affiliate to intentionally
engage, in any transaction described in Section 4069 of ERISA; (ii) engage, or
permit any ERISA Affiliate to intentionally engage, in any prohibited
transaction described in Section 406 of ERISA or 4975 of the IRC for which a
statutory or class exemption is not available or a private exemption has not
previously been obtained from the U.S. Department of Labor; (iii) adopt or
permit any ERISA Affiliate to adopt any employee welfare benefit plan within the
meaning of Section 3(1) of ERISA which provides benefits to employees after
termination of employment other than as (x) set forth in Schedule 3.9 in
accordance with the terms of such plans, (y) provided to certain employees upon
the termination of employment of any such employee in the ordinary course of
business, or (z) required by Section 601 of ERISA, Section 4980B of the IRC or
applicable law; (iv) fail to make any contribution or payment to any
Multiemployer Plan which it or any ERISA Affiliate may be required to make under
any agreement relating to such Multiemployer Plan, or any law pertaining
thereto; or (v) fail, or permit any ERISA Affiliate to fail, to pay any required
installment or any other payment required under Section 412 of the IRC on or
before the due date for such installment or other payment, except, in the case
of clauses (i), (ii), (iii), (iv) and (v), as could not reasonably be expected
to have a Material Adverse Effect or result in the imposition of a Lien under
Section 412(n) of the IRC or under ERISA. With the prior written approval of
Agent and the Requisite Lenders before taking any of the actions specified in
the following clauses (i), (ii) and (iii), the Credit Parties and their ERISA
Affiliates, so long as they comply with clause (h) of Annex E hereto, may,
subject to applicable law, (i) apply to the IRS for, and obtain, a pension
funding waiver pursuant to Section 412(d) of the IRC regarding their pension
funding obligations to the Milacron Retirement Plan for a plan year or years
(which year or years shall be specified in the approval request submitted to
Agent and the Requisite Lenders), (ii) act in reliance on such a funding waiver
(when and if received) regarding its funding obligations to such Plan, including
regarding the making of any required installments or payments and (iii) take all
other actions otherwise permitted under this Agreement as appropriate in
connection with such funding waiver application. Notwithstanding any other
provision of this Section 6.15 or this Agreement, if the Requisite Lenders shall
have approved in advance a Credit Party’s funding waiver application as
contemplated hereby, then, solely for purposes of this Agreement, any such
funding waiver application shall not be considered a Termination Event, nor
result in a Lien, nor constitute a material adverse change in funding status,
nor be considered the failure to pay a required installment or other payment,
nor the violation of any other plan funding requirements, regarding or to such
Plan for purposes of this Section 6.15.
 
 
61

--------------------------------------------------------------------------------

Table of Contents
 
 
6.16    Environmental. Permit Handling, Release or disposal of Hazardous
Materials at any property owned or leased by it or any of its Subsidiaries,
except in compliance with Environmental Laws and except for such Handling,
Release or disposal of Hazardous Materials that could not reasonably be expected
to result in a Material Adverse Effect.
 
6.17    Certain Agreements. Agree to any material amendment or other material
change to or material waiver of any of its rights under any Material Contract if
such amendment, change or waiver is adverse to the interests of any Credit
Party.
 
6.18    Misplaced Notes. Create or suffer to exist any Lien upon or with respect
to any of the Misplaced Notes except for the Lien created by the Loan Documents.
 
6.19    Wholly-Owned Subsidiaries. Permit any Subsidiary that is a wholly-owned,
directly or indirectly, by Parent or any of its other Subsidiaries as of the
Closing Date to cease to be wholly-owned, directly or indirectly, by Parent or
any of such other Subsidiaries.
 
6.20    Restrictions in Organizational Documents. None of Parent, D-M-E U.S.A.
INC. or Uniloy Milacron U.S.A. Inc. shall invoke or otherwise apply the
provisions of (i) in the case of Parent, clause Ninth of its certificate of
incorporation, (ii) in the case of D-M-E U.S.A. INC., Article VI of its restated
articles of incorporation or (iii) in the case of Uniloy Milacron U.S.A. Inc.,
Article VI of its articles of incorporation, in each case, as in effect on the
Closing Date, in any manner that would impair, compromise or diminish the rights
of Agent, the L/C Issuer and the Lenders under the Loan Documents.
 
6.21    Financial Covenants. Borrowers shall not breach or fail to comply with
any of the Financial Covenants.
 
 
7.  TERM
 
7.1    Termination. The financing arrangements contemplated hereby shall be in
effect until the Commitment Termination Date, and the Loans and all other
non-contingent Obligations shall be automatically due and payable in full on
such date.
 
7.2    Survival of Obligations Upon Termination of Financing Arrangements.
Except as otherwise expressly provided for in the Loan Documents, no termination
or cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of the Credit Parties or the rights of Agent and Lenders
relating to any unpaid portion of the Loans or any other Obligations, due or not
due, liquidated, contingent or unliquidated, or any
 
 
62

--------------------------------------------------------------------------------

Table of Contents
 
 
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Commitment Termination
Date. Except as otherwise expressly provided herein or in any other Loan
Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Credit Parties, and all rights of Agent
and each Lender, all as contained in the Loan Documents, shall not terminate or
expire, but rather shall survive any such termination or cancellation and shall
continue in full force and effect until the Termination Date; provided, that the
provisions of Section 11.3, the payment obligations under Sections 1.15 and
1.16, and the indemnities contained in the Loan Documents shall survive the
Termination Date.
 
 
8.  EVENTS OF DEFAULT; RIGHTS AND REMEDIES
 
8.1    Events of Default. The occurrence of any one or more of the following
events (regardless of the reason therefor) shall constitute an “Event of
Default” hereunder:
 
(a)    Any Borrower (i) fails to make any payment of principal of, or interest
on, or Fees owing in respect of, the Loans or any of the other Obligations when
due and payable, or (ii) fails to pay or reimburse Agent or Lenders for any
expense reimbursable hereunder or under any other Loan Document within ten (10)
days following Agent’s demand for such reimbursement or payment of expenses;
 
(b)    Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Sections 1.4, 1.8, 5.3, 5.7, 5.14, 5.15, 5.22, 5.23, 5.24, 5.25,
5.26, or 6, or any of the provisions set forth in Annexes C or G, respectively,
or any Credit Party shall fail to perform or comply with any covenant or
agreement contained in any Security Agreement to which it is a party or any
Pledge Agreement to which it is a party;
 
(c)    Any Borrower fails or neglects to perform, keep or observe any of the
provisions set forth in paragraph (a) of Annex F (at any time when the Borrowing
Base Certificates are to be delivered on a monthly basis) and paragraphs (e),
(g), (h), (i), (j), (k), (l) and (m) of Annex E, and the same shall remain
unremedied for three (3) Business Days or more;
 
(d)    Any Borrower fails or neglects to perform, keep or observe any of the
provisions set forth in paragraphs (a), (b), (c), (d) and (f) of Annex E and the
same shall remain unremedied for five (5) Business Days or more; provided that
no Event of Default shall exist as a result of Borrowers’ failure to deliver
copies of the reports described in paragraph (b) of Annex E to Agent or any
Lender if (i) Borrowers’ independent public accountants require, as a condition
to Agent’s or such Lender’s receipt of such reports, that Agent and/or such
Lender execute a release or similar agreement and (ii) Agent or such Lender
refuses to execute such agreement;
 
(e)    Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Section 5.9, and such failure shall continue for more than ten
(10) days without any Credit Party commencing activities reasonably likely to
cure the environmental matter which is the subject of such failure, provided
that, in the case of any Credit Party commencing such activities, such Credit
Party shall provide Agent, as and to the extent Agent reasonably requests, with
regular updates or other supporting documentation regarding such activities for
so long as such activities are conducted or until such environmental matter is
otherwise cured or resolved;
 
 
63

--------------------------------------------------------------------------------

Table of Contents
 
 
(f)    Any Credit Party fails or neglects to perform, keep or observe any other
provision of this Agreement or of any of the other Loan Documents (other than
any provision embodied in or covered by any other clause of this Section 8.1),
and such failure, if capable of being remedied, shall remain unremedied for
fifteen (15) days after the earlier of the date a senior officer of any Credit
Party becomes aware of such failure and the date written notice of such default
shall have been given by Agent to Borrower Representative;
 
(g)    A default or breach occurs under any other agreement, document or
instrument to which any Credit Party is a party that is not cured within any
applicable grace period therefor, and such default or breach (i) involves the
failure to make any principal or interest payment when due in respect of any
Indebtedness in excess of $3,000,000 in the aggregate, or (ii) causes, or
permits any holder of such Indebtedness or a trustee to cause, Indebtedness or a
portion thereof in excess of $3,000,000 in the aggregate to become due prior to
its stated maturity or prior to its regularly scheduled dates of payment;
 
(h)    Any information contained in any Borrowing Base Certificate is untrue or
incorrect as of the date of such Borrowing Base Certificate and has the effect
of overstating the Aggregate Borrowing Base by more than the greater of (i)
$1,500,000 and (ii) five percent (5%) of Excess Availability as of the date of
such Borrowing Base Certificate, or any representation or warranty herein or in
any Loan Document or in any written statement, report, financial statement or
certificate (other than a Borrowing Base Certificate) made or delivered to Agent
or any Lender by any Credit Party is untrue or incorrect in any material respect
as of the date when made or deemed made;
 
(i)    A case or proceeding is commenced against any Credit Party seeking a
decree or order in respect of such Credit Party (i) under the Bankruptcy Code,
or any other applicable federal, state or foreign bankruptcy or other similar
law, (ii) appointing a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for such Credit Party or for any substantial
part of any such Credit Party’s assets, or (iii) ordering the winding-up or
liquidation of the affairs of such Credit Party, and such case or proceeding
shall remain undismissed or unstayed for sixty (60) days or more or a decree or
order granting the relief sought in such case or proceeding is granted by a
court of competent jurisdiction;
 
(j)    Any Credit Party (i) files a petition seeking relief under the Bankruptcy
Code, or any other applicable federal, state or foreign bankruptcy or other
similar law, (ii) consents to or fails to contest in a timely and appropriate
manner the institution of proceedings thereunder or the filing of any such
petition or the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) for such
Credit Party or for any substantial part of any such Credit Party’s assets,
(iii) makes a general assignment for the benefit of creditors, (iv) takes any
corporate action to authorize or effect any of the foregoing, or (v) admits in
writing its inability generally to, or is generally unable to, pay its debts as
such debts become due;
 
 
64

--------------------------------------------------------------------------------

Table of Contents
 
 
(k)    A final judgment or judgments for the payment of money in excess of
$3,000,000 in the aggregate at any time are outstanding against one or more of
the Credit Parties (excluding amounts covered by insurance policies as to which
liability has not been disputed by the insurance carrier), and the same are not,
for a period of thirty (30) consecutive days after the entry thereof (or if the
applicable jurisdiction allows sixty (60) days for appeals, then sixty (60)
consecutive days after the entry thereof), discharged or execution thereof
stayed or bonded pending appeal, or such judgments are not discharged prior to
the expiration of any such stay;
 
(l)    Any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Credit Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms), or any Lien
created under any Loan Document ceases to be a valid and perfected first
priority Lien (except as otherwise permitted herein or therein) in any of the
Collateral with an aggregate fair market value of $3,000,000 or more purported
to be covered thereby;
 
(m)    Any Change of Control occurs;
 
(n)    Any Credit Party or any of its ERISA Affiliates shall have made a
complete or partial withdrawal from a Multiemployer Plan, and, as a result of
such complete or partial withdrawal, any Credit Party or any of its ERISA
Affiliates incurs a withdrawal liability in an annual amount exceeding
$1,000,000; or a Multiemployer Plan enters reorganization status under
Section 4241 of ERISA, and, as a result thereof any Credit Party’s or any of its
ERISA Affiliates’ annual contribution requirements with respect to such
Multiemployer Plan increases in an annual amount exceeding $1,000,000;
 
(o)    (i) Any Termination Event with respect to any Employee Plan shall have
occurred which could reasonably be expected to have a Material Adverse Effect or
(ii) there exists any fact or circumstance that reasonably could be expected to
result in the imposition of a Lien under Section 412(n) of the IRC or under
ERISA; provided, however, that regarding the foregoing clause (i) or (ii), the
minimum funding waiver application described in Section 6.15, if approved in
advance in writing by Agent and the Requisite Lenders in accordance with Section
6.15, and any associated Reportable Event and Lien under Section 412(n) of the
IRC or under ERISA, shall not be first considered whether to constitute an event
which could reasonably be expected to have a Material Adverse Effect or
otherwise constitute an Event of Default under this subsection (o) or this
Agreement until such application is fully or partially denied by the IRS or
other adverse action is taken by the IRS or PBGC with respect thereto;
 
(p)    An event or development occurs which could reasonably be expected to have
a Material Adverse Effect;
 
 
65

--------------------------------------------------------------------------------

Table of Contents
 
 
(q)    After the Export-Related Loan Commitment Date, (i) The Ex-Im Bank
Guarantee is terminated (other than as a result of the scheduled maturity of the
Ex-Im Bank Guarantee) or any material provision of the Ex-Im Bank Guarantee for
any reason ceases to be valid, binding and enforceable in accordance with its
terms (or Ex-Im Bank shall challenge the enforceability of the Ex-Im Bank
Guarantee or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of the Ex-Im Bank Guarantee has ceased
to be or otherwise is not valid, binding and enforceable in accordance with its
terms) and (ii) any Export-Related Advances remain outstanding as of 5:00 p.m.
(New York time) on the Business Day next succeeding any event referred to in the
preceding clause (i) shall occur; or
 
(r)    (i) Any of the Obligations of any Credit Party under the Loan Documents
for any reason shall cease to qualify as a part of a “Qualified Credit Facility”
(or any similar term) under, and as defined in, the Senior Secured Notes
Indenture or in any agreement evidencing any refinancing thereof as permitted
under the terms of the Loan Documents, other than as a result, directly or
indirectly, of any acts or omissions of Agent or the Lenders or (ii) the
Intercreditor Agreement shall, in whole or in part, cease to be effective or
cease to be legally valid, binding and enforceable against the holders of the
Senior Secured Notes or any refinanced Indebtedness thereof as permitted under
the terms of the Loan Documents other than as a result, directly or indirectly,
of any acts or omissions of Agent.
 
8.2    Remedies.
 
(a)    If any Event of Default has occurred and is continuing, Agent may (and at
the written request of the Requisite Revolving Lenders shall), by notice to the
Borrower Representative, suspend the Revolving Loan facility with respect to
additional Advances and/or the incurrence of additional Letter of Credit
Obligations, whereupon any additional Advances and additional Letter of Credit
Obligations shall be made or incurred in Agent’s sole discretion (or in the sole
discretion of the Requisite Revolving Lenders, if such suspension occurred at
their direction) so long as such Event of Default is continuing. If any Event of
Default has occurred and is continuing, Agent may (and at the written request of
Requisite Lenders shall), without notice except as otherwise expressly provided
herein, increase the rate of interest applicable to the Loans and the Letter of
Credit Fees to the Default Rate.
 
(b)    If any Event of Default has occurred and is continuing, Agent may (and at
the written request of the Requisite Lenders shall), without notice: (i)
terminate the Revolving Loan facility with respect to further Advances or the
incurrence of further Letter of Credit Obligations; (ii) reduce the Revolving
Loan Commitment from time to time; (iii) declare all or any portion of the
Obligations, including all or any portion of any Loan to be forthwith due and
payable, and require that the Letter of Credit Obligations be cash
collateralized in the manner set forth in Annex B, all without presentment,
demand, protest or further notice of any kind, all of which are expressly waived
by Borrowers and each other Credit Party; or (iv) exercise any rights and
remedies provided to Agent under the Loan Documents or at law or equity,
including all remedies provided under the Code; provided, that upon the
occurrence of an Event of Default specified in Section 8.1(i) or (j), the
Commitments shall be immediately terminated and all of the Obligations,
including the aggregate Revolving Loan, shall become immediately due and payable
without declaration, notice or demand by any Person.
 
 
66

--------------------------------------------------------------------------------

Table of Contents
 
 
8.3    Waivers by Credit Parties. Except as otherwise provided for in this
Agreement or by applicable law, each Credit Party waives (including for purposes
of Section 12): (a) presentment, demand and protest and notice of presentment,
dishonor, notice of intent to accelerate, notice of acceleration, protest,
default, nonpayment, maturity, release, compromise, settlement, extension or
renewal of any or all commercial paper, accounts, contract rights, documents,
instruments, chattel paper and guaranties at any time held by Agent on which any
Credit Party may in any way be liable, and hereby ratifies and confirms whatever
Agent may do in this regard, (b) all rights to notice and a hearing prior to
Agent’s taking possession or control of, or to Agent’s replevy, attachment or
levy upon, the Collateral or any bond or security that might be required by any
court prior to allowing Agent to exercise any of its remedies, and (c) the
benefit of all valuation, appraisal, marshaling and exemption laws.
 
 
9.  ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
 
9.1    Assignment and Participations.
 
(a)    Subject to the terms of this Section 9.1, any Lender may make an
assignment of, or sell participations in, at any time or times, the Loan
Documents, Loans, Letter of Credit Obligations and any Commitment or any portion
thereof or interest therein, including any Lender’s rights, title, interests,
remedies, powers or duties thereunder. Any assignment by a Lender (other than to
an Affiliate of such Lender) shall: (i) require the consent of Agent and (so
long as no Event of Default has occurred and is continuing) Borrower (such
consent not to be unreasonably withheld or delayed) and the execution of an
assignment agreement (an “Assignment Agreement”) substantially in the form
attached hereto as Exhibit 9.1(a) and otherwise in form and substance reasonably
satisfactory to, and acknowledged by, Agent; (ii) be conditioned on such
assignee Lender representing to the assigning Lender and Agent that it is
purchasing the applicable Loans to be assigned to it for its own account, for
investment purposes and not with a view to the distribution thereof; (iii) after
giving effect to any such partial assignment, the assignee Lender shall have
Commitments in an amount at least equal to $5,000,000 and the assigning Lender
shall have retained Commitments in an amount at least equal to $5,000,000; (iv)
include a payment to Agent of an assignment fee of $3,500; and (v) so long as no
Event of Default has occurred and is continuing, require the consent of Borrower
Representative, which shall not be unreasonably withheld or delayed. In the case
of an assignment by a Lender under this Section 9.1, the assignee shall have, to
the extent of such assignment, the same rights, benefits and obligations as all
other Lenders hereunder. The assigning Lender shall be relieved of its
obligations hereunder with respect to its Commitments or assigned portion
thereof from and after the date of such assignment. Each Borrower hereby
acknowledges and agrees that any assignment shall give rise to a direct
obligation of Borrowers to the assignee and that the assignee shall be
considered to be a “Lender”. In all instances, each Lender’s liability to make
Loans hereunder shall be several and not joint and shall be limited to such
Lender’s Pro Rata Share of the applicable Commitment. In the event Agent or any
Lender assigns or otherwise transfers all or any part of the Obligations, Agent
or any such Lender shall so notify Borrowers and Borrowers shall, upon the
request of Agent or such Lender, execute new Notes in exchange for the Notes, if
any, being assigned. Notwithstanding the foregoing provisions of this Section
9.1(a), any Lender may at any time pledge the Obligations held by it and such
Lender’s rights under this Agreement and the other Loan Documents to a Federal
Reserve Bank, and any Lender that is an investment fund may assign the
Obligations held by it and such Lender’s rights under this Agreement and the
other Loan Documents to another investment fund managed by the same investment
advisor; provided, that no such pledge to a Federal Reserve Bank shall release
such Lender from such Lender’s obligations hereunder or under any other Loan
Document.
 
 
67

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)    Any participation by a Lender of all or any part of its Commitments shall
be made with the understanding that all amounts payable by Borrowers hereunder
shall be determined as if that Lender had not sold such participation, and that
the holder of any such participation shall not be entitled to require such
Lender to take or omit to take any action hereunder except actions directly
affecting (i) any reduction in the principal amount of, or interest rate or Fees
payable with respect to, any Loan in which such holder participates, (ii) any
extension of the scheduled amortization of the principal amount of any Loan in
which such holder participates or the final maturity date thereof, and (iii) any
release of all or substantially all of the Collateral (other than in accordance
with the terms of this Agreement, the Collateral Documents or the other Loan
Documents). Solely for purposes of Sections 1.13, 1.15, 1.16 and 9.8, each
Borrower acknowledges and agrees that a participation shall give rise to a
direct obligation of Borrowers to the participant and the participant shall be
considered to be a “Lender”; provided, (i) a participant shall not be entitled
to receive any greater payment under Sections 1.13, 1.15, 1.16 or 9.8 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, and such participant must comply with
the provisions of Sections 1.13, 1.15, 1.16 and 9.8 as though it were a Lender
and (ii) a participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 1.15(c) unless Borrower
Representative is notified of the participation sold to such participant and
such participant agrees, for the benefit of Borrowers, to comply with
Section 1.15(c) as though it were a Lender. Except as set forth in the preceding
sentence no Borrower or Credit Party shall have any obligation or duty to any
participant. Neither Agent nor any Lender (other than the Lender selling a
participation) shall have any duty to any participant and may continue to deal
solely with the Lender selling a participation as if no such sale had occurred.
 
(c)    Except as expressly provided in this Section 9.1, no Lender shall, as
between Borrowers and that Lender, or Agent and that Lender, be relieved of any
of its obligations hereunder as a result of any sale, assignment, transfer or
negotiation of, or granting of participation in, all or any part of the Loans,
the Notes or other Obligations owed to such Lender.
 
(d)    If GE Capital should seek a primary syndication of the Loans and
Commitments under this Agreement to Lenders reasonably acceptable to Borrowers,
then at the request of GE Capital, Borrower Representative agrees to actively
assist, and cooperate with (and cause its Subsidiaries and use reasonable
efforts to cause Borrower Representative’s advisors to actively assist and
cooperate with), GE Capital in effecting and completing such syndication,
including, participating in bank and other relevant meetings, preparing and
providing to GE Capital information relating to the syndication reasonably
requested by GE Capital, using commercially reasonable efforts to use its
existing banking relationships to assist with GE Capital’s syndication efforts,
and assisting GE Capital in the preparation of a confidential information
memorandum, presentations and other offering materials to be used in connection
with the syndication and confirming that all materials made available to GE
Capital by Borrower Representative or any of its representatives, taken as a
whole and after giving effect to all written updates thereto, do not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made. GE Capital
will, in consultation with Borrower Representative, manage and control all
aspects of any such syndication.
 
68

--------------------------------------------------------------------------------

Table of Contents
 
 
 
(e)    Any Lender may furnish any information concerning Credit Parties in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 11.8.
 
(f)    So long as no Event of Default has occurred and is continuing, no Lender
shall assign or sell participations in any portion of its Loans or Commitments
to a potential Lender or participant, if, as of the date of the proposed
assignment or sale, the assignee Lender or participant would be subject to
capital adequacy or similar requirements under Section 1.16(a), increased costs
under Section 1.16(b), an inability to fund LIBOR Loans under Section 1.16(c),
or withholding taxes in accordance with Section 1.15(a).
 
(g)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”), may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing by the Granting Lender to Agent and Borrowers, the
option to provide to Borrowers all or any part of any Loans that such Granting
Lender would otherwise be obligated to make to Borrowers pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Loan; and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if such Loan were made by such Granting Lender. No
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender). Any
SPC may (i) with notice to, but without the prior written consent of, Borrowers
and Agent and without paying any processing fee therefor assign all or a portion
of its interests in any Loans to the Granting Lender or to any financial
institutions (consented to by Borrowers and Agent) providing liquidity and/or
credit support to or for the account of such SPC to support the funding or
maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC. This Section 9.1(g) may not be amended without the prior written consent of
each Granting Lender, all or any of whose Loans are being funded by an SPC at
the time of such amendment. For the avoidance of doubt, the Granting Lender
shall for all purposes, including without limitation, the approval of any
amendment or waiver of any provision of any Loan Document or the obligation to
pay any amount otherwise payable by the Granting Lender under the Loan
Documents, continue to be the Lender of record hereunder.
 
 
69

--------------------------------------------------------------------------------

Table of Contents
 
 
(h)    Nothing contained in this Section 9 shall require the consent of any
party for GE Capital to assign any of its rights in respect of any Swap Related
Reimbursement Obligation.
 
9.2    Appointment of Agent. GE Capital is hereby appointed to act on behalf of
all Lenders as Agent under this Agreement and the other Loan Documents. The
provisions of this Section 9.2 are solely for the benefit of Agent and Lenders
and no Credit Party nor any other Person shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement and the other Loan Documents, Agent shall act solely
as an agent of Lenders and does not assume and shall not be deemed to have
assumed any obligation toward or relationship of agency or trust with or for any
Credit Party or any other Person. Agent shall have no duties or responsibilities
except for those expressly set forth in this Agreement and the other Loan
Documents. The duties of Agent shall be mechanical and administrative in nature
and Agent shall not have, or be deemed to have, by reason of this Agreement, any
other Loan Document or otherwise a fiduciary relationship in respect of any
Lender. Except as expressly set forth in this Agreement and the other Loan
Documents, Agent shall not have any duty to disclose, and shall not be liable
for failure to disclose, any information relating to any Credit Party or any of
their respective Subsidiaries or any Account Debtor that is communicated to or
obtained by GE Capital or any of its Affiliates in any capacity. Neither Agent
nor any of its Affiliates nor any of their respective officers, directors,
employees, agents or representatives shall be liable to any Lender for any
action taken or omitted to be taken by it hereunder or under any other Loan
Document, or in connection herewith or therewith, except for damages caused by
its or their own gross negligence or willful misconduct.
 
If Agent shall request instructions from Requisite Lenders, Requisite Revolving
Lenders or all affected Lenders with respect to any act or action (including
failure to act) in connection with this Agreement or any other Loan Document,
then Agent shall be entitled to refrain from such act or taking such action
unless and until Agent shall have received instructions from Requisite Lenders,
Requisite Revolving Lenders or all affected Lenders, as the case may be, and
Agent shall not incur liability to any Person by reason of so refraining. Agent
shall be fully justified in failing or refusing to take any action hereunder or
under any other Loan Document (a) if such action would, in the opinion of Agent,
be contrary to law or the terms of this Agreement or any other Loan Document,
(b) if such action would, in the reasonable opinion of Agent, expose Agent to
Environmental Liabilities or (c) if Agent shall not first be indemnified to its
satisfaction against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. Without limiting
the foregoing, no Lender shall have any right of action whatsoever against Agent
as a result of Agent acting or refraining from acting hereunder or under any
other Loan Document in accordance with the instructions of Requisite Lenders,
Requisite Revolving Lenders or all affected Lenders, as applicable.
 
9.3     Agent’s Reliance, Etc.  Neither Agent nor any of its Affiliates nor any
of their respective directors, officers, agents or employees shall be liable for
any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for damages caused by
its or their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, Agent: (a) may treat the payee of any Note as the
holder thereof until Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form reasonably satisfactory to Agent; (b)
may consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made in or in connection with this Agreement or the other Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Credit Party or to
inspect the Collateral (including the books and records) of any Credit Party;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; and (f) shall incur no liability under or in respect of this
Agreement or the other Loan Documents by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopy, telegram,
cable or telex) believed by it to be genuine and signed or sent by the proper
party or parties.
 
 
70

--------------------------------------------------------------------------------

Table of Contents
 
 
9.4  GE Capital and Affiliates. With respect to its Commitments hereunder,
GE Capital shall have the same rights and powers under this Agreement and the
other Loan Documents as any other Lender and may exercise the same as though it
were not Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include GE Capital in its individual capacity. GE Capital
and its Affiliates may lend money to, invest in, and generally engage in any
kind of business with, any Credit Party, any of their Affiliates and any Person
who may do business with or own securities of any Credit Party or any such
Affiliate, all as if GE Capital were not Agent and without any duty to account
therefor to Lenders. GE Capital and its Affiliates may accept fees and other
consideration from any Credit Party for services in connection with this
Agreement or otherwise without having to account for the same to Lenders. Each
Lender acknowledges the potential conflict of interest between GE Capital as a
Lender holding disproportionate interests in the Loans and GE Capital as Agent.
 
9.5  Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon Agent or any other Lender and based on the Financial
Statements referred to in Section 3.7 and such other documents and information
as it has deemed appropriate, made its own credit and financial analysis of the
Credit Parties and its own decision to enter into this Agreement. Each Lender
also acknowledges that it will, independently and without reliance upon Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement. Each Lender acknowledges the potential
conflict of interest of each other Lender as a result of Lenders holding
disproportionate interests in the Loans, and expressly consents to, and waives
any claim based upon, such conflict of interest.
 
9.6  Indemnification. Lenders agree to indemnify Agent (to the extent not
reimbursed by Credit Parties and without limiting the obligations of Credit
Parties hereunder), ratably according to their respective Pro Rata Shares, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against Agent
in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted to be taken by Agent in connection
therewith; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct. Without limiting the foregoing, each Lender agrees to
reimburse Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement and each other Loan Document, to the extent that Agent is not
reimbursed for such expenses by Credit Parties.
 
 
 
71

--------------------------------------------------------------------------------

Table of Contents
 
9.7  Successor Agent. Agent may resign at any time by giving not less than
thirty (30) days’ prior written notice thereof to Lenders and Borrower
Representative. Upon giving such notice of resignation, the Requisite Lenders
shall have the right to appoint a successor Agent. If no successor Agent shall
have been so appointed by the Requisite Lenders and shall have accepted such
appointment within thirty (30) days after the resigning Agent’s giving notice of
resignation, then the resigning Agent may, on behalf of Lenders, appoint a
successor Agent, which shall be a Lender, if a Lender is willing to accept such
appointment, or otherwise shall be a commercial bank or financial institution or
a subsidiary of a commercial bank or financial institution if such commercial
bank or financial institution is organized under the laws of the United States
of America or of any State thereof and has a combined capital and surplus of at
least $300,000,000. If no successor Agent has been appointed pursuant to the
foregoing, within one hundred twenty (120) days after the date such notice of
resignation was given by the resigning Agent, such resignation shall become
effective and the Requisite Lenders shall thereafter perform all the duties of
Agent hereunder until such time, if any, as the Requisite Lenders appoint a
successor Agent as provided above. Any successor Agent appointed by Requisite
Lenders or the resigning Agent hereunder shall be subject to the approval of
Borrower Representative, such approval not to be unreasonably withheld or
delayed; provided that such approval shall not be required if an Event of
Default has occurred and is continuing. Upon the acceptance of any appointment
as Agent hereunder by a successor Agent, such successor Agent shall succeed to
and become vested with all the rights, powers, privileges and duties of the
resigning Agent. Upon the earlier of the acceptance of any appointment as Agent
hereunder by a successor Agent or the effective date of the resigning Agent’s
resignation, the resigning Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents, except that any
indemnity rights or other rights in favor of such resigning Agent shall
continue. After any resigning Agent’s resignation hereunder, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was acting as Agent under this Agreement and the other
Loan Documents.
 
9.8  Setoff and Sharing of Payments. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default and
subject to Section 9.9(f), each Lender is hereby authorized at any time or from
time to time, without prior notice to any Credit Party or to any Person other
than Agent, (any such notice being hereby expressly waived), and to the fullest
extent permitted by law, to offset and to appropriate and to apply any and all
balances held by it at any of its offices for the account of any Borrower or
Guarantor (regardless of whether such balances are then due to such Borrower or
Guarantor) and any other properties or assets at any time held or owing by that
Lender or that holder to or for the credit or for the account of any Borrower or
Guarantor against and on account of any of the Obligations that are not paid
when due; provided that the Lender exercising such offset rights shall give
notice thereof to the affected Credit Party promptly after exercising such
rights. Any Lender exercising a right of setoff or otherwise receiving any
payment on account of the Obligations in excess of its Pro Rata Share thereof
shall purchase for cash (and the other Lenders or holders shall sell) such
participations in each such other Lender’s or holder’s Pro Rata Share of the
Obligations as would be necessary to cause such Lender to share the amount so
offset or otherwise received with each other Lender or holder in accordance with
their respective Pro Rata Shares (other than offset rights exercised by any
Lender with respect to Section 1.13, 1.15 or 1.16). Each Lender’s obligation
under this Section 9.8 shall be in addition to and not in limitation of its
obligations to purchase a participation in an amount equal to its Pro Rata Share
of the Swing Line Loans under Section 1.1(c). and to purchase a participation in
an amount equal to its Pro Rata Share (based on Revolving Loan Commitments) of
the Export-Related Loan under Section 1.1(d). Each Credit Party that is a
Borrower or Guarantor agrees, to the fullest extent permitted by law, that (a)
any Lender may exercise its right to offset with respect to amounts in excess of
its Pro Rata Share of the Obligations and may sell participations in such
amounts so offset to other Lenders and holders and (b) any Lender so purchasing
a participation in the Loans made or other Obligations held by other Lenders or
holders may exercise all rights of offset, bankers’ lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender or
holder were a direct holder of the Loans and the other Obligations in the amount
of such participation. Notwithstanding the foregoing, if all or any portion of
the offset amount or payment otherwise received is thereafter recovered from the
Lender that has exercised the right of offset, the purchase of participations by
that Lender shall be rescinded and the purchase price restored without interest.
 
 
72

--------------------------------------------------------------------------------

Table of Contents
 
 
9.9  Advances; Payments; Non-Funding Lenders; Information; Actions in Concert.
 
(a)  Advances; Payments.
 
(i)  Revolving Lenders shall refund or participate in the Swing Line Loan in
accordance with clauses (iii) and (iv) of Section 1.1(c). If the Swing Line
Lender declines to make a Swing Line Loan or if Swing Line Availability is zero,
Agent shall notify Revolving Lenders, promptly after receipt of a Notice of
Revolving Credit Advance and in any event prior to 1:00 p.m. (New York time) on
the date such Notice of Revolving Advance is received, by telecopy, telephone or
other similar form of transmission. Each Revolving Lender shall make the amount
of such Lender’s Pro Rata Share of such Revolving Credit Advance available to
Agent in same day funds by wire transfer to Agent’s account as set forth in
Annex H not later than 3:00 p.m. (New York time) on the requested funding date,
in the case of an Index Rate Loan, and not later than noon (New York time) on
the requested funding date, in the case of a LIBOR Loan. After receipt of such
wire transfers (or, in Agent’s sole discretion, before receipt of such wire
transfers), subject to the terms hereof, Agent shall make the requested
Revolving Credit Advance to Borrower designated by Borrower Representative in
the Notice of Revolving Credit Advance. All payments by each Revolving Lender
shall be made without setoff, counterclaim or deduction of any kind.
 
 
73

--------------------------------------------------------------------------------

Table of Contents
 
 
(ii)  Not less than once during each calendar week or more frequently at Agent’s
election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone, or telecopy of the amount of such Lender’s Pro Rata Share of
principal, interest and Fees paid for the benefit of Lenders with respect to
each applicable Loan. Provided that each Lender has funded all payments or
Advances required to be made by it and has purchased all participations required
to be purchased by it under this Agreement and the other Loan Documents as of
such Settlement Date, Agent shall pay to each Lender such Lender’s Pro Rata
Share of principal, interest and Fees paid by Borrowers since the previous
Settlement Date for the benefit of such Lender on the Loans held by it. To the
extent that any Lender (a “Non-Funding Lender”) has failed to fund all such
payments and Advances or failed to fund the purchase of all such participations,
Agent shall be entitled to set off the funding short-fall against that
Non-Funding Lender’s Pro Rata Share of all payments received from Borrowers.
Such payments shall be made by wire transfer to such Lender’s account (as
specified by such Lender in Annex H or the applicable Assignment Agreement) not
later than 2:00 p.m. (New York time) on the next Business Day following each
Settlement Date.
 
(b)  Availability of Lender’s Pro Rata Share. Agent may assume that each
Revolving Lender will make its Pro Rata Share of each Revolving Credit Advance
available to Agent on each funding date. If such Pro Rata Share is not, in fact,
paid to Agent by such Revolving Lender when due, Agent will be entitled to
recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind. If any Revolving Lender fails to pay the
amount of its Pro Rata Share forthwith upon Agent’s demand, Agent shall promptly
notify Borrower Representative and Borrowers shall immediately repay such amount
to Agent. Nothing in this Section 9.9(b) or elsewhere in this Agreement or the
other Loan Documents shall be deemed to require Agent to advance funds on behalf
of any Revolving Lender or to relieve any Revolving Lender from its obligation
to fulfill its Commitments hereunder or to prejudice any rights that Borrowers
may have against any Revolving Lender as a result of any default by such
Revolving Lender hereunder. To the extent that Agent advances funds to any
Borrower on behalf of any Revolving Lender and is not reimbursed therefor on the
same Business Day as such Advance is made, Agent shall be entitled to retain for
its account all interest accrued on such Advance until reimbursed by the
applicable Revolving Lender.
 
(c)  Return of Payments.
 
(i)  If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
Borrowers and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.
 
(ii)  If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to any Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Loan Document, Agent will not
be required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.
 


 
74

--------------------------------------------------------------------------------

Table of Contents
 


(d)  Non-Funding Lenders. The failure of any Non-Funding Lender to make any
Advance or any payment required by it hereunder or to purchase any participation
in any Swing Line Loan or Export-Related Loan to be made or purchased by it on
the date specified therefor shall not relieve any other Lender (each such other
Revolving Lender, an “Other Lender”) of its obligations to make such Advance or
purchase such participation on such date, but neither any Other Lender nor Agent
shall be responsible for the failure of any Non-Funding Lender to make an
Advance, purchase a participation or make any other payment required hereunder.
Notwithstanding anything set forth herein to the contrary, a Non-Funding Lender
shall not have any voting or consent rights under or with respect to any Loan
Document or constitute a “Lender” or a “Revolving Lender” (or be included in the
calculation of “Requisite Lenders” or “Requisite Revolving Lenders” hereunder)
for any voting or consent rights under or with respect to any Loan Document. At
Borrower Representative’s request, Agent, in Agent’s sole discretion (but
without any obligation), or a Person reasonably acceptable to Agent shall have
the right to purchase from any Non-Funding Lender, and each Non-Funding Lender
agrees that it shall, at Borrower Representative’s request, sell and assign to
Agent or such Person, as the case may be, all of the Commitments of that
Non-Funding Lender for an amount equal to the principal balance of all Loans
held by such Non-Funding Lender and all accrued interest and fees with respect
thereto through the date of sale, such purchase and sale to be consummated
pursuant to an executed Assignment Agreement.
 
(e)  Dissemination of Information. Agent shall use reasonable efforts to provide
Lenders with any notice of Default or Event of Default received by Agent from,
or delivered by Agent to, any Credit Party, with notice of any Event of Default
of which Agent has actually become aware and with notice of any action taken by
Agent following any Event of Default; provided, that Agent shall not be liable
to any Lender for any failure to do so, except to the extent that such failure
is attributable to Agent’s gross negligence or willful misconduct.
 
(f)  Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of setoff) without first
obtaining the prior written consent of Agent and Requisite Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the Notes shall be taken in concert and at the direction or with
the consent of Agent or Requisite Lenders.
 
9.10  Quebec Security Documents.
 
(a)  For greater certainty, and without limiting the powers of Agent, or any
other Person acting as an agent or mandatary for Agent hereunder or under any
other Loan Documents, the Borrowers, the Credit Parties and the Canadian
Borrowing Base Guarantors hereby acknowledge that, for purposes of holding any
hypothecs and security granted by any of the Borrowers, Credit Parties or
Canadian Borrowing Base Guarantors on property pursuant to the laws of the
Province of Quebec to secure obligations of any of the Borrowers, Credit Parties
or the Canadian Borrowing Base Guarantors under any debenture or bond issued by
any of the Borrowers, Credit Parties or the Canadian Borrowing Base Guarantors,
Agent shall be the holder of an irrevocable power of attorney (“fondé de
pouvoir”) (within the meaning of the Civil Code of Quebec) for the Lenders, any
L/C Issuer or any of their Affiliates, and in particular for all present and
future holders of any such debenture or bond. The Lenders, any L/C Issuer and
any of their Affiliates hereby: (i) irrevocably constitute, to the extent
necessary, Agent as the holder of an irrevocable power of attorney (“fondé de
pouvoir”) (within the meaning of Article 2692 of the Civil Code of Quebec) in
order to hold hypothecs and security granted by the Borrowers, the Credit
Parties and the Canadian Borrowing Base Guarantors on property pursuant to the
laws of the Province of Quebec to secure the obligations of the Borrowers, the
Credit Parties and the Canadian Borrowing Base Guarantors under any debenture or
bond issued by the Borrowers, the Credit Parties and the Canadian Borrowing Base
Guarantors; and (ii)  appoint and agree that Agent may act as the bondholder and
mandatary (i.e. agent) with respect to any debenture or bond that may be issued
by any of the Borrowers, Credit Parties or Canadian Borrowing Base Guarantors
and pledged in its favour from time to time.
 
 
75

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)  Notwithstanding the provisions of Section 32 of An Act respecting
thespecial powers of legal persons (Quebec), Agent may acquire and be the holder
of any debenture or bond issued by any of the Borrowers, Credit Parties or
Canadian Borrowing Base Guarantors (i.e. the “fondé de pouvoir” may acquire and
hold the first debenture or bond issued under any deed of hypothec by the
Borrowers, the Credit Parties or the Canadian Borrowing Base Guarantors). The
Borrowers, the Credit Parties and the Canadian Borrowing Base Guarantors hereby
acknowledge that such debenture or bond constitutes a title of indebtedness, as
such term is used in Article 2692 of the Civil Code of Quebec.
 
(c)  The constitution of Agent as “fondé de pouvoir” and as bondholder and
mandatary with respect to any bond that may be issued and pledged from time to
time to Agent for the benefit of the Lenders, any L/C Issuer and any of their
Affiliates, shall be deemed to have been ratified and confirmed by each Person
accepting an assignment of, a participation in or an arrangement in respect of,
all or any portion of an assignor’s rights and obligations under this Agreement
by the execution of an assignment agreement, including an Assignment Agreement
or other agreement pursuant to which it becomes such assignee or participant,
and by each successor Agent by the execution of an Assignment Agreement or other
agreement, or by the compliance with other formalities, as the case may be,
pursuant to which it becomes a successor Agent under this Agreement.
 
(d)  Agent, acting as “fondé de pouvoir” for the benefit of the Lenders, any L/C
Issuer and any of their Affiliates, shall have the same rights, powers and
immunities as Agent as stipulated herein, including under this Section 9, which
shall apply mutatis mutandis. Without limitation, the provisions of Section 9.7
shall apply mutatis mutandis to the resignation and appointment of a successor
Agent acting as “fondé de pouvoir”.
 
 
76

--------------------------------------------------------------------------------

Table of Contents
 
(e)  Agent, acting as bondholder, shall have the same rights, powers and
immunities as Agent as stipulated herein, including under this Section 9, which
shall apply mutatis mutandis. Without limitation, the provisions of Section 9.7
shall apply mutatis mutandis to the resignation and appointment of a successor
Agent acting as bondholder and mandatary for the benefit of the Lenders, any L/C
Issuer and any of their Affiliates.
 
10. SUCCESSORS AND ASSIGNS
 
10.1  Successors and Assigns. This Agreement and the other Loan Documents shall
be binding on and shall inure to the benefit of each Credit Party, Agent,
Lenders and their respective successors and permitted assigns (including, in the
case of any Credit Party, a debtor-in-possession on behalf of such Credit
Party), except as otherwise provided herein or therein. No Credit Party may
assign, transfer, hypothecate or otherwise convey its rights, benefits,
obligations or duties hereunder or under any of the other Loan Documents without
the prior express written consent of Agent and Lenders. Any such purported
assignment, transfer, hypothecation or other conveyance by any Credit Party
without the prior express written consent of Agent and Lenders shall be void. A
Lender may not assign, transfer, hypothecate or otherwise convey its rights,
benefits, obligations or duties hereunder or under any of the other Loan
Documents except in accordance with Section 9.1, and any other purported
assignment, transfer, hypothecation or conveyance shall be void. The terms and
provisions of this Agreement are for the purpose of defining the relative rights
and obligations of each Credit Party, Agent and Lenders with respect to the
transactions contemplated hereby and no Person shall be a third party
beneficiary of any of the terms and provisions of this Agreement or any of the
other Loan Documents.
 
 
11. MISCELLANEOUS
 
11.1  Complete Agreement; Modification of Agreement.  The Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter thereof and may not be modified, altered or amended except as set
forth in Section 11.2. Any letter of interest, commitment letter, fee letter or
confidentiality agreement, if any, between any Credit Party and Agent or any
Lender or any of their respective Affiliates, predating this Agreement and
relating to a financing of substantially similar form, purpose or effect shall
be superseded by this Agreement. Notwithstanding the foregoing, the GE Capital
Fee Letter and any market flex provisions contained in the final commitment
letter between Agent and Borrower shall survive the execution and delivery of
this Agreement and shall continue to be binding obligations of the parties.
 
11.2   Amendments and Waivers.
 
(a)   Except for actions expressly permitted to be taken by Agent, no amendment,
modification, elimination or waiver of any provision of this Agreement or any
other Loan Document, or any consent to any departure by any Credit Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent and Borrowers, and by Requisite Lenders, Requisite Revolving
Lenders or all affected Lenders, as applicable. Except as set forth in clauses
(b) and (c) below, all such amendments, modifications, eliminations or waivers
requiring the consent of any Lenders shall require the written consent of
Requisite Lenders.
 
 

 
77

--------------------------------------------------------------------------------

Table of Contents
 


(b)   No amendment, modification, elimination or waiver of or consent with
respect to any provision of this Agreement that increases the percentage advance
rates set forth in the definition of the Primary Borrowing Base or
Export-Related Borrowing Base (other than an increase to a previous level), or
that makes less restrictive the nondiscretionary criteria for exclusion from
Eligible Accounts, Eligible Export-Related Accounts, Eligible Inventory and
Eligible Machinery-in-Process set forth in Sections 1.6, 1.6A, 1.7 and 1.7A
(except to restore nondiscretionary criteria that previously were available)
shall be effective unless the same shall be in writing and signed by Agent,
Requisite Revolving Lenders and Borrowers. No amendment, modification,
elimination or waiver of or consent with respect to any provision of this
Agreement that waives compliance with the conditions precedent set forth in
Section 2.2 to the making of any Loan or the incurrence of any Letter of Credit
Obligations shall be effective unless the same shall be in writing and signed by
Agent, Requisite Revolving Lenders and Borrowers. Notwithstanding anything
contained in this Agreement to the contrary, no waiver or consent with respect
to any Default or any Event of Default shall be effective for purposes of the
conditions precedent to the making of Loans or the incurrence of Letter of
Credit Obligations set forth in Section 2.2 and Section 2.3 unless the same
shall be in writing and signed by Agent, Requisite Revolving Lenders and
Borrowers.
 
(c)  No amendment, modification, elimination or waiver shall, unless in writing
and signed by Agent and each Lender and L/C Issuer directly affected thereby:
(i) increase the principal amount of any Lender’s Commitment (which action shall
be deemed only to affect those Lenders whose Commitments are increased and may
be approved by Requisite Lenders including those Lenders whose Commitments are
increased); (ii) reduce the principal of, rate of interest on or Fees payable
with respect to any Loan or Letter of Credit Obligations of any affected Lender;
(iii) extend any scheduled payment date (other than payment dates of mandatory
prepayments under Section 1.3(b)(ii)-(iv)) or final maturity date of the
principal amount of any Loan of any affected Lender; (iv) waive, forgive, defer,
extend or postpone any payment of interest or Fees as to any affected Lender;
(v) except as otherwise permitted herein or in the other Loan Documents, release
any Guarantor or release all or substantially all of the Collateral (which
action shall be deemed to directly affect all Lenders and the L/C Issuer);
(vi) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that shall be required for Lenders or any of them
to take any action hereunder; and (vii) amend or waive this Section 11.2 or the
definitions of the terms “Requisite Lenders” or “Requisite Revolving Lenders”
insofar as such definitions affect the substance of this Section 11.2.
Furthermore, no amendment, modification, elimination or waiver affecting the
rights or duties of Agent or L/C Issuer, or of GE Capital in respect of any Swap
Related Reimbursement Obligations, under this Agreement or any other Loan
Document, including any increase in the L/C Sublimit or any release of any
Guaranty or Collateral requiring a writing signed by all Lenders, shall be
effective unless in writing and signed by Agent or L/C Issuer or GE Capital, as
the case may be, in addition to Lenders required hereinabove to take such
action. Each amendment, modification, elimination or waiver shall be effective
only in the specific instance and for the specific purpose for which it was
given. No amendment, modification, elimination or waiver shall be required for
Agent to take additional Collateral pursuant to any Loan Document. No amendment,
modification, elimination or waiver of any provision of any Note shall be
effective without the written concurrence of the holder of that Note. No notice
to or demand on any Credit Party in any case shall entitle such Credit Party or
any other Credit Party to any other or further notice or demand in similar or
other circumstances. Any amendment, modification, elimination, waiver or consent
effected in accordance with this Section 11.2 shall be binding upon each holder
of the Notes at the time outstanding and each future holder of the Notes.
 
 
78

--------------------------------------------------------------------------------

Table of Contents
 
 
(d)  If, in connection with any proposed amendment, modification, waiver or
elimination (a “Proposed Change”) requiring the consent of all affected Lenders,
the consent of Requisite Lenders is obtained, but the consent of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained as described in this clause (d) being referred to as a “Non-Consenting
Lender”), then, so long as Agent is not a Non-Consenting Lender, at Borrower
Representative’s request, Agent, in its sole discretion (but without any
obligation), or a Person reasonably acceptable to Agent shall have the right to
purchase from such Non-Consenting Lenders, and such Non-Consenting Lenders agree
that they shall, upon Borrower Representative’s request, sell and assign to
Agent or such Person, all of the Commitments of such Non-Consenting Lenders for
an amount equal to the principal balance of all Loans held by the Non-Consenting
Lenders and all accrued interest and Fees with respect thereto through the date
of sale, such purchase and sale to be consummated pursuant to an executed
Assignment Agreement.
 
(e)  Upon payment in full in cash and performance of all of the Obligations
(other than indemnification and other contingent Obligations), termination of
the Commitments and so long as no suits, actions, proceedings or claims are
pending or threatened against any Indemnified Person asserting any damages,
losses or liabilities that are Indemnified Liabilities, Agent shall deliver to
Borrowers termination statements, mortgage releases and other documents
necessary or appropriate to evidence the termination of the Liens securing
payment of the Obligations.
 
11.3  Fees and Expenses. Borrowers shall reimburse (i) Agent for all reasonable
out-of-pocket costs and expenses and (ii) Agent (and, with respect to clauses
(d) and (e) below, all Lenders) for all reasonable out-of-pocket costs and
expenses incurred in connection with the negotiation, preparation and filing
and/or recordation of the Loan Documents incurred in connection with:
 
(a)  the negotiation, preparation and filing and/or recordation of the Loan
Documents;
 
(b)  any amendment, modification or waiver of, consent with respect to, or
termination of, any of the Loan Documents or Related Transactions Documents or
advice in connection with the syndication and administration of the Loans made
pursuant hereto or its rights hereunder or thereunder;
 
(c)  any litigation, contest, dispute, suit, proceeding or action in any way
relating to the Collateral, any of the Loan Documents or any other agreement to
be executed or delivered in connection herewith or therewith, including any such
litigation, contest, dispute, suit, proceeding or action arising in connection
with any work-out or restructuring of the Loans during the pendency of one or
more Events of Default; provided, that no Person shall be entitled to
reimbursement under this clause (b) in respect of any litigation, contest,
dispute, suit, proceeding or action to the extent any of the foregoing results
from such Person’s gross negligence or willful misconduct;
 
 
79

--------------------------------------------------------------------------------

Table of Contents
 
 
(d)   any attempt to enforce any remedies of Agent against any or all of the
Credit Parties or any other Person that may be obligated to Agent or any Lender
by virtue of any of the Loan Documents, including any such attempt to enforce
any such remedies in the course of any work-out or restructuring of the Loans
during the pendency of one or more Events of Default; provided, that in the case
of reimbursement of counsel for Lenders other than Agent, such reimbursement
shall be limited to one counsel for all such Lenders;
 
(e)    any workout or restructuring of the Loans during the pendency of one or
more Events of Default, provided, that in the case of reimbursement of counsel
for Lenders other than Agent, such reimbursement shall be limited to one counsel
for all such Lenders; and
 
(f)     efforts to (i) monitor the Loans or any of the other Obligations, (ii)
evaluate, observe or assess any of the Credit Parties or their respective
affairs, and (iii) verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral; provided that only one
Inventory appraisal per fiscal year shall be reimbursed (unless an Event of
Default shall have occurred and be continuing at the time of any additional
Inventory appraisal);
 
including, as to each of clauses (a) through (f) above, all reasonable
out-of-pocket attorneys’ and other professional and service providers’ fees
arising from such services and other advice, assistance or other representation,
including those in connection with any appellate proceedings, and all reasonable
expenses, costs, charges and other fees incurred by such counsel and others in
connection with or relating to any of the events or actions described in this
Section 11.3, all of which shall be payable on the Closing Date (in the case of
clause (a)) and otherwise within 10 Business Days of receipt by Borrower
Representative of a written request therefor documenting such expense. Without
limiting the generality of the foregoing, such out-of-pocket expenses, costs,
charges and fees may include to the extent reasonable: fees and reasonable
out-of-pocket costs and expenses of accountants, environmental advisors,
appraisers, investment bankers, management and other consultants (financial or
otherwise) and paralegals; court costs and expenses; photocopying and
duplication expenses; court reporter fees, costs and expenses; long distance
telephone charges; air express charges; telegram or telecopy charges;
secretarial overtime charges; and reasonable expenses for travel, lodging and
food paid or incurred in connection with the performance of such legal or other
advisory services.
 
11.4  No Waiver.  Agent’s or any Lender’s failure, at any time or times, to
require strict performance by the Credit Parties of any provision of this
Agreement or any other Loan Document shall not waive, affect or diminish any
right of Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. Subject to the provisions of Section 11.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
Agent and the applicable required Lenders, and directed to Borrowers specifying
such suspension or waiver.
 
 
80

--------------------------------------------------------------------------------

Table of Contents
 
11.5  Remedies. Agent’s and Lenders’ rights and remedies under this Agreement
shall be cumulative and nonexclusive of any other rights and remedies that Agent
or any Lender may have under any other agreement, including the other Loan
Documents, by operation of law or otherwise. Recourse to the Collateral shall
not be required.
 
11.6  Severability. Wherever possible, each provision of this Agreement and the
other Loan Documents shall be interpreted in such a manner as to be effective
and valid under applicable law, but if any provision of this Agreement or any
other Loan Document shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement or such other Loan Document.
 
11.7  Conflict of Terms. Except as otherwise provided in this Agreement or any
of the other Loan Documents by specific reference to the applicable provisions
of this Agreement, if any provision contained in this Agreement conflicts with
any provision in any of the other Loan Documents, the provision contained in
this Agreement shall govern and control.
 
11.8  Confidentiality. Agent and each Lender agree to use commercially
reasonable efforts (equivalent to the efforts Agent or such Lender applies to
maintaining the confidentiality of its own confidential information) to maintain
as confidential all information provided to them by the Credit Parties and, with
respect to information provided after the Closing Date, designated as
confidential for a period of two (2) years following the termination of this
Agreement, except that Agent and any Lender may disclose such information (a) to
Persons employed or engaged by Agent or such Lender on a confidential and
need-to-know basis; (b) to any bona fide assignee or participant or potential
assignee or participant that has agreed to comply with the covenant contained in
this Section 11.8 (and any such bona fide assignee or participant or potential
assignee or participant may disclose such information to Persons employed or
engaged by them as described in clause (a) above); (c) as required or requested
by any Governmental Authority having jurisdiction over Agent and such Lender or
compelled by any court decree, subpoena or legal or administrative order or
process; (d) as, on the advice of Agent’s or such Lender’s counsel, is required
by law; (e) in connection with the exercise of any right or remedy under the
Loan Documents or in connection with any litigation to which Agent or such
Lender is a party; or (f) that becomes publicly available through no fault of
Agent or any Lender.
 
11.9  GOVERNING LAW.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA. EACH CREDIT PARTY HEREBY CONSENTS AND
AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW
YORK, NEW YORK SHALL HAVE NON-EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED
FURTHER, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE
AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION
TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT. EACH CREDIT PARTY
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
SUIT COMMENCED IN ANY SUCH COURT, AND EACH CREDIT PARTY HEREBY WAIVES ANY
OBJECTION THAT SUCH CREDIT PARTY MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM  NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN
ANNEX I AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN
THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.
 
 
81

--------------------------------------------------------------------------------

Table of Contents
 
 
11.10  Notices.
 
(a)  Addresses.  All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing but unless otherwise expressly
specified to be given by any other means, be given in writing and (i) addressed
to (A) the party to be notified and sent to the address or facsimile number
indicated in Annex I, or (B) otherwise to the party to be notified at its
address specified on the signature page of any applicable Assignment Agreement,
(ii) posted to Intralinks® (to the extent such system is available and set up by
or at the direction of Agent prior to posting) in an appropriate location by
uploading such notice, demand, request, direction or other communication to
www.intralinks.com, faxing it to 866-545-6600 with an appropriate bar-coded fax
coversheet or using such other means of posting to Intralinks® as may be
available and reasonably acceptable to Agent prior to such posting, (iii) posted
to any other E-System set up by or at the direction of Agent in an appropriate
location or (iv) addressed to such other address as shall be notified in writing
(A) in the case of Borrower Representative, Agent and Swing Line Lender, to the
other parties hereto and (B) in the case of all other parties, to Borrower
Representative and Agent. Transmission by electronic mail (including E-Fax, even
if transmitted to the fax numbers set forth in clause (i) above) shall not be
sufficient or effective to transmit any such notice under this clause (a) unless
such transmission is an available means to post to any E-System.
 
 
82

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)  Effectiveness.  All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received (i)
if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service, (iii)
if delivered by mail, when deposited in the mails, (iv) if delivered by
facsimile (other than to post to an E-System pursuant to clause (a)(ii) or
(a)(iii) above), upon sender’s receipt of confirmation of proper transmission,
and (v) if delivered by posting to any E-System, on the later of the date of
such posting in an appropriate location and the date access to such posting is
given to the recipient thereof in accordance with the standard procedures
applicable to such E-System. Failure or delay in delivering copies of any
notice, demand, request, consent, approval, declaration or other communication
to any Person (other than Borrower Representative or Agent) designated in Annex
I to receive copies shall in no way adversely affect the effectiveness of such
notice, demand, request, consent, approval, declaration or other communication.
The giving of any notice required hereunder may be waived in writing by the
party entitled to receive such notice.
 
11.11  Section Titles.  The Section titles and Table of Contents contained in
this Agreement are and shall be without substantive meaning or content of any
kind whatsoever and are not a part of the agreement between the parties hereto.
 
11.12  Counterparts.  This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.
 
11.13  WAIVER OF JURY TRIAL.BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND ANY CREDIT PARTY ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.
 
 
83

--------------------------------------------------------------------------------

Table of Contents
                 11.14  Press Releases and Related Matters.  Each Credit Party
executing this Agreement agrees that neither it nor its Affiliates will in the
future issue any press releases or other public disclosure using the name of GE
Capital or its affiliates or referring to this Agreement, the other Loan
Documents or the Related Transactions Documents without at least two (2)
Business Days’ prior notice to GE Capital and without the prior written consent
of GE Capital (such consent not to be unreasonably withheld or delayed) unless
(and only to the extent that) such Credit Party or Affiliate is required to do
so under law or the requirements of any securities exchange and then, in any
event, such Credit Party or Affiliate will consult with GE Capital before
issuing such press release or other public disclosure. With at least two (2)
Business Days’ prior notice to Borrower Representative and subject to Borrower
Representative’s prior written consent (such consent not to be unreasonably
withheld or delayed), Agent or any Lender may publish advertising materials
relating to the financing transactions contemplated by this Agreement using
Borrowers’ name, product photographs, logo or trademark. Agent reserves the
right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.
 
11.15  Reinstatement.  This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Credit
Party for liquidation or reorganization, should any Credit Party become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Credit Party’s assets, and shall continue to be effective or to be reinstated,
as the case may be, if at any time payment and performance of the Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.
 
11.16  Advice of Counsel.  Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Sections 11.9 and 11.13, with its counsel.
 
11.17  No Strict Construction.  The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
 
 
12. CROSS-GUARANTY
 
12.1  Cross-Guaranty.   Each Borrower hereby agrees that such Borrower is
jointly and severally liable for, and hereby absolutely and unconditionally
guarantees to Agent and Lenders and their respective successors and assigns, the
full and prompt payment (whether at stated maturity, by acceleration or
otherwise) and performance of, all Obligations owed or hereafter owing to Agent
and Lenders by each other Borrower. Each Borrower agrees that its guaranty
obligation hereunder is a continuing guaranty of payment and performance and not
of collection, that its obligations under this Section 12 shall not be
discharged until payment and performance, in full, of the Obligations has
occurred, and that its obligations under this Section 12 shall be absolute and
unconditional, irrespective of, and unaffected by,
 
84

--------------------------------------------------------------------------------

Table of Contents
 
 
(a)  the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;
 
(b)  the absence of any action to enforce this Agreement (including this Section
12) or any other Loan Document or the waiver or consent by Agent and Lenders
with respect to any of the provisions thereof;
 
(c)  the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by Agent and Lenders in respect thereof (including the release of any
such security);
 
(d)  the insolvency of any Credit Party; or
 
(e)  any other action or circumstances that might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor.
 
Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.
 
12.2  Waivers by Borrowers.  To the extent permitted by law, each Borrower
expressly waives all rights it may have now or in the future under any statute,
or at common law, or at law or in equity, or otherwise, to compel Agent or
Lenders to marshal assets or to proceed in respect of the Obligations guaranteed
hereunder against any other Credit Party, any other party or against any
security for the payment and performance of the Obligations before proceeding
against, or as a condition to proceeding against, such Borrower. It is agreed
among each Borrower, Agent and Lenders that the foregoing waivers are of the
essence of the transaction contemplated by this Agreement and the other Loan
Documents and that, but for the provisions of this Section 12 and such waivers,
Agent and Lenders would decline to enter into this Agreement.


12.3  Benefit of Guaranty.  Each Borrower agrees that the provisions of this
Section 12 are for the benefit of Agent and Lenders and their respective
successors and permitted assigns, and nothing herein contained shall impair, as
between any other Borrower and Agent or Lenders, the obligations of such other
Borrower under the Loan Documents.
 
12.4  Subrogation, Etc.  Notwithstanding anything to the contrary in this
Agreement or in any other Loan Document, and except as set forth in
Section 12.7, to the extent permitted by applicable law, each Borrower hereby
expressly and irrevocably agrees that it shall not exercise any of its rights at
law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off and waives any and all defenses available to a
surety, guarantor or accommodation co-obligor. Each Borrower acknowledges and
agrees that this waiver is intended to benefit Agent and Lenders and shall not
limit or otherwise affect such Borrower’s liability hereunder or the
enforceability of this Section 12, and that Agent, Lenders and their respective
successors and permitted assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 12.4.
 
 
85

--------------------------------------------------------------------------------

Table of Contents
 
 
12.5  Election of Remedies.  If Agent or any Lender may, under applicable law,
proceed to realize its benefits under any of the Loan Documents giving Agent or
such Lender a Lien upon any Collateral, whether owned by any Borrower or by any
other Person, either by judicial foreclosure or by non-judicial sale or
enforcement, Agent or any Lender may, at its sole option, determine which of its
remedies or rights it may pursue without affecting any of its rights and
remedies under this Section 12. If, in the exercise of any of its rights and
remedies, Agent or any Lender shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Borrower or any
other Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Borrower hereby consents to such action by Agent or
such Lender and, to the extent permitted by law, waives any claim based upon
such action, even if such action by Agent or such Lender shall result in a full
or partial loss of any rights of subrogation that each Borrower might otherwise
have had but for such action by Agent or such Lender. Any election of remedies
that results in the denial or impairment of the right of Agent or any Lender to
seek a deficiency judgment against any Borrower shall not impair any other
Borrower’s obligation to pay the full amount of the Obligations. In the event
Agent or any Lender shall bid at any foreclosure or trustee’s sale or at any
private sale permitted by law or the Loan Documents, Agent or such Lender may
bid all or less than the amount of the Obligations and the amount of such bid
need not be paid by Agent or such Lender but shall be credited against the
Obligations. The amount of the successful bid at any such sale, whether Agent,
Lender or any other party is the successful bidder, shall be conclusively deemed
to be the fair market value of the Collateral and the difference between such
bid amount and the remaining balance of the Obligations shall be conclusively
deemed to be the amount of the Obligations guaranteed under this Section 12,
notwithstanding that any present or future law or court decision or ruling may
have the effect of reducing the amount of any deficiency claim to which Agent or
any Lender might otherwise be entitled but for such bidding at any such sale.


12.6  Limitation.  Notwithstanding any provision herein contained to the
contrary, each Borrower’s liability under this Section 12 (which liability is in
any event in addition to amounts for which such Borrower is primarily liable
under Section 1) shall be limited to an amount not to exceed as of any date of
determination the greater of:
 
(a)  the net amount of all Loans advanced to any other Borrower under this
Agreement and then re-loaned or otherwise transferred to, or for the benefit of,
such Borrower; and
 
(b)  the amount that could be claimed by Agent and Lenders from such Borrower
under this Section 12 without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law after taking into account, among other things, such
Borrower’s right of contribution and indemnification from each other Borrower
under Section 12.7.
 
 
86

--------------------------------------------------------------------------------

Table of Contents
 
 
12.7  Contribution with Respect to Guaranty Obligations.
 
(a)  To the extent that any Borrower shall make a payment under this Section 12
of all or any of the Obligations (other than Loans made to that Borrower for
which it is primarily liable) (a “Guarantor Payment”) that, taking into account
all other Guarantor Payments then previously or concurrently made by any other
Borrower, exceeds the amount that such Borrower would otherwise have paid if
each Borrower had paid the aggregate Obligations satisfied by such Guarantor
Payment in the same proportion that such Borrower’s “Allocable Amount” (as
defined below) (as determined immediately prior to such Guarantor Payment) bore
to the aggregate Allocable Amounts of each of Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
payment in full in cash of the Obligations (other than contingent Obligations)
and termination of the Commitments, such Borrower shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Borrower for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.
 
(b)  As of any date of determination, the “Allocable Amount” of any Borrower
shall be equal to the maximum amount of the claim that could then be recovered
from such Borrower under this Section 12 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.
 
(c)  This Section 12.7 is intended only to define the relative rights of
Borrowers and nothing set forth in this Section 12.7 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 12.1. Nothing contained in this Section
12.7 shall limit the liability of any Borrower to pay the Loans made directly or
indirectly to that Borrower and accrued interest, Fees and expenses with respect
thereto for which such Borrower shall be primarily liable.
 
(d)  The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing.
 
(e)  The rights of the indemnifying Borrowers against other Credit Parties under
this Section 12.7 shall be exercisable upon the full payment in cash of the
Obligations and the termination of the Commitments.
 
12.8  Liability Cumulative.  The liability of Borrowers under this Section 12 is
in addition to and shall be cumulative with all liabilities of each Borrower to
Agent and Lenders under this Agreement and the other Loan Documents to which
such Borrower is a party or in respect of any Obligations or obligation of the
other Borrower, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.
 


[remainder of this page intentionally left blank]
 


 
87

--------------------------------------------------------------------------------


 
 
 


IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
 
BORROWERS:
MILACRON INC.
 
By: /s/ Ross A. Anderson                          
Name: Ross A. Anderson
Title:    Senior Vice President - Finance and Chief Financial Officer
     
CIMCOOL INDUSTRIAL PRODUCTS INC.
 
By: /s/ Ross A. Anderson                          
Name: Ross A. Anderson
Title:    Treasurer
     
D-M-E MANUFACTURING INC.
 
By: /s/ Ross A. Anderson                          
Name: Ross A. Anderson
Title:    Treasurer
     
D-M-E U.S.A. INC.
 
 
By: /s/ Ross A. Anderson                          
Name: Ross A. Anderson
Title:    Treasurer
     
MILACRON INDUSTRIAL PRODUCTS, INC.
 
 
By: /s/ Ross A. Anderson                           
Name: Ross A. Anderson
Title:    Treasurer
     
MILACRON MARKETING COMPANY
 
 
By: /s/ Ross A. Anderson                           
Name: Ross A. Anderson
Title:    Vice President - Finance, Chief Financial
Officer and Controller

 
 

 

--------------------------------------------------------------------------------



 
 

 



 
MILACRON PLASTICS TECHNOLOGIES GROUP INC.
 
By: /s/ Ross A. Anderson                            
Name: Ross A. Anderson
Title:  Treasurer
     
NICKERSON MACHINERY CHICAGO INC.
 
By: /s/ Ross A. Anderson                           
Name: Ross A. Anderson
Title:  Treasurer
     
NORTHERN SUPPLY COMPANY, INC.
 
By: /s/ Ross A. Anderson                           
Name: Ross A. Anderson
Title:  Treasurer
     
OAK INTERNATIONAL, INC.
 
 
By: /s/ Ross A. Anderson                           
Name: Ross A. Anderson
Title:  Treasurer
 
 
 
PLIERS INTERNATIONAL INC.
 
 
By: /s/ Ross A. Anderson                          
Name: Ross A. Anderson
Title:  Treasurer
     
UNILOY MILACRON INC.
 
 
By: /s/ Ross A. Anderson                           
Name: Ross A. Anderson
Title:  Treasurer





 

--------------------------------------------------------------------------------


 
 





 
UNILOY MILACRON U.S.A. INC.
 
By: /s/ Ross A. Anderson                            
Name: Ross A. Anderson
Title:    Treasurer
     
D-M-E COMPANY
 
By: /s/ Ross A. Anderson                            
Name: Ross A. Anderson
Title:    Vice President
   






--------------------------------------------------------------------------------




The following Persons are signatories to this Agreement in their capacity as
Credit Parties or Canadian Borrowing Base Guarantors, as the case may be, and
not as Borrowers.
 

 
MILACRON INTERNATIONAL
MARKETING COMPANY
 
By: /s/ Ross A. Anderson                             
Name: Ross A. Anderson
Title:    Treasurer and Assistant Secretary
     
PROGRESS PRECISION INC.
 
By: /s/ Ross A. Anderson                             
Name: Ross A. Anderson
Title:    Treasurer
     
450500 ONTARIO LIMITED
 
By: /s/ D.E. Lawrence                              
Name: D.E. Lawrence
Title:    President
     
528650 ONTARIO LIMITED
 
 
By: /s/ D.E. Lawrence                              
Name: D.E. Lawrence
Title:    President
     
2913607 CANADA LIMITED
 
 
By: /s/ D.E. Lawrence                              
Name: D.E. Lawrence
Title:  President



 
 
 

 

--------------------------------------------------------------------------------


 
 



 
MILACRON CANADA INC.
 
By: /s/ R.C. McKee                                          
Name: R.C. McKee
Title:  President
     
D-M-E OF CANADA LIMITED
 
By: /s/ D. E. Lawrence                     
Name: D.E. Lawrence
Title:  President




 

--------------------------------------------------------------------------------






AGENT AND LENDERS:
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent and Lender
 
By: /s/ Michael Lustbader                            
Duly Authorized Signatory
     
GE CAPITAL FINANCIAL INC.
as L/C Issuer
 
By: /s/ Craig Winslow                               
Duly Authorized Signatory






--------------------------------------------------------------------------------




 



ANNEX A (Recitals)
to
CREDIT AGREEMENT
 
DEFINITIONS
 
Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings, and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:
 
“ABL Priority Collateral” has the meaning specified therefor in the
Intercreditor Agreement.
 
“Account Debtor” means any Person obligated to any Credit Party under, with
respect to, or on account of, an Account, Chattel Paper or General Intangibles
(including a payment intangible).
 
“Accounting Changes” has the meaning ascribed thereto in Annex G.
 
“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper, or Instruments),
(including any such obligations that may be characterized as an account or
contract right under the Code), (b) all of each Credit Party’s rights in, to and
under all purchase orders or receipts for goods or services, (c) all of each
Credit Party’s rights to any goods represented by any of the foregoing
(including unpaid sellers’ rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods), (d)
all rights to payment due to any Credit Party for property sold, leased,
licensed, assigned or otherwise disposed of, for a policy of insurance issued or
to be issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Credit Party or in connection with
any other transaction (whether or not yet earned by performance on the part of
such Credit Party) and (e) all collateral security of any kind, given by any
Account Debtor or any other Person with respect to any of the foregoing.
 
“AccuVal” means AccuVal Associates, Incorporated.
 
“Advance” means any Revolving Credit Advance, Export-Related Advance, Permitted
Overadvance or Swing Line Advance, as the context may require.
 
“Affiliate” means, with respect to any Person, (a) each Person that directly or
indirectly controls, is controlled by or is under common control with such
Person and (b) each of such Person’s officers, directors, joint venturers and
partners. For the purposes of this definition, “control” of a Person shall mean
the possession, directly or indirectly, of the power to either (i) direct or
cause the direction of its management and policies, whether through the
ownership of voting securities, by contract or otherwise or (ii) to vote 10% or
more of the Stock having ordinary voting power for the election of directors of
such Person; provided, however, that Agent and each Lender shall not be
considered an “Affiliate” of any Credit Party.
 
 
 
A-1

--------------------------------------------------------------------------------


 
 
“Agent” means GE Capital in its capacity as Agent for Lenders or its successor
appointed pursuant to Section 9.7.
 
“Aggregate Borrowing Base” means as of any date of determination, an amount
equal to (i) the sum of the Primary Borrowing Base and the Export-Related
Borrowing Base; less (ii) any Reserves established by Agent in its Permitted
Discretion, including, without limitation, the Export-Related Loan Reserve and
the Availability Reserve, except to the extent already deducted therefrom.
 
“Aggregate Borrowing Availability” means the sum of (i) the Primary Borrowing
Availability and (ii) the Export-Related Borrowing Availability.
 
“Agreement” means the Credit Agreement by and among Borrowers, the other Credit
Parties party thereto, GE Capital, as Agent and Lender and the other Lenders
from time to time party thereto, as the same may be amended, supplemented,
restated or otherwise modified from time to time.
 
“Anti-Terrorism Laws” means any anti-terrorism or money laundering Laws,
including, without limitation, the Anti-Terrorism Order, the USA PATRIOT Act,
the Laws comprising or implementing the U.S. Bank Secrecy Act and the Laws
administered by OFAC.
 
“Anti-Terrorism Order” means Executive Order No. 13,224 of September 23, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49079 (2001), as amended.
 
“Appendices” has the meaning ascribed to it in the recitals to the Agreement.
 
“Applicable Export-Related Loan Index Margin” means the per annum interest rate
from time to time in effect and payable in addition to the Index Rate applicable
to the Export-Related Loan, as determined by reference to Section 1.5(a).
 
“Applicable Export-Related Loan LIBOR Margin” means the per annum interest rate
from time to time in effect and payable in addition to the LIBOR Rate applicable
to the Export-Related Loan, as determined by reference to Section 1.5(a).
 
“Applicable L/C Margin” means the per annum fee, from time to time in effect,
payable with respect to outstanding Letter of Credit Obligations as determined
by reference to Section 1.5(a).
 
“Applicable Margins” means collectively the Applicable L/C Margin, the
Applicable Unused Line Fee Margin, the Applicable Revolver Index Margin, the
Applicable Overadvance Loan Index Margin, the Applicable Export-Related Loan
Index Margin, the Applicable Revolver LIBOR Margin, the Applicable Overadvance
Loan LIBOR Margin and the Applicable Export-Related Loan LIBOR Margin.
 
 
A-2

--------------------------------------------------------------------------------


 
 
“Applicable Overadvance Loan Index Margin” means the per annum interest rate
from time to time in effect and payable in addition to the Index Rate applicable
to Permitted Overadvances, as determined by reference to Section 1.5(a).
 
“Applicable Overadvance Loan LIBOR Margin” means the per annum interest rate
from time to time in effect and payable in addition to the LIBOR Rate applicable
to Permitted Overadvances, as determined by reference to Section 1.5(a).
 
“Applicable Revolver Index Margin” means the per annum interest rate margin from
time to time in effect and payable in addition to the Index Rate applicable to
the Revolving Loan, as determined by reference to Section 1.5(a).
 
“Applicable Revolver LIBOR Margin” means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate applicable to the
Revolving Loan, as determined by reference to Section 1.5(a).
 
“Applicable Unused Line Fee Margin” means the per annum fee, from time to time
in effect, payable in respect of Borrowers’ non-use of committed funds pursuant
to Section 1.9(b), which fee is determined by reference to Section 1.5(a).
 
“Assignment Agreement” has the meaning ascribed to it in Section 9.1(a).
 
“Authorized Officer” means, with respect to any Person, the chief executive
officer, the chief financial officer, the president, any executive vice
president, the treasurer, any assistant treasurer, any vice president, the
secretary or the general counsel of such Person.
 
“Availability Reserve” means $10,000,000, or such lesser amount as Agent may
determine from time to time in its sole discretion.
 
“Bailee’s Letter” means a letter in form and substance reasonably acceptable to
Agent and executed by any Person (other than a Credit Party) that is in
possession of any Collateral on behalf of such Credit Party pursuant to which
such Person acknowledges the Lien of Agent for the benefit of Agent and the
Lenders with respect thereto.
 
“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§101 et seq.
 
“Blocked Accounts” has the meaning ascribed to it in Annex C.
 
“Blocked Person” means any Person: (i) listed in the annex to, or is otherwise
subject to the provisions of, the Anti-Terrorism Order; (ii) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, the Anti-Terrorism Order; (iii) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any United States Anti-Terrorism Law; (iv) that commits,
threatens or conspires to commit or supports “terrorism” as defined in the
Anti-Terrorism Order; (v) that is named as a “specially designated national” or
“blocked person” on the most current OFAC List or other similar list; or (vi)
located in an “embargoed country” or a “restricted country” as determined
pursuant to GE Capital’s internal policies with respect to Persons that are in
the same or similar businesses to that of the Credit Parties and their
Subsidiaries. Upon the reasonable request of Parent, GE Capital shall provide
Parent with any changes to the list or “embargoed countries” or “restricted
countries” that have occurred after the Closing Date.
 
 
A-3

--------------------------------------------------------------------------------


 
 
“Board of Directors” means, with respect to any Person, the board of directors
(or comparable managers) of such Person or any committee thereof duly authorized
to act on behalf of the board.
 
“Book Value” means, with respect to any Inventory of any Person, the lower of
(i) cost (as reflected in the general ledger of such Person in accordance with
GAAP) and (ii) market value, in each case, determined in accordance with GAAP
calculated on a first-in, first-out basis.
 
“Borrower Parties” means, individually or collectively, each of Borrowers and
Canadian Borrowing Base Guarantors.
 
“Borrower Representative” means Milacron Inc. in its capacity as Borrower
Representative pursuant to the provisions of Section 1.1(e).
 
“Borrowers” and “Borrower” have the respective meanings ascribed thereto in the
preamble to the Agreement.
 
“Borrowing Base Certificate” means a certificate to be executed by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower Representative and delivered from time to time substantially in the
form attached to the Agreement as Exhibit 4.1(b).
 
“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York and in
reference to LIBOR Loans shall mean any such day that is also a LIBOR Business
Day.
 
“Business Trade Secrets” has the meaning specified therefor in Section 3.22.
 
“Canadian Benefit Plans” means all material employee benefit plans of any nature
or kind whatsoever that are not Canadian Pension Plans and are maintained or
contributed to by any Credit Party having employees in Canada.
 
“Canadian Collateral Documents” means the Canadian Security Agreements executed
by the applicable Canadian Borrowing Base Guarantors and all similar agreements
entered into by one or more of the Canadian Borrowing Base Guarantors
guaranteeing payment of, or granting a Lien upon property as security for
payment of, the Obligations.
 


 
A-4

--------------------------------------------------------------------------------


 
 


“Canadian Security Agreements” means, individually or collectively, as the
context may require, the (i) the Security Agreement of even date herewith
entered into by and among Agent, on behalf of itself and Lenders, and each
Canadian Borrowing Base Guarantor that is a signatory thereto, and (ii) the
Quebec Security Documents.
 
“Canadian Guaranty” means the Guaranty of even date herewith executed by the
Canadian Borrowing Base Guarantors in favor of Agent, on behalf of itself and
Lenders.
 
“Canadian Dollars” and “Cdn.$” shall mean lawful currency of Canada.
 
“Canadian Pension Plans” means each plan which is a “registered pension plan”
(as defined in Section 248(1) of the ITA) in Canada established, maintained or
contributed to by any Credit Party for its employees or former employees and
shall not mean the Canadian Pension Plan that is maintained by the Government of
Canada.
 
“Canadian Borrowing Base Guarantor” means any wholly-owned Canadian Subsidiary
of Parent (a) which is able to prepare all collateral reports in a comparable
manner to the Borrowers’ reporting procedures; (b) which has granted to Agent a
first priority perfected Lien (subject to Permitted Liens and other Liens
acceptable to Agent) on all or substantially all of its personal property
constituting ABL Priority Collateral and a first priority perfected Lien (or,
prior to the Discharge of Term Obligations, a second priority perfected Lien) on
all or substantially all of its remaining personal property to secure payment
and performance of the Obligations; (c) with respect to which Agent has received
all customary opinions, Code, Personal Property Security Act and Register of
Personal and Moveable Real Rights (Quebec) search reports, certificates and
other documents reasonably requested by Agent and such joinder agreements to
this Agreement, guaranties, contribution and set-off agreements and such
security agreements, pledge agreements, account control agreements and other
Loan Documents reasonably requested by Agent in form and substance reasonably
satisfactory to Agent; (d) whose outstanding equity interests are subject to a
first priority pledge (or, prior to the Discharge of Term Obligations, a second
priority pledge) in favor of Agent to secure payment and performance of the
Obligations; and (e) with respect to which Agent has received and approved, in
its Permitted Discretion, a collateral audit conducted by its personnel or an
independent audit firm designated by Agent. As of the Closing Date, the Canadian
Borrowing Base Guarantors consist of Milacron Canada Inc., D-M-E of Canada
Limited, 528650 Ontario Limited, Progress Precision Inc., 450500 Ontario Limited
and 2913607 Canada Limited.
 
“Canadian Subsidiary” means any Subsidiary of a Credit Party that is created or
organized under the laws of Canada or a Province or territory of Canada.
 
“Capital Expenditures” means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of Indebtedness) by such Person during
any measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto that are required to be capitalized under
GAAP other than any such expenditure to the extent made with the proceeds of any
sale of fixed or capital assets, so long as such proceeds are applied within one
year of such sale and other than expenditures made from insurance proceeds or
condemnation awards.
 
 
A-5

--------------------------------------------------------------------------------



 


“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.
 
“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.
 
“Cash Collateral Account” has the meaning ascribed to it Annex B.
 
“Cash Management Systems” has the meaning ascribed to it in Section 1.8.
 
“Change of Control” means, other than pursuant to the Mizuho/Glencore
Transactions, any of the following: (a) any person or group of persons (within
the meaning of the Securities Exchange Act of 1934,) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934,)
of 49% or more of the issued and outstanding shares of capital Stock of Parent
having the right to vote for the election of directors of Parent under ordinary
circumstances; or (b) during any period of twenty-four consecutive calendar
months, individuals who at the beginning of such period constituted the Board of
Directors of Parent (together with any new directors whose election by the Board
of Directors of Parent or whose nomination for election by the Stockholders of
Parent was approved by a vote of at least a majority of the directors then still
in office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason other than death or disability to constitute a majority of the directors
then in office.
 
“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to the PBGC at the time due and
payable), levies, assessments, charges, liens, claims or encumbrances upon or
relating to (a) the Collateral, (b) the Obligations, (c) the employees, payroll,
income or gross receipts of any Credit Party, (d) any Credit Party’s ownership
or use of any properties or other assets, or (e) any other aspect of any Credit
Party’s business.
 
“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party.
 
“China JV” means Milacron Plastics Machinery (Jiangyin) Co. LTD, a limited
liability company and an enterprise legal person under the laws of China, a
joint venture between Jiangnan Mould & Plastic Technology Co., LTD. (30%) and
Milacron Plastics Technologies Group Inc. (70%) for the purpose of research,
development, design and manufacturing of plastics processing machinery and
supplies, molds for non-metallic articles, dies for motor vehicles, and jigs,
sale of self-manufactured products and provision of related technical services.
 
“Closing Date” means December 19, 2006.
 


 
 
A-6

--------------------------------------------------------------------------------


 


“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D.
 
“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent’s or any Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.
 
“Collateral” means the property covered by the Security Agreement, the Pledge
Agreement, the Mortgages and the other Collateral Documents and any other
property, real or personal, tangible or intangible, now existing or hereafter
acquired, that may at any time be or become subject to a security interest or
Lien in favor of Agent, on behalf of itself and Lenders, to secure the
Obligations.
 
“Collateral Documents” means the Security Agreement, the Pledge Agreement, the
Mortgages, the Canadian Collateral Documents, and any Patent Security
Agreements, Trademark Security Agreements, and Copyright Security Agreements, in
each case executed by the applicable Credit Party and/or Canadian Borrowing Base
Guarantor, and all similar agreements entered into guaranteeing payment of, or
granting a Lien upon property as security for payment of, the Obligations.
 
“Collateral Reports” means the reports with respect to the Collateral referred
to in Annex F.
 
“Collection Account” means that certain account of Agent, account number
502-328-54 in the name of Agent at DeutscheBank Trust Company Americas in New
York, New York ABA No. 021 001 033, or such other account as may be specified in
writing by Agent as the “Collection Account”.
 
“Commitment Termination Date” means the earliest of (a) December 19, 2011, (b)
the date that is ninety (90) days prior to the maturity date of the Senior
Secured Notes in the event that more than $25,000,000 of the Senior Secured
Notes remain outstanding at such time (and have not been defeased or irrevocably
called for redemption, in each case with an irrevocable deposit into escrow of
cash in an amount for such defeasance or call, in each case in accordance with
the terms and conditions in the Senior Secured Notes Indenture or otherwise in
form and substance reasonably satisfactory to Agent) (the “Early Termination
Date”); (c) the date of termination of Lenders’ obligations to make Advances and
to incur Letter of Credit Obligations or permit existing Loans to remain
outstanding pursuant to Section 8.2(b), and (d) the date of prepayment in full
in cash by Borrowers of the Loans and the cancellation and return (or stand-by
guarantee) of all Letters of Credit or the cash collateralization of all Letter
of Credit Obligations pursuant to Annex B, and the permanent reduction of all
Commitments to zero dollars ($0).
 
 
 
A-7

--------------------------------------------------------------------------------


 
“Commitments” means (a) as to any Lender, the aggregate of such Lender’s
Revolving Loan Commitment (including without duplication (i) the Swing Line
Lender’s Swing Line Commitment and (ii) the Export-Related Loan Lender’s
Export-Related Loan Commitment, each of (i) and (ii) as a subsets of its
Revolving Loan Commitment) as set forth on Annex J or in the most recent
Assignment Agreement executed by such Lender and (b) as to all Lenders, the
aggregate of all Lenders’ Revolving Loan Commitments (including without
duplication (i) the Swing Line Lender’s Swing Line Commitment and (ii) the
Export-Related Loan Lender’s Export-Related Loan Commitment, each of (i) and
(ii) as a subsets of its Revolving Loan Commitment), which aggregate commitment
shall be One Hundred Five Million Dollars ($105,000,000) on the Closing Date, as
to each of clauses (a) and (b), as such Commitments may be reduced, amortized or
adjusted from time to time in accordance with the Agreement.
 
“Compliance Certificate” has the meaning ascribed to it in Annex E.
 
“Concentration Accounts” has the meaning ascribed to it in Annex C.
 
“Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person
(the ”primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, (i) the direct or indirect guaranty, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of a primary obligor, (ii) the obligation to make take-or-pay or
similar payments, if required, regardless of nonperformance by any other party
or parties to an agreement, (iii) any obligation of such Person, whether or not
contingent, (A) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (B) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (C) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (D) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include any
product warranties extended in the ordinary course of business. The amount of
any Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation with respect to which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.
 


A-8

--------------------------------------------------------------------------------


 


“Contracts” means all “contracts,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, in any event, including all
contracts, undertakings, or agreements (other than rights evidenced by Chattel
Paper, Documents or Instruments) in or under which any Credit Party may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Account.
 
“Control Letter” means a letter agreement between Agent and (i) the issuer of
uncertificated securities with respect to uncertificated securities in the name
of any Credit Party, (ii) a securities intermediary with respect to securities,
whether certificated or uncertificated, securities entitlements and other
financial assets held in a securities account in the name of any Credit Party,
(iii) a futures commission merchant or clearing house, as applicable, with
respect to commodity accounts and commodity contracts held by any Credit Party,
whereby, among other things, the issuer, securities intermediary or futures
commission merchant limits any security interest in the applicable financial
assets in a manner reasonably satisfactory to Agent, acknowledges the Lien of
Agent, on behalf of itself and Lenders, on such financial assets, and agrees to
follow the instructions or entitlement orders of Agent without further consent
by the affected Credit Party.
 
“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to use or sell any works covered by any copyright
(including, without limitation, all Copyright Licenses set forth in Schedule II
to the Security Agreement).
 
“Copyright Security Agreement” means a Copyright Security Agreement made in
favor of Agent, on behalf of itself and Lenders, by each applicable Grantor.
 
“Copyrights” means, with respect to each Grantor, all of such Grantor’s domestic
and foreign copyrights, whether registered or not, including, without
limitation, all copyright rights throughout the universe (whether now or
hereafter arising) in any and all media (whether now or hereafter developed), in
and to all original works of authorship fixed in any tangible medium of
expression, acquired or used by any Grantor (including, without limitation, all
copyrights described in Schedule II to the Security Agreement), all applications
for registration, registrations and recordings of ownership thereof (including,
without limitation, applications, registrations and recordings of ownership in
the United States Copyright Office or in any similar office or agency of the
United States or any other country or any political subdivision thereof), and
all extensions, restorations or renewals thereof.
 
“Credit Parties” means each Borrower and each Guarantor.
 
“Covenant Trigger Event” has the meaning ascribed to it in clause (b) of Annex
G.
 
“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.
 
“Default Rate” has the meaning ascribed to it in Section 1.5(d).
 


 
A-9

--------------------------------------------------------------------------------


 


“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.
 
“Designated Real Property and Assets” means the real property and related assets
described on Schedule A-1.
 
“Disbursement Accounts” has the meaning ascribed to it in Annex C.
 
“Discharge of Term Obligations” has the meaning set forth in the Intercreditor
Agreement.
 
“Disposition” means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers or
otherwise disposes of any property or assets (whether now owned or hereafter
acquired) to any other Person, in each case, whether or not the consideration
therefor consists of cash, securities or other assets owned by the acquiring
Person, excluding any (x) sales of Inventory, Accounts and Equipment in the
ordinary course of business on ordinary business terms and (y) dispositions of
cash or sales or liquidations of Permitted Investments or other similar cash
equivalents that are not otherwise in violation of the terms of this Agreement.
 
“Documents” means all “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.
 
“Dollars” or “$” means lawful currency of the United States of America.
 
“Domestic Credit Party” means any Credit Party that is organized under the laws
of the United States or any state thereof.
 
“Domestic Subsidiary” means any Subsidiary of a Credit Party that is organized
under the laws of the United States or any state thereof.
 
“Early Termination Date” has the meaning ascribed to such term in the definition
of the term “Commitment Termination Date”.
 
“EBITDA” means, for any period, the consolidated net income of the Credit
Parties for such period determined in accordance with GAAP, plus (a) without
duplication and to the extent deducted in determining such consolidated net
income, the sum of (i) consolidated Interest Expense for such period, (ii)
consolidated income tax expense for such period, (iii) all amounts attributable
to depreciation and amortization for such period, (iv) other non-cash,
non-operating expenses for such period, (v) any extraordinary losses for such
period, (vi) any non-cash restructuring charges and expenses for such period,
(vii) any restructuring charges and expenses paid or payable (without
duplication) in cash in an aggregate amount not to exceed $5,000,000 for such
period, and (viii) any charges incurred with respect to the Related
Transactions, minus (b) without duplication and to the extent included in
determining such consolidated net income, (i) any extraordinary gains for such
period and (ii) any non-operating income for such period, in each case under
clauses (a) and (b), with respect to the Credit Parties on a consolidated basis
for the same period in which consolidated net income was calculated.
 
 
A-10

--------------------------------------------------------------------------------


 
 
“E-Fax” means any system used to receive or transmit faxes electronically.
 
“Eligible Accounts” has the meaning ascribed to it in Section 1.6.
 
“Eligible Export-Related Accounts” has the meaning ascribed to it in Section
1.6A of the Agreement.
 
“Eligible Inventory” has the meaning ascribed to it in Section 1.7.
 
“Eligible Machinery-in-Process” has the meaning ascribed to it in Section 1.7A.
 
“Employee Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) (other than a Multiemployer Plan) maintained (or that was maintained at
any time during the five (5) calendar years preceding the date of any borrowing
hereunder) for employees of any Credit Party or any of its ERISA Affiliates or
was contributed to (or was required to be contributed to at any time during the
five (5) calendar years preceding the date of any borrowing hereunder) by a
Credit Party or any of its ERISA Affiliates.
 
“Environmental Actions” means any written complaint, summons, citation, written
notice of violation, directive, order, claim, or any litigation, investigation,
judicial or administrative proceeding or judgment by any Person or Governmental
Authority resulting or arising from any violations of Environmental Laws or
Releases of Hazardous Materials (i) from any assets, properties or businesses
owned or operated by any Credit Party or any of its Subsidiaries or any
predecessor in interest; (ii) at or relating to adjoining properties; or (iii)
at or relating to any facilities which received Hazardous Materials generated by
any Credit Party or any of its Subsidiaries or any predecessor in interest.
 
“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any binding and applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation). Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§
9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation Authorization
Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42
U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et
seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.); and the Safe Drinking Water Act (42
U.S.C. §§ 300(f) et seq.), and any and all regulations promulgated thereunder,
and all analogous state, local and foreign counterparts or equivalents and any
transfer of ownership notification or approval statutes.
 
“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any Environmental Action.


 
A-11

--------------------------------------------------------------------------------




 
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
 
“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.
 
“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located and, in any
event, including all such Credit Party’s machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute and regulations thereunder, in each
case, as in effect from time to time. References to sections of ERISA shall be
construed also to refer to any successor sections.
 
“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, is treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.
 
“E-System” means any electronic system, including Intralinks® and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by Agent, any of its Affiliates, or any of such Person’s
respective officers, directors, employees, attorneys, agents and representatives
or any other Person, providing for access to data protected by passcodes or
other security system.
 
“Event of Default” has the meaning ascribed to it in Section 8.1.
 
“Excess Availability” means the sum of (i) Aggregate Borrowing Availability plus
(ii) the amount of cash in Blocked Accounts (excluding cash held in collection
accounts with respect to the proceeds of Inventory and Accounts that were
included as Eligible Inventory, Eligible Machinery-in-Process, Eligible Accounts
and/or Eligible Export-Related Accounts in the Borrowing Base Certificate used
to determine Aggregate Borrowing Availability).
 


 
A-12

--------------------------------------------------------------------------------




 
“Excluded Assets” has the meaning ascribed to it in the Security Agreement.
 
“Ex-Im Bank” means the Export-Import Bank of the United States or such other
bank as shall be reasonably acceptable to Agent in its Permitted Discretion.
 
“Ex-Im Bank Borrower Agreement” means an agreement executed by one or more of
Borrower Parties in favor of Ex-Im Bank and Export-Related Loan Lender, the form
of which shall be substantially in the form attached hereto as Exhibit A-1 after
giving effect to the requested waivers and amendments in the Ex-Im Bank Waiver
Request.
 
“Ex-Im Bank Documents” means collectively, the Ex-Im Bank Guarantee, any Loan
Authorization Agreement between Export-Related Loan Lender and Ex-Im Bank and
the Ex-Im Bank Borrower Agreement.
 
“Ex-Im Bank Guarantee” means any Guarantee executed by Ex-Im Bank in favor of
Export-Related Loan Lender in form and substance reasonably satisfactory to
Agent, together with all amendments, modifications and supplements thereto.
 
“Ex-Im Bank Waiver Request” means a waiver request letter issued by the Parent
and GE Capital to the Ex-Im Bank after the Closing Date, which shall be in form
and substance mutually acceptable to the Parent and GE Capital.
 
“Export-Related Accounts” means those Accounts of Borrower Parties that are an
obligation of an Account Debtor located in a country other than the United
States or Canada which arise from the sale of goods or services which are
intended for export pursuant to written export orders or contracts for the
purchase by the Account Debtor of such goods or services.
 
“Export-Related Advance” has the meaning ascribed to it in Section 1.1(d).
 
“Export-Related Borrowing Availability” means as of the date of determination
the lesser of (i) the Export-Related Loan Commitment and (ii) the Export-Related
Borrowing Base, in each case, less the sum of (a) the aggregate Export-Related
Loans then outstanding and (b) without duplication, any Reserves established by
Agent at such time including, without limitation, any Export-Related Loan
Reserve and the Availability Reserve.
 
“Export-Related Borrowing Base” means, as of any date of determination by Agent,
an amount equal to the sum of (i) 90% of the Book Value of Borrower Parties’
Eligible Export-Related Accounts at such time, less (ii) any Reserves
established by Agent at such time with respect to the Export-Related Borrowing
Base.
 
“Export-Related Credit Participation” and “Export-Related Credit Participations”
have the respective meanings ascribed thereto in Section 1.1(d)(iii).
 


 
A-13

--------------------------------------------------------------------------------




“Export-Related Loan” means, at any time, the aggregate amount of Export-Related
Advances outstanding to Borrowers.
 
“Export-Related Loan Commitment” means the lesser of (i) Ten Million Dollars
($10,000,000) or (ii) an amount to be determined by the Borrowers, and reflected
by the Ex-Im Bank.
 
“Export-Related Loan Commitment Date” means the first date on which requested
amendments and waivers contained in the Export-Related Waiver Request shall be
granted by the Ex-Im Bank and the Ex-Im Bank Guarantee shall have become
effective.
 
“Export-Related Loan Lender” means GE Capital.
 
“Export-Related Loan Note” has the meaning ascribed to it in Section 1.1(d)(ii).
 
“Export-Related Loan Reserve” means a reserve established by Agent against the
Export-Related Borrowing Base in an amount equal to ten percent (10%) of any
outstanding Export-Related Loans based on availability from Eligible
Export-Related Accounts.
 
“Export-Related Loan Termination Date” means, the earlier of (i) December 19,
2009, provided that such date shall be extended to December 19, 2011 if the
Ex-Im Bank Guarantee has been extended for such period in a manner satisfactory
to Agent and no Default or Event of Default shall have occurred and be
continuing at the time of such extension, and (ii) the Commitment Termination
Date.
 
“Facility” means each parcel of real property identified as a “Facility” on
Schedule 3.15 that is owned by a Credit Party on the Closing Date, including,
without limitation, the land on which such facility is located, all buildings
and other improvements thereon, all fixtures located at or used in connection
with such facility, all whether now or hereafter existing.
 
“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201
et seq.
 
“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight Federal funds transactions among members of
the Federal Reserve System, as determined by Agent in its sole discretion, which
determination shall be final, binding and conclusive (absent manifest error).
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.
 
“Fees” means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.
 
“Financial Covenants” means the financial covenants set forth in Annex G.
 


 
A-14

--------------------------------------------------------------------------------




“Financial Statements” means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of Borrowers delivered
in accordance with Section 3.7 and Annex E.
 
“Fiscal Month” means any of the monthly accounting periods of Borrowers.
 
“Fiscal Quarter” means any of the quarterly accounting periods of Borrowers,
ending on March 31, June 30, September 30 and December 31 of each year.
 
“Fiscal Year” means any of the annual accounting periods of Borrowers ending on
December 31of each year.
 
“Fixed Charges” means, with respect to the Credit Parties for any fiscal period,
(a) the aggregate of all Interest Expense paid or accrued (without duplication)
during such period, plus (b) scheduled payments of principal with respect to
Indebtedness during such period, plus (c) Capital Expenditures during such
period, plus (d) income taxes paid or payable (without duplication) in cash with
respect to such fiscal period.
 
“Fixed Charge Coverage Ratio” means, with respect to the Credit Parties for any
fiscal period, the ratio of (a) EBITDA during such fiscal period plus the lesser
of (i) cash repatriated to one or more of the Borrowers from Foreign
Subsidiaries which has been deposited into a Blocked Account during such fiscal
period or (ii) $10,000,000 (net of any cash investments made by the Credit
Parties (which shall exclude purchases of goods and services in the ordinary
course of business for which such goods and services have been received by the
applicable Credit Party) in their respective Foreign Subsidiaries during such
fiscal period), to (b) Fixed Charges during such fiscal period.
 
“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party.
 
“Foreign Subsidiary” means any Subsidiary of a Credit Party that is not a
Domestic Subsidiary. For purposes of this Agreement, no Credit Party shall be
deemed to be a Foreign Subsidiary.
 
“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof (but only to the extent borrowed thereunder), and specifically
including Capital Lease Obligations, current maturities of long-term debt,
revolving credit and short-term debt extendible beyond one year at the option of
the debtor, and also including, in the case of Borrowers, the Obligations and,
without duplication, Contingent Obligations consisting of guaranties of Funded
Debt of other Persons.
 
“Funded Export-Related Credit Participation” has the meaning ascribed to it in
Section 1.1(d)(iii).
 


 
A-15

--------------------------------------------------------------------------------




“GAAP” means generally accepted accounting principles in the United States of
America consistently applied, as such term is further defined in Annex G.
 
“GE Capital” means General Electric Capital Corporation, a Delaware corporation.
 
“GE Capital Fee Letter” means that certain letter, dated as of November 9, 2006,
between GE Capital and Parent with respect to certain Fees to be paid from time
to time by Borrowers to GE Capital.
 
“General Intangibles” means all “general intangibles,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, including all
right, title and interest that such Credit Party may now or hereafter have in or
under any Contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in intellectual property, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
chooses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
Stock and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Credit Party or any computer bureau or
service company from time to time acting for such Credit Party.
 
“Goods” means all “goods” as defined in the Code, now owned or hereafter
acquired by any Credit Party, wherever located, including embedded software to
the extent included in “goods” as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
 
“Grantor” means any Person that is a “Grantor” under the Security Agreement.
 
“Guaranties” or “Guaranty” means, individually or collectively as the context
may require, each Subsidiary Guaranty, Canadian Guaranty and any other guaranty
executed by any Guarantor in favor of Agent and Lenders in respect of the
Obligations.
 


 
A-16

--------------------------------------------------------------------------------




“Guarantors” means each Subsidiary Guarantor, each Canadian Borrowing Base
Guarantor, and each other Person, if any, that executes a guaranty or other
similar agreement in favor of Agent, for itself and the ratable benefit of
Lenders, in connection with the transactions contemplated by the Agreement and
the other Loan Documents.
 
“Handle” means any manner of generating, accumulating, storing, treating,
disposing of, transporting, transferring, handling, manufacturing or using, as
any of such terms may further be defined in any Environmental Law, any Hazardous
Materials.
 
“Hazardous Material” means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws or that is likely to cause immediately, or at some future time, harm to or
have an adverse effect on, the environment or risk to human health or safety,
including, without limitation, any pollutant, contaminant, waste, hazardous
waste, toxic substance or dangerous good which is defined or identified in any
Environmental Law and which is present in the environment in such quantity or
state that it contravenes any Environmental Law; (b) petroleum and its refined
products; (c) polychlorinated biphenyls; (d) any substance exhibiting a
hazardous waste characteristic under any Environmental Law, including, without
limitation, corrosivity, ignitability, toxicity or reactivity, as well as any
radioactive or explosive materials; and (e) any asbestos-containing materials
and manufactured products containing hazardous substances listed or classified
as such under Environmental Laws.
 
“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to hedge interest rates or currency, commodity or equity
values (including, without limitation, any option with respect to any of the
foregoing and any combination of the foregoing agreements or arrangements), and
any confirmation executed in connection with any such agreement or arrangement.
 
“Hedging Obligations” means obligations owed by any Borrower Party or any
Guarantor to any Lender or any Affiliate of any Lender (in each case with the
consent of Agent) with respect to any Hedging Agreement.
 
“Hedging Reserve” means, as of any date of determination, an amount determined
by Agent in its reasonable credit judgment to reflect as of such date, the
aggregate termination values of (i) all Hedging Agreements then in effect which
constitute Hedging Obligations and (ii) all Swap Related Reimbursement
Obligations, in the event such Hedging Agreements or the relevant hedging
arrangement with respect to any Swap Related Reimbursement Obligations were to
be terminated on such date after taking into account the effect of any legally
enforceable netting agreement relating to such Hedging Agreements or any such
hedging agreement related to a Swap Related Reimbursement Obligation.
 
 


 
A-17

--------------------------------------------------------------------------------




“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or obligations for the deferred
purchase price of property payment for which is deferred 6 months or more, but
excluding obligations to trade creditors or other accounts payable incurred in
the ordinary course of business that are not overdue by more than 6 months
unless being contested in good faith, (b) all reimbursement and other
obligations with respect to letters of credit, bankers’ acceptances and surety
bonds, whether or not matured, (c) all obligations evidenced by notes, bonds,
debentures or similar instruments, (d) all indebtedness created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the lessor,
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations and
the present value (discounted at the Index Rate as in effect on the Closing
Date) of future rental payments under all synthetic leases, (f) all obligations
of such Person under commodity purchase or option agreements or other commodity
price hedging arrangements, in each case whether contingent or matured, (g) all
obligations of such Person under any Hedging Agreement, in each case whether
contingent or matured, (h) all Indebtedness referred to above of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property or other
assets (including accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness, and (i) the Obligations.
 
“Indemnified Liabilities” has the meaning ascribed to it in Section 1.13.
 
“Indemnified Person” has the meaning ascribed to in Section 1.13.
 
“Index Rate” means, for any day, a floating rate equal to the higher of (i) the
rate publicly quoted from time to time by The Wall Street Journal as the “prime
rate” (or, if The Wall Street Journal ceases quoting a prime rate, the highest
per annum rate of interest published by the Federal Reserve Board in Federal
Reserve statistical release H.15 (519) entitled “Selected Interest Rates” as the
Bank prime loan rate or its equivalent), and (ii) the Federal Funds Rate plus 50
basis points per annum. Each change in any interest rate provided for in the
Agreement based upon the Index Rate shall take effect at the time of such change
in the Index Rate.
 
“Index Rate Loan” means a Loan or portion thereof bearing interest by reference
to the Index Rate.
 
“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.
 
“Intellectual Property” means any and all Copyrights, Trademarks and Patents.
 
“Intercompany Subordination Agreement” means an Intercompany Subordination
Agreement made by a Credit Party or any Subsidiary of a Credit Party in favor of
Agent, for the benefit of Agent and the Lenders, substantially in the form of
Exhibit A-2.
 


 
A-18

--------------------------------------------------------------------------------




“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
June 10, 2004 by and among JPMorgan Chase Bank, Parent and U.S. Bank National
Association, as trustee, as amended by that certain Supplement No. 1 to
Intercreditor Agreement, dated as of the Closing Date, between JPMorgan Chase
Bank, N.A. (f/k/a JPMorgan Chase Bank), in its capacity as Departing ABL Agent,
on behalf of itself and the Departing ABL Lenders (as defined therein), General
Electric Capital Corporation, in its capacity as New ABL Agent, on behalf of
itself and the New ABL Lenders (as defined therein), and U.S. Bank National
Association, as trustee.
 
“Interest Expense” means, with respect to any Person for any fiscal period, (i)
interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date, including,
interest expense with respect to any Funded Debt of such Person and interest
expense for the relevant period that has been capitalized on the balance sheet
of such Person minus (ii) the sum of (a) to the extent included in such interest
expense for such period, non-cash amounts attributable to amortization of
financing costs paid in a previous period plus (b) to the extent included in
such interest expense for such period, non-cash amounts attributable to
amortization of debt discounts or accrued interest payable in kind for such
period.
 
“Interest Payment Date” means (a) as to any Index Rate Loan, the first Business
Day of each month to occur while such Loan is outstanding, and (b) as to any
LIBOR Loan, the last day of the applicable LIBOR Period; provided that, in
addition to the foregoing, each of (x) the date upon which all of the
Commitments have been terminated and the Loans have been paid in full and (y)
the Commitment Termination Date shall be deemed to be an “Interest Payment Date”
with respect to any interest that has then accrued under the Agreement.
 
“Inventory” means all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Credit Party for sale or lease or are furnished
or are to be furnished under a contract of service, or that constitute raw
materials, work in process, machinery-in-process, finished goods, returned
goods, or materials or supplies of any kind, nature or description used or
consumed or to be used or consumed in such Credit Party’s business or in the
processing, production, packaging, promotion, delivery or shipping of the same,
including all supplies and embedded software.
 
“Investment Property” means all “investment property” as such term is defined in
the Code now owned or hereafter acquired by any Credit Party, wherever located,
including (i) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Credit Party, including the rights of any Credit Party to
any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account; (iii)
all securities accounts of any Credit Party; (iv) all commodity contracts of any
Credit Party; and (v) all commodity accounts held by any Credit Party.
 


 
A-19

--------------------------------------------------------------------------------




“IRC” means the Internal Revenue Code of 1986, as amended (or any successor
statute thereto) and all regulations promulgated thereunder, in each case, as in
effect from time to time. References to any section of the IRC shall be
construed also to refer to any successor sections.
 
“IRS” means the Internal Revenue Service.
 
“ITA” means the Income Tax Act (Canada), as the same may, from time to time, be
in effect.
 
“Landlord Waiver” means a letter in form and substance reasonably acceptable to
Agent and executed by a landlord or mortgagee in respect of Collateral of the
Credit Parties located at any leased premises of the Credit Parties, pursuant to
which such landlord or mortgagee, as the case may be, among other things, waives
or subordinates any Lien such landlord or mortgagee may have in respect of any
Collateral.
 
“L/C Issuer” means issuers of Letters of Credit to Borrowers as contemplated by
the Agreement, including with respect to stand-by Letters of Credit, GE Capital
Financial Inc.
 
“L/C Sublimit” has the meaning ascribed to it in Annex B.
 
“Lease” means any lease of real property to which any Credit Party or any of its
Subsidiaries is a party as lessor or lessee.
 
“Lenders” means GE Capital, the other Lenders named on the signature pages of
the Agreement, and, if any such Lender shall decide to assign all or any portion
of the Obligations, such term shall include any permitted assignee of such
Lender.
 
“Letter of Credit Fee” has the meaning ascribed to it in Annex B.
 
“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent, Lenders and L/C Issuer at the request of Borrower Representative, whether
direct or indirect, contingent or otherwise, due or not due, in connection with
the issuance of Letters of Credit by the L/C Issuer or the purchase of a
participation as set forth in Annex B with respect to any Letter of Credit. The
amount of such Letter of Credit Obligations shall equal the maximum amount that
may be payable at such time or at any time thereafter by L/C Issuer, Agent or
Lenders thereupon or pursuant thereto less the face amount of any Letter of
Credit Obligations that are cash collateralized in accordance with Annex B.
 
“Letters of Credit” means documentary or standby letters of credit issued for
the account of any Borrower by any L/C Issuer, and bankers’ acceptances issued
by any Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations. “Letters of Credit” does not include a Swap Related L/C.
 
“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including rights to payment or performance under a letter of credit, whether or
not such Credit Party, as beneficiary, has demanded or is entitled to demand
payment or performance.
 
 


 
A-20

--------------------------------------------------------------------------------




“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.
 
“LIBOR Loan” means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.
 
“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower Representative pursuant to the
Agreement and ending one, two or three months thereafter, as selected by
Borrower Representative’s irrevocable notice to Agent as set forth in Section
1.5(e); provided, that the foregoing provision relating to LIBOR Periods is
subject to the following:
 
(a)    if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month in which event such LIBOR Period shall end on
the immediately preceding LIBOR Business Day;
 
(b)    any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end two (2) LIBOR Business Days prior to such date;
 
(c)    any LIBOR Period that begins on the last LIBOR Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such LIBOR Period) shall end on the last LIBOR
Business Day of a calendar month;
 
(d)    Borrower Representative shall select LIBOR Periods so as not to require a
payment or prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and
 
(e)     Borrower Representative shall select LIBOR Periods so that there shall
be no more than eight (8) separate LIBOR Loans in existence at any one time.
 
“LIBOR Rate” means for each LIBOR Period, a rate of interest determined by Agent
equal to:
 
(a)    the offered rate for deposits in United States Dollars for the applicable
LIBOR Period that appears on Telerate Page 3750 as of 11:00 a.m. (London time),
on the second full LIBOR Business Day next preceding the first day of such LIBOR
Period (unless such date is not a Business Day, in which event the next
succeeding Business Day will be used); divided by
 
(b)    a number equal to 1.0 minus the aggregate (but without duplication) of
the rates (expressed as a decimal fraction) of reserve requirements in effect on
the day that is two (2) LIBOR Business Days prior to the beginning of such LIBOR
Period (including basic,
 


 
A-21

--------------------------------------------------------------------------------




supplemental, marginal and emergency reserves under any regulations of the
Federal Reserve Board or other Governmental Authority having jurisdiction with
respect thereto, as now and from time to time in effect) for Eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Federal Reserve Board) that are required to be maintained by a member bank
of the Federal Reserve System.
 
If such interest rates shall cease to be available from Telerate News Service
(or its successor satisfactory to Agent), the LIBOR Rate shall be determined
from such financial reporting service or other information as shall be mutually
acceptable to Agent and Borrower Representative.
 
“Licenses” means the Copyright Licenses, the Trademark Licenses and the Patent
Licenses.
 
“Lien” means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any Capital Lease and any assignment, deposit
arrangement or financing lease intended as, or having the effect of, security.
 
“Loan Account” has the meaning ascribed to it in Section 1.12.
 
“Loan Documents” means the Agreement, the Notes, the Guaranties, the Collateral
Documents, the Master Standby Agreement, the GE Capital Fee Letter, the
Intercreditor Agreement, the Intercompany Subordination Agreement, and all other
agreements, instruments, documents and certificates identified in the Closing
Checklist executed and delivered to, or in favor of, Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Credit
Party, or any employee of any Credit Party, and delivered to Agent or any Lender
in connection with the Agreement or the transactions contemplated thereby. Any
reference in the Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to the
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.
 
“Loans” means, without duplication, the Revolving Loan, the Permitted
Overadvance, the Swing Line Loan and the Export-Related Loan.
 
“Lock Boxes” has the meaning ascribed to it in Annex C.
 
“Machinery-in-Process” has the meaning ascribed to such term in the AccuVal
appraisal dated as of September 29, 2006, and that certain addenda thereto dated
as of November 20, 2006, each addressed to Agent.
 
“Master Standby Agreement” means the Master Agreement for Standby Letters of
Credit dated as of the Closing Date among Borrowers, as Applicant(s), and L/C
Issuer.
 


 
A-22

--------------------------------------------------------------------------------




“Material Adverse Effect” means a material adverse effect on any of (i) the
operations, business, assets, properties, condition (financial or otherwise) or
liabilities of the Credit Parties taken as a whole, (ii) the ability of any
Credit Party to perform any of its obligations under any Loan Document to which
it is a party, (iii) the legality, validity or enforceability of this Agreement
or any other Loan Document, (iv) the rights and remedies of Agent or any Lender
under any Loan Document, or (v) the validity, perfection or priority of any and
all Liens in favor of Agent for the benefit of Agent and the Lenders on any of
the Collateral with an aggregate fair market value in excess of $3,000,000.
 
“Material Contract” means, with respect to any Person, (i) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate annual consideration payable to or by such Person or such Subsidiary
of $1,000,000 or more (other than purchase orders in the ordinary course of the
business of such Person or such Subsidiary and other than contracts that by
their terms may be terminated by such Person or Subsidiary in the ordinary
course of its business upon less than 60 days’ notice without penalty or
premium) and (ii) all other contracts or agreements material to the business,
operations, condition (financial or otherwise), performance, properties or
liabilities of such Person or any of its Subsidiaries, taken as a whole, and, in
the case of any Credit Party, of the Credit Parties, taken as a whole.
 
“Maximum Amount” means, as of any date of determination, an amount equal to the
Revolving Loan Commitment of all Lenders as of that date.
 
“Maximum Overadvance Amount” means the lesser of (i) $10,000,000 or (ii) the
Availability Reserve in effect at such time of determination; provided, however,
in Agent’s sole discretion, Agent may reduce the amount of the Availability
Reserve without a correlating reduction in the Maximum Overadvance Amount.
 
“Milacron Assurance” means Milacron Assurance Ltd., a Bermuda company.
 
“Milacron Capital” means Milacron Capital Holdings B.V., a Dutch private company
with limited liability.
 
“Mizuho/Glencore Transaction” means the transactions contemplated by the
Mizuho/Glencore Transaction Documents.
 
“Mizuho/Glencore Transaction Documents” means the Note Purchase Agreement, dated
as of March 12, 2004, by and among Milacron Inc., Mizuho International plc and
Glencore Finance AG, the securities to be sold by Milacron Inc. pursuant to the
terms of such agreement, the securities into which or for which such securities
may be converted or exchanged (including the Series B Preferred Stock) and/or
further converted or exchanged pursuant to the terms thereof (including common
Stock of Parent issuable upon conversion of the Series B Preferred Stock) and/or
of such agreement, the security documents, registration rights agreement and
other documents and instruments related thereto and the Subordination and
Intercreditor Agreement of even date therewith by and among Mizuho International
plc, Glencore Finance AG, Milacron Inc. and Credit Suisse First Boston, acting
through its Cayman Islands Branch.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 


 
A-23

--------------------------------------------------------------------------------




“Mortgaged Properties” has the meaning assigned to it in Annex D.
 
“Mortgage” means a mortgage (including, without limitation, a leasehold
mortgage), deed of trust or deed to secure debt, in form and substance
reasonably satisfactory to Agent, made by a Credit Party in favor of Agent for
the benefit of Agent and Lenders, securing the Obligations and delivered to
Agent.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Sections 3(37)
or 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make, at any time
during the preceding six calendar years, contributions on behalf of participants
who are or were employed by any of them.
 
“Net Cash Proceeds” means, (i) with respect to any Disposition by any Credit
Party, the amount of cash received (directly or indirectly) from time to time
(whether as initial consideration or through the payment or disposition of
deferred consideration) by or on behalf of such Person, in connection therewith
after deducting therefrom only (A) the amount of any Indebtedness secured by any
Permitted Lien on any asset (other than Indebtedness assumed by the purchaser of
such asset) which is required to be, and is, repaid in connection with such
Disposition (other than Indebtedness under this Agreement), (B) expenses related
thereto incurred by such Person in connection therewith, (C) transfer taxes paid
or payable to any taxing authorities by such Person in connection therewith, (D)
net income taxes paid or to be paid in connection with such Disposition (after
taking into account any tax credits or deductions and any tax sharing
arrangements), (E) any reserves for adjustments in respect of the sale price of
such assets and for future liabilities established in accordance with GAAP and
(F) prior to the Discharge of Term Obligations, in the case of Senior Secured
Priority Collateral, amounts payable to the holders of the Senior Secured Notes
or to be held as Senior Secured Priority Collateral or otherwise applied, in
each case in accordance with the terms of the Senior Secured Notes Indenture and
the Intercreditor Agreement, provided that (1) the Borrower Representative shall
certify to Agent that all such proceeds of Senior Secured Priority Collateral
have been deposited into a Senior Secured Priority Account in accordance with
Section 5.20 and as otherwise required by the Senior Secured Notes Indenture,
the Intercreditor Agreement or the Loan Documents and (2) the Borrower
Representative shall notify Agent in accordance with Section 5.20 prior to any
withdrawal from or deposits to any such account, (ii) with respect to the
issuance or incurrence of any Indebtedness by any Credit Party, or the sale or
issuance by Parent of any shares of its Stock, the aggregate amount of cash
received (directly or indirectly) from time to time (whether as initial
consideration or through the payment or disposition of deferred consideration)
by or on behalf of such Person in connection therewith, after deducting
therefrom only (A) expenses related thereto incurred by such Person in
connection therewith, underwriting discounts and commissions, (B) transfer taxes
paid or payable by such Person in connection therewith, (C) net income taxes
paid or to be paid in connection therewith (after taking into account any tax
credits or deductions and any tax sharing arrangements and (D) prior to the
Discharge of Term Obligations, amounts constituting proceeds of the Senior
Secured Priority Collateral used to prepay the Senior Secured Notes pursuant to
Section 3.07 of the Senior Secured Notes Indenture), and (iii) with respect to
insurance or condemnation proceeds received by any Credit Party, the amount of
cash proceeds received (directly or indirectly) from time to time by or on
behalf of such Credit Party after deducting therefrom only (A) expenses related
 


 
A-24

--------------------------------------------------------------------------------




thereto incurred by such Person in connection therewith, (B) transfer taxes paid
or payable by such Person in connection therewith, (C) net income taxes paid or
to be paid in connection therewith (after taking into account any tax credits or
deductions and any tax sharing arrangements); in each case of clauses (i), (ii)
and (iii) to the extent, but only to the extent, that the amounts so deducted
are (x) actually paid to a Person that, except in the case of out-of-pocket
expenses, is not an Affiliate of such Person and (y) properly attributable to
such transaction or to the asset that is the subject thereof and (D) prior to
the Discharge of Term Obligations, proceeds of Senior Secured Priority
Collateral to the extent payable to the holders of the Senior Secured Notes or
to be held as Senior Secured Priority Collateral or otherwise applied, in each
case in accordance with the terms of the Senior Secured Notes Indenture and the
Intercreditor Agreement, provided that (1) the Borrower Representative shall
certify to Agent that all such proceeds of Senior Secured Priority Collateral
have been deposited into a Senior Secured Priority Account in accordance with
Section 5.20 and otherwise as required by the Senior Secured Notes Indenture,
the Intercreditor Agreement or the Loan Documents and (2) the Borrower
Representative shall notify Agent in accordance with Section 5.20 prior to any
withdrawal from or deposits to any such account.
 
“NOLV” means, as to any particular asset, the value that is estimated to be
recoverable in an orderly liquidation thereof, as determined from time to time
by a qualified appraiser selected by Agent, net of all liquidation costs and
expenses.
 
“Non-Funding Lender” has the meaning ascribed to it in Section 9.9(a)(ii).
 
“Notes” means, collectively, the Revolving Notes, the Swing Line Notes and the
Export-Related Notes.
 
“Notice of Conversion/Continuation” has the meaning ascribed to it in Section
1.5(e).
 
“Notice of Revolving Credit Advance” has the meaning ascribed to it in Section
1.1(a).
 
“Notice of Export-Related Advance” has the meaning ascribed to it in Section
1.1(a).
 
“Obligations” means all present and future (i) Swap Related Reimbursement
Obligations, Hedging Obligations and (iii) indebtedness, obligations, and
liabilities of each Credit Party to Agent and the Lenders or any Affiliate of
Agent or Lenders, whether or not the right of payment in respect of such claim
is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
disputed, undisputed, legal, equitable, secured, unsecured, and whether or not
such claim is discharged, stayed or otherwise affected by any proceeding
referred to in Section 8.01, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit or any
other document, made, delivered or given in connection herewith or therewith.
Without limiting the generality of the foregoing, the Obligations of each Credit
Party under the Loan Documents include (a) the obligation to pay principal,
interest (including, without limitation, all interest that accrues after the
commencement of any insolvency proceeding of any Credit Party, whether or not a
claim for post-filing interest is allowed in such proceeding), charges,
expenses, fees, attorneys’ fees and disbursements, indemnities and other amounts
payable by such Person under the Loan Documents, and (b) the obligation of such
Person to reimburse any amount in respect of any of the foregoing that the Agent
or any Lender (in its sole discretion) may elect to pay or advance on behalf of
such Person.
 


 
A-25

--------------------------------------------------------------------------------




 
“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.
 
“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to the Anti-Terrorism Order and/or any
other list of terrorists or other restricted Persons maintained pursuant to any
of the rules and regulations of OFAC or pursuant to any other applicable U.S.
Federal Executive Orders.
 
“Operating Lease Obligations” means all obligations for the payment of rent for
any real or personal property under leases or agreements to lease, other than
Capital Lease Obligations.
 
“Patent Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Schedule
II to the Security Agreement).
 
“Patent Security Agreement” means a Patent Security Agreement made in favor of
Agent, on behalf of itself and Lenders, by each applicable Grantor.
 
“Patents” means, with respect to each Grantor, all of such Grantor’s domestic
and foreign letters patent, design patents, utility patents, industrial designs,
inventions, trade secrets, ideas, concepts, methods, techniques, processes,
proprietary information, technology, know-how, formulae, rights of publicity and
other general intangibles of like nature, now existing or hereafter acquired
(including, without limitation, all domestic and foreign letters patent, design
patents and utility patents described in Schedule II to the Security Agreement),
all applications, registrations and recordings of ownership thereof (including,
without limitation, applications, registrations and recordings of ownership in
the United States Patent and Trademark Office, or in any similar office or
agency of the United States or any other country or any political subdivision
thereof), and all reissues, divisions, continuations and continuations in part
thereof.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
 
“Permitted European Receivables Financing” means the factoring of trade
receivables in the ordinary course of business by direct and indirect Foreign
Subsidiaries of Milacron Capital; provided, that the aggregate face amount with
respect to such receivables shall not exceed, at any one time, in the aggregate,
the equivalent of €20,000,000.
 


 
A-26

--------------------------------------------------------------------------------




 
“Permitted Foreign Indebtedness” means, collectively, (i) Indebtedness of direct
and indirect Foreign Subsidiaries of Milacron Capital arising out of Permitted
European Receivables Financing and (ii) the Permitted Indian Indebtedness.
 
“Permitted Indebtedness” means:
 
(a)    any Indebtedness owing to any of Agent or Lenders under this Agreement
and the other Loan Documents;
 
(b)    any other Indebtedness existing on the Closing Date and listed on
Schedule 6.2, and the extension of maturity, refinancing or modification of the
terms thereof; provided, however, that (i) such extension, refinancing or
modification is pursuant to terms that, taken as a whole, are not less favorable
to the Credit Parties and the Lenders than the terms of the Indebtedness being
extended, refinanced or modified or are otherwise reasonably satisfactory to
Agent and (ii) after giving effect to such extension, refinancing or
modification, the amount of such Indebtedness is not greater than the amount of
Indebtedness outstanding immediately prior to such extension, refinancing or
modification;
 
(c)    Indebtedness evidenced by Capitalized Lease Obligations entered into in
order to finance Capital Expenditures made by the Credit Parties, which
Indebtedness, when aggregated with the principal amount of all indebtedness
incurred under this clause (c) and clause (d) of this definition, does not
exceed $10,000,000 at any time outstanding;
 
(d)    Indebtedness secured by a Lien permitted by clause (e) of the definition
of “Permitted Lien”;
 
(e)    Indebtedness permitted under Section 6.5;
 
(f)    Indebtedness evidenced by the Senior Secured Notes or the Senior Secured
Notes Guarantees, and the extensions of maturity, refinancing or modification of
the terms thereof, but only to the extent permitted by Section 6.12;
 
(g)    Permitted Foreign Indebtedness;
 
(h)    [Intentionally Omitted];
 
(i)    Indebtedness of the Foreign Subsidiaries under any financing, factoring
or similar arrangements under non-U.S. law, (but not including Indebtedness of
the Foreign Subsidiaries permitted under clause (o) of this definition) the
aggregate outstanding principal amount not at any time exceeding $43,000,000 and
the extension of maturity, refinancing or modification of the terms thereof;
 
 


 
A-27

--------------------------------------------------------------------------------


 

 
(j)    the following intercompany Indebtedness: (i) Indebtedness of any Domestic
Credit Party to any other Domestic Credit Party, in each case to the extent such
Indebtedness is (A) evidenced by a promissory note with terms and provisions
reasonably acceptable to Agent, (B) promptly pledged to Agent pursuant to the
Pledge Agreement, and (C) subject to an Intercompany Subordination Agreement or
such other subordination provisions acceptable to Agent; (ii) Indebtedness of
any Foreign Subsidiary to any other Foreign Subsidiary; (iii) Indebtedness of
any Domestic Subsidiary that is not a Credit Party to any other Domestic
Subsidiary that is not a Credit Party to the extent that the aggregate principal
amount of such Indebtedness outstanding at any time does not exceed $250,000;
(iv) unsecured Indebtedness of any Credit Party owing to any Foreign Subsidiary
resulting from loans or advances made by a Foreign Subsidiary to a Credit Party,
to the extent such Indebtedness is subject to an Intercompany Subordination
Agreement or such other subordination provisions acceptable to Agent; (v)
unsecured Indebtedness of the Parent owing to Milacron Assurance in connection
with the self-insurance program of the Parent and its Subsidiaries to the extent
such Indebtedness (A) is evidenced by a promissory note with terms and
provisions reasonably acceptable to Agent, (B) is subject to an Intercompany
Subordination Agreement or such other subordination provisions acceptable to
Agent, (C) will not be repaid in amounts in excess of the amounts necessary to
pay the obligations of Milacron Assurance under the self-insurance program for
the benefit of the Parent and the Subsidiaries permitted under Section 5.7 and
(D) to the extent repaid by the Parent to Milacron Assurance for Milacron
Assurance to make available to a Foreign Subsidiary in respect of such
self-insurance program, will result, prior to or concurrently with such
repayment, in Foreign Subsidiaries remitting, transferring or otherwise
repatriating funds to a Credit Party in an aggregate US dollar amount equal to
the amount repaid by the Parent for such purpose; and (vi) Indebtedness of any
Foreign Subsidiary owing to any Credit Party existing as of the Closing Date and
listed on Schedule 6.2 (but not the increase, extension of maturity, refinancing
or other modification thereof);
 
(k)    (i)  Indebtedness (whether or not secured) incurred by any Credit Party
under Hedging Agreements provided by Agent, any Lender or any Affiliate of Agent
or any Lender entered into the ordinary course of financial management and not
for speculative purposes; and (ii) unsecured Indebtedness incurred by any Credit
Party under Hedging Agreements entered into the ordinary course of financial
management and not for speculative purposes;
 
(l)     Indebtedness arising from judgments, orders or other awards to the
extent not constituting an Event of Default;
 
(m)    Contingent Obligations to the extent the “primary obligations” of the
“primary obligor” are not prohibited by this Agreement or any other Loan
Document;
 
(n)    letters of credit existing as of the Closing Date and listed on Schedule
6.2;
 
(o)    unsecured Indebtedness in respect of customer financing programs
(including lease transactions) in an aggregate principal amount outstanding not
at any time exceeding $20,000,000;
 
(p)    additional unsecured Indebtedness of the Credit Parties and any of their
Subsidiaries not otherwise permitted pursuant to this definition of Permitted
Indebtedness, so long as the aggregate principal amount of all Indebtedness
permitted by this clause (p) does not exceed $5,000,000; and
 


 
A-28

--------------------------------------------------------------------------------




 
(q)    Indebtedness arising out of and in connection with the terms and
conditions of the sale of notes receivable permitted pursuant to Section
6.3(a)(G).
 
“Permitted Indian Indebtedness” means Indebtedness of Ferromatik Milacron India
Limited arising under any credit facility (including any letter of credit
facility) under foreign law; provided, that the aggregate principal amount of
all such Indebtedness at any time outstanding shall not exceed the equivalent of
$4,500,000 (based on the applicable exchange rate quoted by GE Capital in effect
on the Closing Date).
 
“Permitted Investments” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six months from the date of acquisition thereof;
(ii) commercial paper, maturing not more than 270 days after the date of issue
rated P-1 by Moody’s or A-1 by Standard & Poor’s; (iii) certificates of deposit
maturing not more than 270 days after the date of issue, issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (iv) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (iii) above and which are secured by readily marketable direct
obligations of the United States Government or any agency thereof, (v) money
market accounts maintained with mutual funds having assets in excess of
$2,500,000,000; and (vi) tax exempt securities rated A or higher by Moody’s or
A+ or higher by Standard & Poor’s.
 
“Permitted Liens” means:
 
(a)    Liens securing the Obligations;
 
(b)    Liens for taxes, assessments and governmental charges the payment of
which is not required under Section 5.2;
 
(c)    Liens imposed by law (other than any such Lien imposed pursuant to
Section 401(a)(29) or 412(n) of the IRC or by ERISA which is not attributable to
the minimum funding waiver application described in Section 6.15, if such
application is approved in advance in writing by Agent and the Requisite Lenders
as provided for therein), such as carriers’, warehousemen’s, mechanics’,
materialmen’s and other similar Liens arising in the ordinary course of business
and securing obligations (other than Indebtedness for borrowed money) that are
not overdue by more than 30 days or are being contested in good faith and by
appropriate proceedings promptly initiated and diligently conducted, and a
reserve or other appropriate provision, if any, as shall be required by GAAP
shall have been made therefor;
 
(d)    Liens existing on the Closing Date and listed on Schedule 6.1, and the
extension of maturity, refinancing or other modification of the terms thereof,
but not the extension of coverage thereof to other property or the extension,
refinancing or other modification of the terms thereof to increase the amount of
the Indebtedness secured thereby;
 


 
A-29

--------------------------------------------------------------------------------




 
(e)     (i)  purchase money Liens (including precautionary Lien filings made
under the Code of any jurisdiction) on equipment acquired or held by any Credit
Party or any of its Subsidiaries in the ordinary course of its business to
secure the purchase price of such equipment or Indebtedness incurred solely for
the purpose of financing the acquisition of such equipment or (ii) Liens
existing on such equipment at the time of its acquisition; provided, however,
that in the case of each of clauses (i) and (ii), (A) no such Lien shall extend
to or cover any other property of any Credit Party or any of its Subsidiaries,
and (B) the aggregate principal amount of Indebtedness secured by any or all
such Liens shall not exceed at any one time outstanding $5,000,000;
 
(f)    deposits and pledges of cash securing (i) obligations incurred in respect
of workers’ compensation, unemployment insurance, automobile liability or other
forms of governmental insurance or benefits, (ii) the performance of bids,
tenders, leases, contracts (other than for the payment of money) and statutory
obligations, (iii) obligations on surety or appeal bonds, but only to the extent
such deposits or pledges are made or otherwise arise in the ordinary course of
business and secure obligations not past due, (iv) the letters of credit
permitted under clause (n) of the definition of Permitted Indebtedness, or (v)
obligations to suppliers and service providers (including lessors in respect of
operating leases) of the Credit Parties made in the ordinary course of business
and securing obligations not past due, to the extent the aggregate amount of all
such cash deposited or pledged at any time does not exceed $4,500,000;
 
(g)    easements, zoning restrictions, rights of way, survey exceptions, leases
and subleases and similar encumbrances on real property and minor irregularities
in the title thereto that do not (x) secure obligations for the payment of money
or (y) materially impair the value of such property or its use by any Credit
Party or any of its Subsidiaries in the normal conduct of such Person’s
business, and any other Lien described in a Title Insurance Policy with respect
to any real property subject to a Mortgage and (ii) Liens limited to the real
property subject to a Lease of any Credit Party affecting the interest of the
landlord of any such Lease (and any underlying landlord in the case of a ground
lease);
 
(h)    Liens securing Indebtedness permitted by clause (c) of the definition of
Permitted Indebtedness, and Liens securing Hedging Agreements permitted by
clause (k)(i) of the definition of Permitted Indebtedness, to the extent
permitted therein, to the extent such Hedging Agreements are with an Agent, a
Lender or any Affiliates of the foregoing;
 
(i)    Liens of landlords arising under real property Leases to the extent (x)
the real property subject to such Liens is subject to a Landlord Waiver to the
extent required pursuant to Section 5.12, and (y) such Liens arise in the
ordinary course of business and do not serve and do not secure any past due
obligation for the payment of money;
 
(j)    bankers’ Liens with respect to depository account arrangements entered
into in the ordinary course of business securing obligations not past due;
 


 
A-30

--------------------------------------------------------------------------------




(k)    Liens in favor of any Credit Party in the assets or property of a
Subsidiary of the Parent that is not a Credit Party;
 
(l)    Liens arising from judgments, orders, or other awards not constituting an
Event of Default;
 
(m)    Liens on assets of any Foreign Subsidiary securing Indebtedness of any
Foreign Subsidiary permitted by clauses (g) or (i) of the definition of
Permitted Indebtedness;
 
(n)    Liens of the L/C Issuer required to be granted in connection with Letters
of Credit;
 
(o)    Liens securing indebtedness permitted by clause (f) of the definition of
Permitted Indebtedness, but only so long as the Intercreditor Agreement shall be
in full force and effect;
 
(p)    [Intentionally Omitted];
 
(q)    to the extent not included in clause (c) above, solely with respect to
Eligible Accounts owned by a Canadian Borrowing Base Guarantor, Prior Claims
that are unregistered and secure amounts that are not yet due and payable;
 
(r)    [Intentionally Omitted];
 
(s)    other Liens of the Credit Parties securing obligations not exceeding
$1,000,000 in the aggregate; provided that, to the extent that such Liens are
consensual, such Liens do not encumber any ABL Priority Collateral; and
 
(t)    Liens arising out of and in connection with the terms and conditions of
the sale of notes receivable permitted pursuant to Section 6.3(a)(G).
 
“Permitted Overadvance” has the meaning ascribed to it in Section 1.1(a)(iii).
 
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).
 
“Pledge Agreement” means the Pledge Agreement of even date herewith executed by
the Borrower Parties in favor of Agent, on behalf of itself and Lenders,
pledging all Stock of its Subsidiaries, if any, and all intercompany notes owing
to or held by it.
 
“Post-Closing Letter” means that certain letter agreement, dated as of the date
hereof, between Agent and Borrower Representative, with respect to post-closing
obligations and covenants.
 


 
A-31

--------------------------------------------------------------------------------




“Primary Borrowing Availability” means as of any date of determination, the
lesser of (i) the Maximum Amount and (ii) the sum of the Primary Borrowing Base
plus the Maximum Overadvance Amount, in each case, less (a) the sum of the
Revolving Loan plus Export-Related Loan then outstanding and (b) without
duplication, any Reserves established by Agent at such time including, without
limitation, any Export-Related Loan Reserve and the Availability Reserve.
 
“Primary Borrowing Base” means, as of any date of determination by Agent, from
time to time, an amount equal to the sum at such time of:
 
(a)    85% of the Book Value of Borrower Parties’ Eligible Accounts;
 
(b)    the lesser of (a) 60% of Borrower Parties’ Eligible Inventory (other than
Machinery-in-Process) valued at the lower of cost (determined on a first-in,
first-out basis) or market or (b) 85% of the NOLV of Borrower Parties’ Eligible
Inventory (other than Machinery-in-Process); and
 
(c)    the lesser of (a) 60% of the Eligible Machinery-in-Process valued at the
lower of cost (determined on a first-in, first-out basis) or market or (b) 85%
of the greatest of (1) the appraised build-out value for such Eligible
Machinery-in-Process, (2) the appraised scrap value for such Eligible
Machinery-in-Process or (3) another value reasonably acceptable to Agent (in
each scenario, the value of such Eligible Machinery-in-Process to be supported
by an appraisal in form and substance reasonably satisfactory to Agent);
 
in each case, without duplication, less any Reserves established by Agent at
such time including, without limitation, any Export-Related Loan Reserve, the
Availability Reserve and any Reserve for Prior Claims.
 
“Prior Credit Agreement” means that certain Financing Agreement, dated June 10,
2004, among Parent, certain subsidiaries of Parent as borrowers and guarantors,
the Lenders party thereto, JPMorgan Chase Bank, Wells Fargo Foothill LLC and
J.P. Morgan Business Credit Corp. (as amended, restated, supplemented or
otherwise modified from time to time).
 
“Prior Claims” means all liens created by applicable law (in contrast with liens
voluntarily granted) which rank or are capable of ranking prior or pari passu
with Agent’s security interests (or similar liens under applicable laws),
against all or part of the assets of a Canadian Borrowing Base Guarantor,
including for amounts owing for vacation pay, employee source deductions and
contributions, goods and services taxes, sales taxes, harmonized sales taxes,
Quebec corporate income taxes, municipal taxes, workers’ compensation, pension
plan or fund obligations and overdue rents.
 
“Prior Lenders” means the “Lenders” as defined in the Prior Credit Agreement.
 
“Prior Lender Obligations” means Indebtedness of the Credit Parties incurred
under the Prior Credit Agreement.
 


 
A-32

--------------------------------------------------------------------------------




“Projections” means Borrowers’ and their respective Subsidiaries forecasted
consolidated and consolidating: (a) balance sheets; (b) profit and loss
statements; (c) cash flow statements; and (d) capitalization statements, all
prepared on a consolidated and consolidating basis, and otherwise consistent
with the historical Financial Statements of the Borrowers and their respective
Subsidiaries, together with appropriate supporting details and a statement of
underlying assumptions.
 
“Pro Rata Share” means with respect to all matters relating to any Lender, (a)
with respect to the Revolving Loan and the Export-Related Credit Participation,
the percentage obtained by dividing (i) the Revolving Loan Commitment of that
Lender by (ii) the aggregate Revolving Loan Commitments of all Lenders, and (b)
with respect to all Loans on and after the Commitment Termination Date, the
percentage obtained by dividing (i) the aggregate outstanding principal balance
of the Loans held by that Lender, by (ii) the outstanding principal balance of
the Loans held by all Lenders.
 
“Quebec Security Documents” will consist in (i) a Deed of Movable Hypothec by
certain Canadian Borrowing Base Guarantors in favour of Agent, as “fondé de
pouvoir” under Article 2692 of the Civil Code of Quebec, to be executed before a
notary of the Province of Quebec, (ii) a debenture issued by certain Canadian
Borrowing Base Guarantors pursuant to such Deed of Movable Hypothec, and (iii) a
debenture pledge to be granted by certain Canadian Borrowing Base Guarantors in
respect of any debenture issued under such Deed of Movable Hypothecs.
 
“Records” has the meaning ascribed to it in the Code.
 
“Refinancing” means the repayment in full by Borrowers of the Prior Lender
Obligations on the Closing Date.
 
“Refunded Swing Line Loan” has the meaning ascribed to it in Section
1.1(c)(iii).
 
“Regulation T”, “Regulation U” and “Regulation X” mean, respectively,
Regulations T, U and X of the Federal Reserve Board or any successor, as the
same may be amended or supplemented from time to time.
 
“Related Transactions” means the initial borrowing under the Revolving Loan on
the Closing Date, the Refinancing, the payment of all fees, costs and expenses
associated with all of the foregoing and the execution and delivery of all of
the Related Transactions Documents.
 
“Related Transactions Documents” means the Loan Documents and all other
agreements or instruments executed in connection with the Related Transactions.
 
“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water or ground water.
 


 
A-33

--------------------------------------------------------------------------------




“Remedial Action” means all actions taken pursuant to Environmental Laws to (i)
clean up, remove, remediate, contain, treat, monitor, assess, evaluate or in any
other way address Hazardous Materials in the indoor or outdoor environment; (ii)
prevent or minimize a Release or threatened Release of Hazardous Materials so
they do not migrate or endanger or threaten to endanger public health or welfare
or the indoor or outdoor environment; (iii) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities; or
(iv) perform any other actions authorized by 42 U.S.C. § 9601.
 
“Reportable Event” means an event described in Section 4043 of ERISA (other than
an event for which notice to the PBGC is waived under the regulations
promulgated under such Section).
 
“Requisite Lenders” means Lenders having (a) more than 50.1% of the Commitments
of all Lenders, or (b) if the Commitments have been terminated, more than 50.1%
of the aggregate outstanding amount of all Loans.
 
“Requisite Revolving Lenders” means Lenders having (a) more than 50.1% of the
Revolving Loan Commitments of all Lenders, or (b) if the Revolving Loan
Commitments have been terminated, more than 50.1% of the aggregate outstanding
amount of the Revolving Loan and the Export-Related Loan (with the Swing Line
Loan and, for purposes hereof, the Export-Related Loan being attributable to the
Lender ultimately required to participate in such Loan).
 
“Reserves” means, without duplication, as of any date of determination (i) the
Availability Reserve, (ii) the Export-Related Loan Reserve, (iii) any Hedging
Reserve, and (iv) other reserves against Eligible Accounts, Eligible
Export-Related Account, Eligible Inventory and Eligible Machinery-in-Process and
other amounts as Agent may from time to time establish and revise in its
Permitted Discretion reducing the amount of Loans and Letters of Credit which
would otherwise be available to the Borrowers under the lending formula(s)
provided for herein: (a) to reflect events, conditions, contingencies or risks
which, as determined by Agent in its Permitted Discretion, adversely affect, or
have a reasonable likelihood of adversely affecting, either (1) the Collateral
or any other property which is security for the Obligations or its value, (2)
the assets or business of any Credit Party or (3) the security interests and
other rights of Agent and the Lenders in the Collateral (including the
enforceability, perfection and priority (including, without limitation, in
respect of any Liens, whether or not permitted under the Loan Documents, which
may have priority over the Liens securing the Obligations) thereof), (b) to
reflect Agent’s reasonable belief that any collateral report or financial
information furnished by or on behalf of any Borrower to Agent is incomplete,
inaccurate or misleading in any material respect, (c) if the dilution with
respect to the accounts for any period has increased or may be reasonably
anticipated to increase above historical levels, (d) in respect of unpaid
medical claims associated with the Borrowers’ self-insurance program in excess
of historical amounts, or (e) reserves to cover any Prior Claims which may have
priority over the Liens securing the Obligations. To the extent Agent may
establish new criteria or revise existing criteria for Eligible Accounts or
Eligible Inventory so as to address any circumstances, condition, event or
contingency in a manner reasonably satisfactory to Agent, Agent shall not
establish a Reserve for the same purpose. The amount of any Reserve established
by Agent shall have a reasonable relationship to the event, condition or other
matter which is the basis for such reserve as
 


 
A-34

--------------------------------------------------------------------------------




determined by Agent in its Permitted Discretion and shall promptly be reduced or
eliminated to the extent such event, condition or other matter no longer
reasonably justifies such reserve.
 
“Revolving Credit Advance” has the meaning ascribed to it in Section 1.1(a)(i).
 
“Revolving Lenders” means, as of any date of determination, Lenders having a
Revolving Loan Commitment.
 
“Revolving Loan” means, at any time, the sum of (i) the aggregate amount of
Revolving Credit Advances (including any Swing Line Loans and any Permitted
Overadvances) outstanding to Borrowers plus (ii) the aggregate Letter of Credit
Obligations incurred on behalf of Borrowers. Unless the context otherwise
requires, references to the outstanding principal balance of the Revolving Loan
shall include the outstanding balance of Letter of Credit Obligations.
 
“Revolving Loan Commitment” means (a) as to any Lender, the aggregate commitment
of such Lender to make Revolving Credit Advances, incur Letter of Credit
Obligations, make Permitted Overadvances or purchase Export-Related Credit
Participations as set forth on Annex J to the Agreement or in the most recent
Assignment Agreement executed by such Lender and (b) as to all Lenders, the
aggregate commitment of all Lenders to make Revolving Credit Advances, incur
Letter of Credit Obligations, make Permitted Overadvances or purchase
Export-Related Credit Participations, which aggregate commitment shall be One
Hundred Five Million Dollars ($105,000,000) on the Closing Date, as such amount
may be adjusted, if at all, from time to time in accordance with the Agreement.
 
“Revolving Note” has the meaning ascribed to it in Section 1.1(a)(ii).
 
“Security Agreement” means the Security Agreement of even date herewith entered
into by and among Agent, on behalf of itself and Lenders, and each Credit Party
that is a signatory thereto.
 
“SEC” means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.
 
“Senior Secured Exchange Notes” means the 11½% senior secured notes of the
Parent due May 15, 2011 issued in an exchange offer pursuant to the Senior
Secured Notes Indenture.
 
“Senior Secured Notes” means the 11½% secured notes of the Parent due 2011 in an
aggregate principal amount of $225,000,000 issued pursuant to the Senior Secured
Notes Indenture and the Senior Secured Exchange Notes.
 


 
A-35

--------------------------------------------------------------------------------




“Senior Secured Notes Collateral Agent” means U.S. Bank National Association, in
its capacity as collateral agent under the Senior Secured Notes Security
Documents, together with its successors in such capacity.
 
“Senior Secured Notes Documents” means the Senior Secured Notes Indenture, the
Senior Secured Notes, the Senior Secured Notes Guarantees, the Senior Secured
Notes Security Documents and all other agreements, instruments and other
documents pursuant to which the Senior Secured Notes have been or will be issued
or otherwise setting forth the terms of the Senior Secured Notes, in each case
as such agreement, instrument or other document may be amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof, but
to the extent permitted under the terms of the Loan Documents.
 
“Senior Secured Notes Guarantees” means the guarantee by each guarantor of
Parent’s obligations under the Senior Secured Notes Indenture and the Senior
Secured Notes, executed pursuant to the provisions of the Senior Secured Notes
Indenture.
 
“Senior Secured Notes Indenture” means the Indenture dated as of May 26, 2004 by
and among U.S. Bank National Association, as trustee, Milacron Escrow, as
issuer, to be merged with and into the Parent, and the guarantors party thereto,
as may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof, but only to the extent permitted under the
terms of the Loan Documents.
 
“Senior Secured Notes Security Documents” means all security agreements, pledge
agreements, collateral assignments, mortgages, collateral agency agreements,
control agreements, deeds of trust or other grants or transfers for security
executed and delivered by Milacron Escrow, any guarantor of the Senior Secured
Notes or any Subsidiary of Milacron Escrow creating (or purporting to create) a
Lien upon “Collateral” (as such term is defined in the Senior Secured Notes
Indenture) in favor of the Senior Secured Notes Collateral Agent or Agent, as
applicable, in each case, as amended, modified, renewed, restated or replaced,
in whole or in part, from time to time, in accordance with its terms.
 
“Senior Secured Priority Account” means each deposit account of any Credit Party
to which solely proceeds of Senior Secured Priority Collateral are deposited and
which are segregated and identified in writing to Agent in accordance with
Section 5.20.
 
“Senior Secured Priority Collateral” means the Term Priority Collateral as such
term is defined in the Intercreditor Agreement.
 
“Series B Preferred Stock” means the 6% Series B Convertible Preferred Stock of
Parent.
 
“Series B Certificate of Designation” means that certain Certificate of
Designation of Voting Powers, Designation, Preferences and Relative,
Participating, Optional and Other Special Rights and Qualifications, Limitations
and Restrictions of 6.0% Series B Convertible Preferred Stock of Milacron Inc.,
as in effect on the Closing Date.
 


 
A-36

--------------------------------------------------------------------------------




“Shareholder Rights Plan” means the Rights Agreement, dated as of February 5,
1999, between Parent and Mellon Investor Services (formerly known as ChaseMellon
Shareholder Services, L.L.C.), as amended.
 
“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.
 
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the sum of the assets, at a fair market valuation, of such Person would
be expected to exceed its debts, (b) such Person has not incurred or intended
to, nor does it believe that it will, incur debts beyond its ability to pay such
debts as such debts mature; and (c) such person has sufficient capital with
which to conduct its business. For purposes of this definition of “Solvent”,
“debt” means any liability on a claim, and “claim” means (i) right to payment
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured; or (ii) right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured.
 
“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. and any successor thereto.
 
“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).
 
“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.
 
“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the Board of Directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50%. Unless the context otherwise requires, each
reference to a Subsidiary shall be a reference to a Subsidiary of a Borrower.
 


 
A-37

--------------------------------------------------------------------------------




“Subsidiary Guarantors” means Milacron International Marketing Company, and each
other Subsidiary of Parent, if any, that executes a guaranty or other similar
agreement in favor of Agent, for itself and the ratable benefit of Lenders, in
connection with the transactions contemplated by the Agreement and the other
Loan Documents.
 
“Subsidiary Guaranty” means the Subsidiary Guaranty of even date herewith
executed by the Subsidiary Guarantors in favor of Agent, on behalf of itself and
Lenders.
 
“Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.
 
“Swap Related L/C” means a letter of credit or other credit enhancement provided
by GE Capital to the extent supporting the payment obligations by Borrowers
under an interest rate protection or hedging agreement or transaction
(including, but not limited to, interest rate swaps, caps, collars, floors and
similar transactions) designed to protect or manage exposure to the fluctuations
in the interest rates applicable to any of the Loans, and which agreement or
transaction Borrowers entered into as the result of a specific referral pursuant
to which GE Capital, GE Corporate Financial Services, Inc. or any other
Affiliate of GE Capital had arranged for Borrowers to enter into such agreement
or transaction. The term includes a Swap Related L/C as it may be increased from
time to time fully to support Borrowers’ payment obligations under any and all
such interest rate protection or hedging agreements or transactions.
 
“Swap Related Reimbursement Obligation” has the meaning ascribed to it in
Section 1.2A.
 
“Swing Line Advance” has the meaning ascribed to it in Section 1.1(c)(i).
 
“Swing Line Availability” has the meaning ascribed to it in Section 1.1(c)(i).
 
“Swing Line Commitment” means, as to the Swing Line Lender, the commitment of
the Swing Line Lender to make Swing Line Advances as set forth on Annex J to the
Agreement, which commitment constitutes a subfacility of the Revolving Loan
Commitment of the Swing Line Lender.
 
“Swing Line Lender” means GE Capital.
 
“Swing Line Loan” means, as the context may require, at any time, the aggregate
amount of Swing Line Advances outstanding to any Borrower or to all Borrowers.
 
“Swing Line Note” has the meaning ascribed to it in Section 1.1(c)(ii).
 
“Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto, excluding net income taxes and franchise
and doing business taxes (imposed in lieu of net income taxes) imposed on the
Agent or any Lender as a result of a present or former connection between the
Agent or such Lender and the jurisdiction of the Governmental Authority imposing
such tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from the Agent's or such Lender's
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document).
 


 
A-38

--------------------------------------------------------------------------------




 
“Termination Date” means the date on which (a) the Loans have been repaid in
full in cash, (b) all other non-contingent Obligations under the Agreement and
the other Loan Documents have been completely discharged, (c) all Letter of
Credit Obligations have been cash collateralized, canceled or backed by standby
letters of credit in accordance with Annex B, and (d) none of Borrowers shall
have any further right to borrow any monies under the Agreement.
 
“Termination Event” means (i) a Reportable Event with respect to any Employee
Plan, (ii) any event that causes any Credit Party or any of its ERISA Affiliates
to incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the IRC, (iii) the
filing of a notice of intent to terminate an Employee Plan or the treatment of
an Employee Plan amendment as a termination under Section 4041 of ERISA,
(iv) the institution of proceedings by the PBGC to terminate an Employee Plan,
or (v) any other event or condition which might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Employee Plan.
 
“Title Insurance Policy” means a mortgagee’s loan policy, in form and substance
satisfactory to Agent, together with all endorsements made from time to time
thereto, issued by or on behalf of First American Title Insurance Company or
such other title company reasonably acceptable to Agent, insuring the Lien
created by a Mortgage in an amount and on terms reasonably satisfactory to
Agent, delivered to Agent.
 
“Trademark Security Agreement” means a Trademark Security Agreement made in
favor of Agent, on behalf of itself and Lenders, by each applicable Grantor.
 
“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensor or licensee and providing for
the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by any Grantor and now or hereafter covered
by such licenses (including, without limitation, all Trademark Licenses
described in Schedule II to the Security Agreement).
 
“Trademarks” means, with respect to each Grantor, all of such Grantor’s domestic
and foreign trademarks, service marks, collective marks, certification marks,
trade names, business names, d/b/a’s, Internet domain names, trade styles,
designs, logos and other source identifiers and all general intangibles of like
nature, now or hereafter owned, adopted, acquired or used by any Grantor
(including, without limitation, all domestic and foreign trademarks, service
marks, collective marks, certification marks, trade names, business names,
d/b/a’s and Internet domain names described in Schedule II to the Security
Agreement), all applications, registrations and recordings thereof (including,
without limitation, applications, registrations and recordings of ownership in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state thereof or any other country or any political
subdivision thereof), and all extensions and renewals thereof, together with all
goodwill of the business symbolized by and associated with such marks and all
customer lists, formulae and other Records of any Grantor relating to the
distribution of products and services in connection with which any of such marks
are used.
 


 
A-39

--------------------------------------------------------------------------------




 
“WARN” has the meaning specified therefor in Section 6.26.
 
Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth in Annex G. All other undefined
terms contained in any of the Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles or Divisions of the Code, the definition contained in Article
or Division 9 shall control. Unless otherwise specified, references in the
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in the Agreement. The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
the Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in the Agreement
or any such Annex, Exhibit or Schedule.
 
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations. Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that such Credit Party has actual knowledge or awareness of a
particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance.
 
                With respect to real or tangible personal property located in
the Province of Quebec, (a) the terms “real property”, “personal property” and
“real and personal property” and words of similar import shall be deemed to also
refer to “immovable property”, “movable property” and “immovable and movable
property”. The terms “tangible” and “intangible” and words of similar import
shall be deemed to also refer to “corporeal” and “incorporeal”.
 


 
A-40

--------------------------------------------------------------------------------





ANNEX B (Section 1.2)
to
CREDIT AGREEMENT
 
LETTERS OF CREDIT




(a)    Issuance. Subject to the terms and conditions of the Agreement, Agent and
Revolving Lenders agree to incur, from time to time prior to the Commitment
Termination Date, upon the request of Borrower Representative on behalf of the
applicable Borrower and for such Borrower’s account, Letter of Credit
Obligations by causing Letters of Credit to be issued by GE Capital or a
Subsidiary thereof or a bank or other legally authorized Person (each, an “L/C
Issuer”) on terms acceptable to Agent and Borrowers for such Borrower’s account
and guaranteed by Agent; provided, that if the L/C Issuer is a Revolving Lender,
then such Letters of Credit shall not be guaranteed by Agent but rather each
Revolving Lender shall, subject to the terms and conditions hereinafter set
forth, purchase (or be deemed to have purchased) risk participations in all such
Letters of Credit issued with the written consent of Agent, as more fully
described in paragraph (b)(ii) below. The aggregate amount of all such Letter of
Credit Obligations shall not at any time exceed the least of (i) Twenty Five
Million Dollars ($25,000,000) (the “L/C Sublimit”), (ii) the Maximum Amount less
the aggregate outstanding principal balance of the Revolving Loans and
Export-Related Advances, and (iii) the Primary Borrowing Availability. No such
Letter of Credit shall have an expiry date that is more than one year following
the date of issuance thereof, unless otherwise determined by Agent, in its sole
discretion (including with respect to customary evergreen provisions); provided
that any Letter of Credit with a one-year term may provide for renewal thereof
for an additional one-year period (which shall in no event extend beyond the
Commitment Termination Date); provided, further, L/C Issuer may, and at the
request of the Requisite Lenders shall, elect not to permit such renewal by
giving 30 days' prior written notice to Borrower Representative and the
beneficiary of such Letter of Credit of its intent not to renew such Letter of
Credit. Neither Agent nor Revolving Lenders shall be under any obligation to
incur Letter of Credit Obligations in respect of, or purchase risk
participations in, any Letter of Credit having an expiry date that is later than
the Commitment Termination Date.
 
(b) (i)    Advances Automatic; Participations. In the event that Agent or any
Revolving Lender shall make any payment on or pursuant to any Letter of Credit
Obligation, such payment shall then be deemed automatically to constitute a
Revolving Credit Advance to the applicable Borrower under Section 1.1(a) of the
Agreement regardless of whether a Default or Event of Default has occurred and
is continuing and notwithstanding any Borrower’s failure to satisfy the
conditions precedent set forth in Section 2, and each Revolving Lender shall be
obligated to pay its Pro Rata Share thereof in accordance with the Agreement.
The failure of any Revolving Lender to make available to Agent for Agent’s own
account its Pro Rata Share of any such Revolving Credit Advance or payment by
Agent under or in respect of a Letter of Credit shall not relieve any other
Revolving Lender of its obligation hereunder to make available to Agent its Pro
Rata Share thereof, but no Revolving Lender shall be responsible for the failure
of any other Revolving Lender to make available such other Revolving Lender’s
Pro Rata Share of any such payment.
 
 
 
B-1

--------------------------------------------------------------------------------




(ii)    If it shall be illegal or unlawful for any Borrower to incur Revolving
Credit Advances as contemplated by paragraph (b)(i) above because of an Event of
Default described in Section 8.1(i) or (j) or otherwise or if it shall be
illegal or unlawful for any Revolving Lender to be deemed to have assumed a
ratable share of the reimbursement obligations owed to an L/C Issuer, or if the
L/C Issuer is a Revolving Lender, then (A) immediately and without further
action whatsoever, each Revolving Lender shall be deemed to have irrevocably and
unconditionally purchased from Agent (or such L/C Issuer, as the case may be) an
undivided interest and participation equal to such Revolving Lender’s Pro Rata
Share (based on the Revolving Loan Commitments) of the Letter of Credit
Obligations in respect of all Letters of Credit then outstanding and (B)
thereafter, immediately upon issuance of any Letter of Credit, each Revolving
Lender shall be deemed to have irrevocably and unconditionally purchased from
Agent (or such L/C Issuer, as the case may be) an undivided interest and
participation in such Revolving Lender’s Pro Rata Share (based on the Revolving
Loan Commitments) of the Letter of Credit Obligations with respect to such
Letter of Credit on the date of such issuance. Each Revolving Lender shall fund
its participation in all payments or disbursements made under the Letters of
Credit in the same manner as provided in the Agreement with respect to Revolving
Credit Advances.
 
(c)    Cash Collateral.
 
(i)    If Borrowers are required to provide cash collateral for any Letter of
Credit Obligations pursuant to the Agreement, including Section 8.2 of the
Agreement, prior to the Commitment Termination Date, each Borrower will pay,
promptly upon written notice of demand, to Agent for the ratable benefit of
itself and Revolving Lenders cash or cash equivalents acceptable to Agent (“Cash
Equivalents”) in an amount equal to 105% of the maximum amount then available to
be drawn under each applicable Letter of Credit outstanding for the benefit of
such Borrower. Such funds or Cash Equivalents shall be held by Agent in a cash
collateral account (the “Cash Collateral Account”) maintained at a bank or
financial institution reasonably acceptable to Agent. The Cash Collateral
Account shall be in the name of the applicable Borrower and shall be pledged to,
and subject to the control of, Agent, for the benefit of Agent and Lenders, in a
manner satisfactory to Agent. Each Borrower hereby pledges and grants to Agent,
on behalf of itself and Lenders, a security interest in all such funds and Cash
Equivalents held in the Cash Collateral Account from time to time and all
proceeds thereof, as security for the payment of all amounts due in respect of
the Letter of Credit Obligations and other Obligations, whether or not then due.
The Agreement, including this Annex B, shall constitute a security agreement
under applicable law. If Borrowers are required to provide an amount of cash
collateral hereunder or as a result of the occurrence of an Event of Default,
such amount shall be returned to Borrowers within three (3) Business Days after
all Events of Default have been cured or waived.
 
(ii)    If any Letter of Credit Obligations, whether or not then due and
payable, shall for any reason be outstanding on the Commitment Termination Date,
Borrowers shall either (A) provide cash collateral therefor in the manner
described above, or (B) cause all such Letters of Credit and guaranties thereof,
if any, to be canceled and returned, or (C) deliver a stand-by letter (or
letters) of credit in guaranty of such Letter of Credit Obligations, which
stand-by letter (or letters) of credit shall be of like tenor and duration (plus
thirty (30) additional days) as, and in an amount equal to 105% of, the
aggregate maximum amount then available to be drawn under, the Letters of Credit
to which such outstanding Letter of Credit Obligations relate and shall be
issued by a Person, and shall be subject to such terms and conditions, as are be
reasonably satisfactory to Agent in its sole discretion.
 


 
B-2

--------------------------------------------------------------------------------


 
(iii)    From time to time after funds are deposited in the Cash Collateral
Account by any Borrower, whether before or after the Commitment Termination
Date, Agent may apply such funds or Cash Equivalents then held in the Cash
Collateral Account to the payment of any amounts, and in such order as Agent may
elect, as shall be or shall become due and payable by such Borrower to Agent and
Lenders with respect to such Letter of Credit Obligations of such Borrower and,
upon the satisfaction in full of all Letter of Credit Obligations of such
Borrower, if the maturity of the Loans has been accelerated or if an Event of
Default has occurred and is continuing, to any other Obligations of any Borrower
then due and payable.
 
(iv)    No Borrower nor any Person claiming on behalf of or through any Borrower
shall have any right to withdraw any of the funds or Cash Equivalents held in
the Cash Collateral Account, except that upon the termination of all Letter of
Credit Obligations and the payment of all amounts payable by Borrowers to Agent
and Lenders in respect thereof, any funds remaining in the Cash Collateral
Account shall (A) if the maturity of the Loans has been accelerated or if an
Event of Default has occurred and is continuing, be applied to other Obligations
then due and owing and upon payment in full of such Obligations, any remaining
amount shall be paid to Borrowers or as otherwise required by law or (B) be paid
to Borrowers or as otherwise required by law. Interest earned on deposits in the
Cash Collateral Account shall be held as additional collateral.
 
(v)    Notwithstanding any of the foregoing, to the extent required by the
Senior Secured Notes Indenture, Borrowers shall be permitted to grant a security
interest in, for the benefit of the holders of the Senior Secured Notes, the
cash deposited in the Cash Collateral Account pursuant to the terms of clause
(ii) or (iii) of this paragraph (d), subject to the terms of the Intercreditor
Agreement.
 
(d)    Fees and Expenses. Borrowers agree to pay to Agent for the benefit of
Revolving Lenders, as compensation to such Lenders for Letter of Credit
Obligations incurred hereunder, (i) all reasonable out-of-pocket costs and
expenses incurred by Agent or any Lender on account of such Letter of Credit
Obligations, and (ii) for each month during which any Letter of Credit
Obligation shall remain outstanding, a fee (the “Letter of Credit Fee”) in an
amount equal to the Applicable L/C Margin from time to time in effect multiplied
by the maximum amount available from time to time to be drawn under the
applicable Letter of Credit. Such fee shall be paid to Agent for the benefit of
the Revolving Lenders in arrears, on the first day of each month and on the
Commitment Termination Date. In addition, Borrowers shall pay to any L/C Issuer,
on demand, such fees (including all per annum fees), and reasonable
out-of-pocket charges and expenses of such L/C Issuer in respect of the
issuance, negotiation, acceptance, amendment, transfer and payment of such
Letter of Credit or otherwise payable pursuant to the application and related
documentation under which such Letter of Credit is issued.
 


 
B-3

--------------------------------------------------------------------------------




 
(e)    Request for Incurrence of Letter of Credit Obligations. Borrower
Representative shall give Agent at least two (2) Business Days’ prior written
notice requesting the incurrence of any Letter of Credit Obligation (including
the amendment, renewal or extension of any outstanding Letter of Credit). The
notice shall be accompanied by the form of the Letter of Credit (which shall be
acceptable to the L/C Issuer) and, if requested by the L/C Issuer, a completed
letter of credit application on the L/C Issuer’s standard form; provided that
the Application for Standby Letter of Credit in the form of Exhibit B-1 attached
hereto will be the standard form to be used for all Letters of Credit issued by
GE Capital or a subsidiary thereof. Notwithstanding anything contained herein to
the contrary, Letter of Credit applications by Borrower Representative and
approvals by Agent and the L/C Issuer may be made and transmitted pursuant to
electronic codes and security measures mutually agreed upon and established by
and among Borrower Representative, Agent and the L/C Issuer. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by Borrower Representative to, or entered into by Borrower
Representative with, the L/C Issuer relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.
 
(f)    Obligation Absolute. The obligation of Borrowers to reimburse Agent and
Revolving Lenders for payments made with respect to any Letter of Credit
Obligation shall be absolute, unconditional and irrevocable, without necessity
of presentment, demand, protest or other formalities on the terms and conditions
in the Agreement, and the obligations of each Revolving Lender to make payments
to Agent with respect to Letters of Credit shall be unconditional and
irrevocable. Such obligations of Borrowers and Revolving Lenders shall be paid
strictly in accordance with the terms hereof under all circumstances including
the following:
 
(i)    any lack of validity or enforceability of any Letter of Credit or the
Agreement or the other Loan Documents or any other agreement;
 
(ii)    the existence of any claim, setoff, defense or other right that any
Borrower or any of their respective Affiliates or any Lender may at any time
have against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such transferee may be acting), Agent, any
Lender, or any other Person, whether in connection with the Agreement, the
Letter of Credit, the transactions contemplated herein or therein or any
unrelated transaction (including any underlying transaction between any Borrower
or any of their respective Affiliates and the beneficiary for which the Letter
of Credit was procured);
 
(iii)    any draft, demand, certificate or any other document presented under
any Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect;
 


 
B-4

--------------------------------------------------------------------------------




(iv)    payment by Agent (except as otherwise expressly provided in paragraph
(g)(ii)(C) below) or any L/C Issuer under any Letter of Credit or guaranty
thereof against presentation of a demand, draft or certificate or other document
that does not comply with the terms of such Letter of Credit or such guaranty;
 
(v)    any other circumstance or event whatsoever, that is similar to any of the
foregoing; or
 
(vi)    the fact that a Default or an Event of Default has occurred and is
continuing;
 
provided that the foregoing clauses (i) through (vi) shall not be construed to
excuse the L/C Issuer for liability to Borrowers to the extent of any damages
suffered by the Borrowers that are caused by the L/C Issuer’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof; provided, further, the
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the L/C Issuer (as finally determined by a
court of competent jurisdiction), the L/C Issuer shall be deemed to have
exercised care in each such determination.
 
(g)    Indemnification; Nature of Lenders’ Duties.
 
(i)    In addition to amounts payable as elsewhere provided in the Agreement,
Borrowers hereby agree to pay and to protect, indemnify, and save harmless Agent
and each Lender from and against any and all claims, demands, liabilities,
damages, losses, and all reasonable out-of-pocket costs, charges and expenses
(including reasonable attorneys’ fees) that Agent or any Lender may incur or be
subject to as a consequence, direct or indirect, of (A) the issuance of any
Letter of Credit or guaranty thereof, or (B) the failure of Agent or any Lender
seeking indemnification or of any L/C Issuer to honor a demand for payment under
any Letter of Credit or guaranty thereof as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority, in each case other than to the extent
solely as a result of the gross negligence or willful misconduct of Agent or
such Lender (as finally determined by a court of competent jurisdiction).
 
(ii)    As between Agent and any Lender and Borrowers, Borrowers assume all
risks of the acts and omissions of, or misuse of any Letter of Credit by
beneficiaries, of any Letter of Credit. In furtherance and not in limitation of
the foregoing, to the fullest extent permitted by law, neither Agent nor any
Lender shall be responsible for: (A) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document issued by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (C) failure of
the beneficiary of any Letter of Credit to comply fully with conditions required
in order to demand payment under such Letter of Credit; provided, that in the
case of any payment by Agent under any Letter of
 


 
B-5

--------------------------------------------------------------------------------




Credit or guaranty thereof, Agent shall be liable to the extent such payment was
made solely as a result of its gross negligence or willful misconduct (as
finally determined by a court of competent jurisdiction) in determining that the
demand for payment under such Letter of Credit or guaranty thereof complies on
its face with any applicable requirements for a demand for payment under such
Letter of Credit or guaranty thereof; (D) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they may be in cipher; (E) errors in
interpretation of technical terms; (F) any loss or delay in the transmission or
otherwise of any document required in order to make a payment under any Letter
of Credit or guaranty thereof or of the proceeds thereof; (G) the credit of the
proceeds of any drawing under any Letter of Credit or guaranty thereof; and (H)
any consequences arising from causes beyond the control of Agent or any Lender.
None of the above shall affect, impair, or prevent the vesting of any of Agent’s
or any Lender’s rights or powers hereunder or under the Agreement; provided,
however, that the foregoing clauses (A) through (H) shall not be construed to
excuse the L/C Issuer for liability to Borrowers to the extent of any damages
suffered by the Borrowers that are caused by the L/C Issuer’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof; provided, further, the
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the L/C Issuer (as finally determined by a
court of competent jurisdiction), the L/C Issuer shall be deemed to have
exercised care in each such determination.
 
(iii)    Nothing contained herein shall be deemed to limit or to expand any
waivers, covenants or indemnities made by Borrowers in favor of any L/C Issuer
in any letter of credit application, reimbursement agreement or similar
document, instrument or agreement between or among Borrowers and such L/C
Issuer, including a Master Standby Agreement entered into with Agent.
 
(h)    Disbursement and Interest.
 
The L/C Issuer shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of Credit.
The L/C Issuer shall promptly notify Agent and Borrower Representative by
telephone (confirmed by telecopy) of such demand for payment and whether the L/C
Issuer has made or will make a payment thereunder. If the L/C Issuer shall make
any payment under the Letter of Credit, then, unless Borrowers shall reimburse
such payment in full on the date such payment is made, the unpaid amount thereof
shall bear interest, for each day from and including the date such payment is
made to but excluding the date that Borrowers reimburse such payment, at the
rate per annum then applicable to Index Rate Loans. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the L/C Issuer (as finally determined by a court of competent jurisdiction),
the L/C Issuer shall be deemed to have exercised care in each such
determination.




 
B-6

--------------------------------------------------------------------------------




ANNEX C (Section 1.8)
to
CREDIT AGREEMENT
 
CASH MANAGEMENT SYSTEM
 
Each Borrower shall, and shall cause its Subsidiaries to, establish and maintain
the Cash Management Systems described below:
 
(a)    Except as otherwise permitted in the Post-Closing Letter, on or before
the Closing Date and until the Termination Date, Borrowers shall (i) establish
lock boxes (“Lock Boxes”) or at Agent’s discretion, blocked accounts (“Blocked
Accounts”) at one or more of the banks set forth in Schedule 3.21, and shall
request in writing and otherwise take such reasonable steps to ensure that all
Account Debtors forward payment directly to such Lock Boxes, and (ii) deposit
and cause its Subsidiaries to deposit or cause to be deposited promptly, and in
any event no later than the first Business Day after the date of receipt
thereof, all cash, checks, drafts or other similar items of payment relating to
or constituting payments made in respect of any and all Collateral (whether or
not otherwise delivered to a Lock Box) into one or more Blocked Accounts in such
Borrower’s name or any such Subsidiary’s name and at a bank identified in
Schedule 3.21 (each, a “Relationship Bank”). On or before the Closing Date,
Borrowers shall have established concentration accounts in one or more of their
respective names (each a “Concentration Account” and collectively, the
“Concentration Accounts”) at the bank or banks that shall be designated as the
Concentration Account bank for each such Borrower or Borrowers in Schedule 3.21
(each a “Concentration Account Bank” and collectively, the “Concentration
Account Banks”), which banks shall be reasonably satisfactory to Agent.
 
(b)    Borrowers shall maintain, in one or more of their respective names, an
account (each a “Disbursement Account” and collectively, the “Disbursement
Accounts”) at a bank reasonably acceptable to Agent into which Agent shall, from
time to time, deposit proceeds of Loans made to Borrowers pursuant to Section
1.1 for use by Borrowers solely in accordance with the provisions of Section
1.4. In addition, subject to the limitations set forth in this Agreement, the
Domestic Credit Parties and their Domestic Subsidiaries shall be permitted to
maintain and fund (i) deposit accounts of Domestic Credit Parties and their
Domestic Subsidiaries (other than deposit accounts for which cash collections of
the Credit Parties are deposited) so long as the aggregate balance in such
deposit accounts does not exceed of $4,000,000 at any one time and (ii) the
Excluded Deposit Accounts (as defined in the Security Agreement).
 
(c)    Except as otherwise permitted in the Post-Closing Letter, on or before
the Closing Date (or such later date as Agent shall consent to in writing), each
Concentration Account Bank, each bank where a Disbursement Account is maintained
and all other Relationship Banks, shall have entered into tri-party blocked
account agreements with Agent, for the benefit of itself and Lenders, and the
applicable Borrower and Subsidiaries thereof, as applicable, in form and
substance reasonably acceptable to Agent, which shall become operative on or
prior to the Closing Date. Each such blocked account agreement shall provide,
among
 


 
C-1

--------------------------------------------------------------------------------




other things, that (i) all items of payment deposited in such account and
proceeds thereof deposited in the applicable Concentration Account are held by
such bank as agent or bailee-in-possession for Agent, on behalf of itself and
Lenders, (ii) the bank executing such agreement has no rights of setoff or
recoupment or any other claim against such account, as the case may be, other
than for payment of its service fees and other charges directly related to the
administration of such account and for returned checks or other items of
payment, and (iii) from and after the Closing Date (A) with respect to banks at
which a Blocked Account is maintained, such bank agrees to forward immediately
all amounts in each Blocked Account to such Borrower’s Concentration Account
Bank and to commence the process of daily sweeps from such Blocked Account into
the applicable Concentration Account and (B) with respect to each Concentration
Account Bank, such bank agrees to immediately forward all amounts received in
the applicable Concentration Account to the Collection Account through daily
sweeps from such Concentration Account into the Collection Account. No Borrower
shall, or shall cause or permit any Subsidiary thereof to, accumulate or
maintain cash in Disbursement Accounts or payroll accounts as of any date of
determination in excess of checks outstanding against such accounts as of that
date and amounts necessary to meet minimum balance requirements.
 
(d)    So long as no Event of Default has occurred and is continuing, Borrowers
may amend Schedule 3.21 to add or replace a Relationship Bank, Lock Box, Blocked
Account or to replace any Concentration Account or any Disbursement Account;
provided, that (i) Agent shall have consented in writing in advance to the
opening of such account or Lock Box with the relevant bank (such consent not to
be unreasonably withheld) and (ii) prior to the time of the opening of such
account or Lock Box, the applicable Borrower or its Subsidiaries, as applicable,
and such bank shall have executed and delivered to Agent a tri-party blocked
account agreement, in form and substance reasonably satisfactory to Agent.
Borrowers shall close any of their accounts (and establish replacement accounts
in accordance with the foregoing sentence) promptly and in any event within
thirty (30) days following notice from Agent that the creditworthiness of any
bank holding an account is no longer acceptable in Agent’s reasonable judgment,
or as promptly as practicable and in any event within sixty (60) days following
notice from Agent that the operating performance, funds transfer or availability
procedures or performance with respect to accounts or Lock Boxes of the bank
holding such accounts or Agent’s liability under any tri-party blocked account
agreement with such bank is no longer acceptable in Agent’s reasonable judgment.
 
(e)    The Lock Boxes, Blocked Accounts, Disbursement Accounts and the
Concentration Accounts shall be cash collateral accounts, with all cash, checks
and other similar items of payment in such accounts securing payment of the
Loans and all other Obligations, and in which each Borrower and each Subsidiary
thereof shall have granted a Lien to Agent, on behalf of itself and Lenders,
pursuant to the Security Agreement.
 
(f)    All amounts deposited in the Collection Account shall be deemed received
by Agent in accordance with Section 1.10 and shall be applied (and allocated) by
Agent in accordance with Section 1.11. In no event shall any amount be so
applied unless and until such amount shall have been credited in immediately
available funds to the Collection Account.
 


 
C-2

--------------------------------------------------------------------------------




(g)    Each Borrower shall and shall cause its Affiliates, officers, employees,
agents, directors or other Persons acting for or in concert with such Borrower
(each a “Related Person”) to (i) hold in trust for Agent, for the benefit of
itself and Lenders, all checks, cash and other items of payment received by such
Borrower or any such Related Person, and (ii) within one (1) Business Day after
receipt by such Borrower or any such Related Person of any checks, cash or other
items of payment, deposit the same into a Blocked Account of such Borrower. Each
Borrower on behalf of itself and each Related Person thereof acknowledges and
agrees that all cash, checks or other items of payment constituting proceeds of
Collateral are part of the Collateral. All proceeds of the sale or other
disposition of any Collateral, shall be deposited directly into the applicable
Blocked Accounts.
 
 
C-3

--------------------------------------------------------------------------------




 
ANNEX D (Section 2.1(a))
to
CREDIT AGREEMENT
 
CLOSING CHECKLIST
 


In addition to, and not in limitation of, the conditions described in Section
2.1 of the Agreement, pursuant to Section 2.1(a), the following items must be
received by Agent in form and substance satisfactory to Agent on or prior to the
Closing Date (each capitalized term used but not otherwise defined herein shall
have the meaning ascribed thereto in Annex A to the Agreement):
 
A.    Appendices. All Appendices to the Agreement, in form and substance
satisfactory to Agent.
 
B.    Revolving Notes, Swing Line Notes and Export-Related Notes. Duly executed
originals of the Revolving Notes, Swing Line Notes and Export-Related Notes for
each applicable Lender that has requested such Notes reasonably in advance of
the Closing Date, dated the Closing Date.
 
C.    Security Agreements. Duly executed originals of the Security Agreement and
the Canadian Security Agreements, each dated the Closing Date, and all
instruments, documents and agreements executed pursuant thereto.
 
D.    Insurance. Satisfactory evidence that the insurance policies required by
Section 5.7 are in full force and effect, together with appropriate evidence
showing lender loss payable and/or additional insured clauses or endorsements,
as reasonably requested by Agent, in favor of Agent, on behalf of Lenders.
 
E.    Security Interests and Code Filings.
 
(a)    Evidence reasonably satisfactory to Agent of the completion of, or
arrangements to complete, all recordings and filings of, or with respect to the
Security Agreement and the Canadian Security Agreements as may be necessary in
the reasonable opinion of Agent to provide a perfected security interest
(subject only to Permitted Liens) in the Collateral (to the extent intended to
be created by the Security Agreement and/or the Canadian Security Agreements and
with the priority contemplated by the Intercreditor Agreement), including (i)
such documents duly executed by each Credit Party (including financing
statements under the Code and other applicable documents under the laws of any
jurisdiction with respect to the perfection of Liens) as Agent may request in
order to perfect its security interests in the Collateral and (ii) copies of
Code, Personal Property Security Act (Ontario) and/or Register of Personal and
Moveable Real Rights (Quebec) search reports listing all effective financing
statements or other registrations that name any Credit Party as debtor, together
with copies of such financing statements, none of which shall cover the
Collateral, except for those relating to the Prior Lender Obligations (all of
which shall be terminated on the Closing Date) and Permitted Liens.
 


 

D-1

--------------------------------------------------------------------------------


 
 
(b)    Evidence reasonably satisfactory to Agent, including copies, of all UCC-1
and other financing statements or registrations filed in favor of any Credit
Party with respect to each location, if any, at which Inventory may be
consigned.
 
F.    Payoff Letter; Termination Statements. Copies of a duly executed payoff
letter, in form and substance reasonably satisfactory to Agent, in respect of
the Prior Lenders loan documents evidencing repayment in full of all Prior
Lender Obligations, together with (a) UCC-3 or other appropriate termination
statements, in form and substance satisfactory to Agent, manually signed by the
agent for the Prior Lenders, as applicable, releasing all liens of Prior Lenders
upon any of the personal property of each Credit Party, and (b) termination of
all blocked account agreements, bank agency agreements or other similar
agreements or arrangements or arrangements in favor of Prior Lenders or relating
to the Prior Lender Obligations.
 
G.   Intellectual Property Security Agreements. Duly executed originals of
Trademark Security Agreements, Copyright Security Agreements and Patent Security
Agreements, each dated the Closing Date and signed by each Credit Party which
owns Trademarks, Copyrights and/or Patents, as applicable, all in form and
substance reasonably satisfactory to Agent, together with all instruments,
documents and agreements executed pursuant thereto.
 
H.   Guaranties. Guaranties executed by each Subsidiary Guarantor and each
Canadian Borrowing Base Guarantor in favor of Agent, for the benefit of Lenders.
 
I.      Initial Borrowing Base Certificate. Duly executed originals of an
initial Borrowing Base Certificate, dated the Closing Date, reflecting
information concerning Eligible Accounts, Eligible Inventory and Eligible
Export-Related Accounts of the Borrower Parties as of November 30, 2006.
 
J.      Initial Notice of Revolving Credit Advance. Duly executed originals of a
Notice of Revolving Credit Advance, dated the Closing Date, with respect to the
initial Revolving Credit Advance to be requested by Borrower Representative on
the Closing Date.
 
K.    Letter of Direction. Duly executed originals of a letter of direction from
Borrower Representative addressed to Agent, on behalf of itself and Lenders,
with respect to the disbursement on the Closing Date of the proceeds of the
initial Revolving Credit Advance.
 
L.     Cash Management System; Blocked Account Agreements. Evidence satisfactory
to Agent that, as of the Closing Date, Cash Management Systems complying with
Annex C to the Agreement have been established and are currently being
maintained in the manner set forth in such Annex C, together with copies of duly
executed tri-party blocked account and lock box agreements, reasonably
satisfactory to Agent, with the banks as required by Annex C.
 
 
D-2

--------------------------------------------------------------------------------


 
M.   Charter and Good Standing. For each Credit Party, such Person’s (a) charter
and all amendments thereto, (b) good standing certificates (including
verification of tax status) in its state of incorporation and (c) good standing
certificates (including verification of tax status) and certificates of
qualification to conduct business in each jurisdiction where its ownership or
lease of property or the conduct of its business requires such qualification,
each dated a recent date prior to the Closing Date and certified by the
applicable Secretary of State or other authorized Governmental Authority.
 
N.    Bylaws and Resolutions. For each Credit Party, (a) such Person’s bylaws,
together with all amendments thereto and (b) resolutions of such Person’s Board
of Directors, approving and authorizing the execution, delivery and performance
of the Loan Documents to which such Person is a party and the transactions to be
consummated in connection therewith, each certified as of the Closing Date by
such Person’s corporate secretary or an assistant secretary as being in full
force and effect without any modification or amendment.
 
O.    Incumbency Certificates. For each Credit Party, signature and incumbency
certificates of the officers of each such Person executing any of the Loan
Documents, certified as of the Closing Date by such Person’s corporate secretary
or an assistant secretary as being true, accurate, correct and complete.
 
P.     Opinions of Counsel. Duly executed originals of the following opinions,
each in form and substance reasonably satisfactory to Agent and its counsel,
dated the Closing Date, which shall include in such opinion an express statement
to the effect that Agent and Lenders are authorized to rely on such opinion:
 
1.      Hugh O’Donnell, General Counsel to Parent;
 
2.      Cravath, Swaine & Moore LLP, special New York counsel to Parent;
 
3.      Baker & McKenzie, legal counsel to the Canadian subsidiaries of Parent;
 
4.      Foley & Lardner LLP, Illinois counsel to Nickerson Machinery Chicago,
Inc.;
 
5.      Richards, Layton & Finger, special counsel for Delaware subsidiaries of
Parent;
 
6.      Malkerson Gilliland Martin LLP, Minnesota counsel to Northern Supply
Company, Inc.;
 
7.      Dykema Gosset PLLC, special counsel to Michigan subsidiaries; and
 
8.      Frost Brown Todd LLC, Ohio counsel to Milacron Marketing Company.
 
Q.     Pledge Agreement. Duly executed original of the Pledge Agreement
accompanied by (as applicable) (a) share certificates representing all of the
outstanding certificated Stock being pledged pursuant to such Pledge Agreement
and stock powers for such share certificates executed in blank and (b) the
original intercompany notes and other instruments evidencing Indebtedness being
pledged pursuant to such Pledge Agreement, duly endorsed in blank.


D-3

--------------------------------------------------------------------------------




 
R.     Officer’s Certificate. Agent shall have received duly executed originals
of a certificate of Parent executed by the Chief Executive Officer and Chief
Financial Officer of Parent, dated the Closing Date, stating that (i) since
Credit Parties’ quarterly financial statements dated as of June 30, 2006, no
material adverse change, individually or in the aggregate, in the business,
financial or other condition of the Credit Parties taken as a whole, or the
collateral which will be subject to the security interest granted to Agent and
Lenders or in the projections of the Credit Parties taken as a whole; provided,
however, notwithstanding anything to the contrary contained herein, the pension
liabilities incurred by the Credit Parties prior to the Closing Date or under
the Pension Protection Act of 2006, the payments made by the Credit Parties for
pension liabilities prior to the Closing Date of approximately $30,000,000, the
borrowing under the Prior Credit Agreement related thereto and any accounting
changes under SFAS 158 (collectively, the “Pension Matters”), shall not be
deemed a material adverse change for the purposes of such certificate, (ii) no
litigation commenced which would have a material adverse impact on the Credit
Parties taken as a whole, their business, or their ability to repay the loans,
or which would challenge the transactions under consideration, and (iii) since
Credit Parties’ quarterly financial statements dated as of June 30, 2006, no
material increase in the liabilities of the Credit Parties taken as a whole, or
a material decrease in the assets of the Credit Parties taken as a whole (other
than, in each case, changes related to the Pension Matters).
 
S.     Mortgages. Mortgages covering all of the fee owned real property (the
“Mortgaged Properties”) together with: (a) title insurance policies, in each
case reasonably satisfactory in form and substance to Agent, in its reasonable
discretion and (b) evidence that arrangement to record counterparts of the
Mortgages have been made in all places to the extent necessary or desirable, in
the judgment of Agent, to create a valid and enforceable priority lien (subject
to Permitted Liens) on each Mortgaged Property in favor of Agent for the benefit
of itself and Lenders (or in favor of such other trustee as may be required or
desired under local law).
 
T.     Intercompany Subordination Agreement. Intercompany Subordination
Agreement executed by each Credit Party or a Subsidiary of a Credit Party in
favor of Agent, for the benefit of Agent and the Lenders, substantially in the
form of Exhibit A-2.
 
U.     [Intentionally Omitted].
 
V.     Appraisals. Agent shall have received appraisals as to all Inventory, and
any addenda thereto if and as applicable, addressed to Agent and in form and
substance reasonably satisfactory to Agent (it being acknowledged that the
AccuVal appraisal dated as of September 29, 2006 is reasonably satisfactory to
Agent).
 
W.   Audited Financials; Financial Condition. Agent shall have received the
Financial Statements and Projections set forth in Section 3.7, certified by
Borrower Representative’s Chief Financial Officer, in each case in form and
substance reasonably satisfactory to Agent. Agent shall have further received a
certificate of Parent executed by the Chief Executive Officer and/or the Chief
Financial Officer of Parent, based on such Projections, to the effect that (a)
the Borrower Parties, taken as a whole, will be Solvent upon the consummation of
the transactions contemplated herein and (b) in the case of such Projections,
that such Projections were prepared in good faith based on assumptions which
were believed to be reasonable at the time made.
 
 
D-4

--------------------------------------------------------------------------------


 
 
X.     Master Standby Agreement. A Master Agreement for Standby Letters of
Credit among Borrowers and GE Capital Financial Inc.
 
Y.    Senior Secured Notes Indenture. Parent shall have certified to Agent that
at the time of, and immediately after giving effect to, the Credit Agreement and
transactions contemplated therein, the Commitments, and any Obligations
thereunder, shall be permitted under the Senior Secured Note Indenture, as
evidenced by a certificate detailing the calculation of the Domestic Borrowing
Base (as defined in the Senior Secured Notes Indenture).
 



 
D-5

--------------------------------------------------------------------------------


ANNEX E (Section 4.1(a))
to
CREDIT AGREEMENT
 
FINANCIAL STATEMENTS AND PROJECTIONS -- REPORTING
 
Borrowers shall deliver or cause to be delivered to Agent or to Agent and
Lenders, as indicated, the following:
 
(a)     as soon as available and in any event within 45 days after the end of
each Fiscal Quarter of Parent and its Subsidiaries (or, if earlier, the date
five Business Days after Parent files its Form 10-Q with the SEC) commencing
with the first Fiscal Quarter of Parent and its Subsidiaries ending after the
Closing Date, balance sheets, statements of operations and retained earnings and
statements of cash flow of Parent and its Subsidiaries as at the end of such
quarter, in each case, on a consolidated and, to the extent prepared,
consolidating basis (on a basis consistent with the business unit financial
projections provided to Agent on the Closing Date), and for the period
commencing at the end of the immediately preceding Fiscal Year and ending with
the end of such quarter, setting forth in each case in comparative form the
figures for the corresponding date or period of the immediately preceding Fiscal
Year, all in reasonable detail and, in the case of consolidated information,
certified by an Authorized Officer of Parent as fairly presenting, in all
material respects in accordance with GAAP, the financial position of Parent and
its Subsidiaries as of the end of such quarter and the results of operations and
cash flows of Parent and its Subsidiaries for such quarter, in accordance with
GAAP applied in a manner consistent with that of the most recent audited
financial statements of Parent and its Subsidiaries furnished to Agent and the
Lenders, subject to normal year-end adjustments and the absence of footnotes;
 
(b)     as soon as available, and in any event within 90 days after the end of
each Fiscal Year of Parent and its Subsidiaries (or, if earlier, the date five
Business Days after Parent files its form 10-K with the SEC), balance sheets,
statements of operations and retained earnings and statements of cash flow of
Parent and its Subsidiaries as at the end of such Fiscal Year, in each case, on
a consolidated and, to the extent prepared in connection with the audit thereof,
consolidating basis (on a basis consistent with the business unit financial
projections provided to Agent on the Closing Date), and setting forth in each
case in comparative form the corresponding figures for the immediately preceding
Fiscal Year, all in reasonable detail and, in the case of consolidated
information, prepared in accordance with GAAP, and accompanied by a report and
an unqualified opinion, prepared in accordance with generally accepted auditing
standards, of independent certified public accountants of recognized standing
selected by Parent and satisfactory to Agent (which opinion on such consolidated
information shall be without (A) a “going concern” or like qualification or
exception, (B) any qualification or exception as to the scope of such audit, or
(C) any qualification which relates to the treatment or classification of any
item and which, as a condition to the removal of such qualification, would
require an adjustment to such item, the effect of which would be to cause any
noncompliance with the provisions of Section 5.21), together with a written
statement of such accountants (1) to the effect that, in making the examination
necessary for their certification of such financial statements, they have not
obtained any knowledge of the existence of an Event of Default or a Default and
(2) if such accountants shall have obtained any knowledge of the existence of an
Event of Default or such Default, describing the nature thereof;
 


 
E-1

--------------------------------------------------------------------------------




 
(c)     as soon as available, and in any event within 30 days after the end of
each Fiscal Month of Parent and its Subsidiaries commencing with the first
Fiscal Month of Parent and its Subsidiaries ending after the Closing Date,
internally prepared consolidated and consolidating balance sheets, consolidated
and consolidating statements of operations and consolidated and consolidating
statements of cash flows as at the end of such Fiscal Month, and for the period
commencing at the end of the immediately preceding Fiscal Year and ending with
the end of such Fiscal Month, all in reasonable detail and certified by an
Authorized Officer of Parent as fairly presenting, in all material respects in
accordance with GAAP, the financial position of Parent and its Subsidiaries as
at the end of such Fiscal Month and the results of operations, retained earnings
and cash flows of Parent and its Subsidiaries for such Fiscal Month, in
accordance with GAAP applied in a manner consistent with that of the most recent
audited financial statements furnished to Agent and the Lenders, subject to
normal year-end adjustments and the absence of footnotes;
 
(d)     simultaneously with the delivery of the financial statements of Parent
and its Subsidiaries required by clauses (a), (b) and (c) of this Annex E, a
certificate (a “Compliance Certificate”) of Parent executed by an Authorized
Officer of Parent (A) stating that such Authorized Officer has reviewed the
provisions of this Agreement and the other Loan Documents and has made or caused
to be made under his or her supervision a review of the condition and operations
of Parent and its Subsidiaries with a view to determining whether Parent and its
Subsidiaries are in compliance with all of the provisions of this Agreement and
such Loan Documents at the time of such review, and that such review has not
disclosed, and such Authorized Officer has no knowledge of, the existence at the
date of such certification of an Event of Default or Default or, if an Event of
Default or Default existed, describing the nature and period of existence
thereof and the action which Parent and its Subsidiaries propose to take or have
taken with respect thereto and (B) attaching a schedule showing the calculations
specified in Section 5.21 whether or not a Covenant Trigger Event shall have
occurred;
 
(e)     upon Agent’s reasonable request, reports as required by paragraph
(b)(ii) of Annex F, in form and detail reasonably satisfactory to Agent and
certified by an Authorized Officer of Borrower Representative as being accurate
and complete in all material respects;
 
(f)      promptly after submission to any Governmental Authority, all documents
and information furnished to such Governmental Authority in connection with any
investigation of any Credit Party other than routine inquiries by such
Governmental Authority;
 
(g)     as soon as possible, and in any event within 3 Business Days after any
Authorized Officer has knowledge of the occurrence of an Event of Default or
Default that is continuing or the occurrence of any event or development that
could reasonably be expected have a Material Adverse Effect, the written
statement of an Authorized Officer of Borrower Representative setting forth the
details of such Event of Default or Default or other event or development having
a Material Adverse Effect and the action which the affected Credit Party
proposes to take with respect thereto;
 


 
E-2

--------------------------------------------------------------------------------




(h)     (A) as soon as possible and in any event within 15 days after any Credit
Party or any ERISA Affiliate thereof knows or has reason to know that (1) any
Reportable Event with respect to any Employee Plan has occurred, (2) any other
Termination Event with respect to any Employee Plan has occurred, or (3) an
accumulated funding deficiency has been incurred or an application has been made
to the Secretary of the Treasury for a waiver or modification of the minimum
funding standard (including installment payments) or an extension of any
amortization period under Section 412 of the IRC with respect to an Employee
Plan, a statement of an Authorized Officer of Borrower Representative setting
forth the details of such occurrence and the action, if any, which such Credit
Party or such ERISA Affiliate proposes to take with respect thereto, (B)
promptly and in any event within 10 days after receipt thereof by any Credit
Party or any ERISA Affiliate thereof from the PBGC, copies of each notice
received by any Credit Party or any ERISA Affiliate thereof of the PBGC’s
intention to terminate any Plan or to have a trustee appointed to administer any
Plan, (C) promptly and in any event within 15 days after the filing thereof with
the Internal Revenue Service if requested by Agent, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) with respect to
each Employee Plan and Multiemployer Plan, (D) promptly and in any event within
15 days after any Credit Party or any ERISA Affiliate thereof knows or has
reason to know that a required installment within the meaning of Section 412 of
the IRC has not been made when due with respect to an Employee Plan, (E)
promptly and in any event within 10 days after receipt thereof by any Credit
Party or any ERISA Affiliate thereof from a sponsor of a Multiemployer Plan or
from the PBGC, a copy of each notice received by any Credit Party or any ERISA
Affiliate thereof concerning the imposition or amount of withdrawal liability
under Section 4202 of ERISA or indicating that such Multiemployer Plan may enter
reorganization status under Section 4241 of ERISA and (F) promptly and in any
event within 15 days after any Credit Party or any ERISA Affiliate thereof sends
notice of a plant closing or mass layoff (as defined in WARN) to employees,
copies of each such notice sent by such Credit Party, in each case under the
immediately preceding clauses (A) through (F), to the extent any such event or
occurrence would reasonably be expected to result in liability of any Credit
Party in an amount in excess of $1,000,000;
 
(i)      promptly after the commencement thereof but in any event not later than
5 Business Days after service of process with respect thereto on, or the
obtaining of knowledge thereof by, any Credit Party, notice of each action, suit
or proceeding before any court or other Governmental Authority or other
regulatory body or any arbitrator which could reasonably be expected to have a
Material Adverse Effect;
 
(j)       as soon as possible and in any event within 5 Business Days after any
Authorized Officer has knowledge of the execution, receipt or delivery thereof,
copies of any notices that any Credit Party executes or receives in connection
with any Material Contract (other than Indebtedness) that such Credit Party
determines in good faith to be material to Agent of the Lenders;
 
(k)     as soon as possible and in any event within 5 Business Days after
execution, receipt or delivery thereof, copies of any notices that any Credit
Party executes or receives in connection with the sale or other Disposition of
the Stock of, or all or substantially all of the assets of, any Credit Party
that, in each case, such Credit Party determines in good faith to be material to
such transaction or to Agent or the Lenders; provided that nothing in this
clause (k) shall be deemed to permit any such Disposition;
 


E-3

--------------------------------------------------------------------------------




 
 
(l)      as soon as possible and in any event within 5 Business Days after
delivery to holders of Senior Secured Notes or Filing with the SEC, copies of
such material statements, reports and other information any Credit Party may
make generally available to the holders of the Senior Secured Notes or file with
the SEC or any national (domestic or foreign) securities exchange;
 
(m)    promptly upon receipt thereof, copies of all financial reports
(including, without limitation, management letters), if any, submitted to any
Credit Party by its auditors in connection with any annual or interim audit of
the books thereof, subject to the consent, if required, by such auditors;
 
(n)    not later than 30 days prior to the end of each Fiscal Year of Parent and
its Subsidiaries, a copy of the annual operating plan of Parent and its
Subsidiaries, which shall include without limitation, a forecast of the balance
sheet, income statement and statement of cash flows for the subsequent Fiscal
Year of Parent and its Subsidiaries in a form reasonably acceptable to Agent and
prepared on a monthly basis by management; and
 
(o)   promptly upon request, such other information concerning the condition or
operations, financial or otherwise, of any Credit Party as Agent may from time
to time may reasonably request.
 






E-4

--------------------------------------------------------------------------------






ANNEX F (Section 4.1(b))
to
CREDIT AGREEMENT
 
COLLATERAL REPORTS
 
  Borrowers shall deliver or cause to be delivered the following:
 
(a)     To Agent, (A) as soon as available and in any event within 15 days after
the end of each month commencing with the first month ending after the Closing
Date, or (B) no later than 12:00 noon (New York time) Thursday of each calendar
week, if requested by Agent when Excess Availability would be less than
$15,000,000, a Borrowing Base Certificate, current as of the close of business
on Friday of the immediately preceding week, supported by schedules showing the
derivation thereof and containing such detail and other information as Agent may
reasonably request from time to time, provided that (I) the Aggregate Borrowing
Base set forth in the Borrowing Base Certificate shall be effective from and
including the date such Borrowing Base Certificate is duly received by Agent but
not including the date on which a subsequent Borrowing Base Certificate is
received by Agent, unless Agent disputes the eligibility of any property
included in the calculation of the Aggregate Borrowing Base or the valuation
thereof by notice of such dispute to Borrower Representative, (II) in the event
of any dispute about the eligibility of any property included in the calculation
of the Aggregate Borrowing Base or the valuation thereof, Agent’s Permitted
Discretion shall control until such dispute is resolved and (III) in the case of
Borrowing Base Certificates delivered on a weekly basis, the Inventory component
may be updated on a monthly basis;
 
(b)     To Agent, each in a form reasonably satisfactory to Agent:
 
(i)       upon Agent’s reasonable request, schedules of sales made, credits
issued and cash received;
 
(ii)      as soon as possible after the end of each Fiscal Month (but in any
event within fifteen (15) days after the end thereof), on a monthly basis or
more frequently as Agent may reasonably request: (A) perpetual inventory reports
for each location of Inventory of the Borrower Parties, but only to the extent
such Borrower Parties are capable of providing such reports for such location,
and if not capable, such other inventory reports in form and substance
reasonably acceptable to Agent, (B) inventory reports by location and Inventory
category (and including the amounts of Inventory and the value thereof at any
leased locations and at premises of warehouses, processors or other third
parties), (C) agings of Accounts (together with a reconciliation to the previous
month’s aging and general ledger), and (D) agings of accounts payable (and
including information indicating the amounts owing to owners and lessors of
leased premises, warehouses, processors and other third parties from time to
time in possession of any Collateral);
 
(iii)      upon Agent’s request, (A) copies of customer statements, purchase
orders, sales invoices, credit memos, remittance advices and reports, and copies
of deposit slips and bank statements, (B) copies of shipping and delivery
documents, and (C) copies of purchase orders, invoices and delivery documents
for Inventory and equipment acquired by any Borrower Party; and
 
 


 
F-1

--------------------------------------------------------------------------------




(iv)      such other reports as to the portion of the Collateral comprised of
Inventory and Accounts of Borrower Parties as Agent shall reasonably request
from time to time.
 
(c)      If any Credit Party’s records or reports of the Collateral are prepared
or maintained by an accounting service, contractor, shipper or other agent, such
Credit Party hereby irrevocably authorizes such service, contractor, shipper or
agent to deliver such records, reports, and related documents to Agent and to
follow Agent’s instructions with respect to further services at any time that an
Event of Default has occurred and is continuing.
 
(d)      To Agent, on a quarterly basis or at such more frequent intervals as
Agent may reasonably request from time to time (together with a copy of all or
any part of such delivery requested by any Lender in writing after the Closing
Date), collateral reports with respect to each Borrower Party, including all
additions and reductions (cash and non-cash) with respect to Accounts of such
Borrower Party, in each case accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion each
of which shall be prepared by the applicable Borrower Party as of the last day
of the immediately preceding quarter or the date two (2) days prior to the date
of any such request.
 
(e)      To Agent, at the time of delivery of each of the quarterly Financial
Statements delivered pursuant to Annex E:
 
(i)       a reconciliation of the Accounts trial balance to the most recent
Borrowing Base Certificate, general ledger and quarterly Financial Statements
delivered pursuant to Annex E, in each case accompanied by such supporting
detail and documentation as shall be requested by Agent in its reasonable
discretion;
 
(ii)      a reconciliation of the perpetual inventory by location to the most
recent Borrowing Base Certificate, general ledger and quarterly Financial
Statements delivered pursuant to Annex E, in each case accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;
 
(iii)      an aging of accounts payable and a reconciliation of that accounts
payable aging to the general ledger and quarterly Financial Statements delivered
pursuant to Annex E, in each case accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;
 
(iv)      a reconciliation of the outstanding Loans as set forth in the
quarterly Loan Account statement provided by Agent to the general ledger and
monthly Financial Statements delivered pursuant to Annex E, in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;
 
 
F-2

--------------------------------------------------------------------------------


 
 
(f)       To Agent, upon its reasonable request, (i) a listing of government
contracts of each Borrower Party subject to the Federal Assignment of Claims Act
of 1940; and (ii) a list of any applications for the registration of any Patent,
Trademark or Copyright filed by any Credit Party with the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency in the prior Fiscal Quarter;
 
(g)      Each Borrower Party, at its own expense, shall deliver to Agent the
results of each physical verification, if any, that such Borrower Party may in
their discretion have made, or caused any other Person to have made on their
behalf, of all or any portion of their Inventory (and, if an Event of Default
has occurred and is continuing, each Borrower shall, upon the request of Agent,
conduct, and deliver the results of, such physical verifications as Agent may
require);
 
(h)      Each Borrower Party, at its own expense, shall deliver to Agent
appraisals of its Inventory, as Agent may reasonably request in its Permitted
Discretion (but not more frequently than annually, unless an Event of Default
shall have occurred and be continuing in which case such limitation on the
number of appraisals shall no longer apply; provided, however, solely with
respect to reimbursement of the cost of any such appraisals after an Event of
Default, any such appraisal shall not be at the expense of the Borrower Parties
unless (i) such Event of Default shall have occurred and be continuing under
Section 8.1(a), (b), (i), (j) or (k), (ii) any other Event of Default shall have
occurred and be continuing for a period of 60 consecutive days without being
waived or cured or (iii) Agent shall accelerate the payment of all or any part
of the Obligations or otherwise exercise its rights and remedies under Section
8.2 or any other Loan Document against all or any part of the Collateral), each
such appraisal to be conducted by an appraiser, and in form and substance
reasonably satisfactory to Agent; and
 
(i)       Such other reports, statements and reconciliations with respect to the
Primary Borrowing Base, the Export-Related Borrowing Base, Collateral or
Obligations of any or all Credit Parties as Agent shall from time to time
request in its reasonable discretion.
 




F-3

--------------------------------------------------------------------------------






ANNEX G (Section 6.10)
to
CREDIT AGREEMENT
 
FINANCIAL COVENANTS
 
                Borrowers shall not breach or fail to comply with any of the
following financial covenants, each of which shall be calculated in accordance
with GAAP consistently applied, until the Termination Date:
 
                (a)     Maximum Capital Expenditures. The Credit Parties on a
consolidated basis shall not make Capital Expenditures during the following
Fiscal Years that exceed in the aggregate the amounts set forth opposite each
such Fiscal Year below (the “Maximum Capital Expenditures”); provided that the
Maximum Capital Expenditures for each Fiscal Year, commencing with the Fiscal
Year ending December 31, 2008, shall be increased by the amount by which (x) the
Maximum Capital Expenditures for the immediately preceding Fiscal Year exceeds
(y) the aggregate amount of the actual Capital Expenditures of the Credit
Parties for such immediately preceding Fiscal Year:
 
Fiscal Year
Maximum Capital Expenditures
2007
$14,950,000
2008
$15,870,000
2009
$16,790,000
2010
$16,790,000
2011
$16,790,000



                (b)    Minimum Fixed Charge Coverage Ratio. If at any time
Excess Availability is less than $5,000,000 (a “Covenant Trigger Event”), then
Credit Parties shall be required to maintain a Fixed Charge Coverage Ratio,
tested as of the 12-month period ending on the last day of the last full Fiscal
Month prior to such Covenant Trigger Event, of not less than the following:
 


Period
Minimum Fixed Charge
Coverage Ratio
Period commencing on the Closing Date and ending on December 31, 2007
0.80 to 1.00
All times thereafter
1.00 to 1.00

 
 
G-1

--------------------------------------------------------------------------------


 

 
provided, however, if a Covenant Trigger Event has occurred and Excess
Availability of at least $10,000,000 is maintained for a period of 90
consecutive days, compliance with the Fixed Charge Coverage Ratio shall not
longer be required unless and until another Covenant Trigger Event shall occur.
 
                (c)    Unless otherwise specifically provided herein, any
accounting term used in the Agreement shall have the meaning customarily given
such term in accordance with GAAP, and all financial computations hereunder
shall be computed in accordance with GAAP consistently applied. That certain
items or computations are explicitly modified by the phrase “in accordance with
GAAP” shall in no way be construed to limit the foregoing. If any “Accounting
Changes” (as defined below) shall occur after the date hereof and such changes
result in a change in the calculation of the financial covenants, standards or
terms used in the Agreement or any other Loan Document, then Borrowers, Agent
and Lenders agree to enter into negotiations in order to amend such provisions
of the Agreement so as to equitably reflect such Accounting Changes with the
desired result that the criteria for evaluating Borrowers’ and their
Subsidiaries’ financial condition shall be the same after such Accounting
Changes as if such Accounting Changes had not been made; provided, however, that
the agreement of Requisite Lenders to any required amendments of such provisions
shall be sufficient to bind all Lenders. “Accounting Changes” means (i) changes
in accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants (or successor thereto or any
agency with similar functions), (ii) changes in accounting principles concurred
in by any Borrower’s certified public accountants; (iii) purchase accounting
adjustments under A.P.B. 16 or 17 and EITF 88-16, and the application of the
accounting principles set forth in FASB 109, including the establishment of
reserves pursuant thereto and any subsequent reversal (in whole or in part) of
such reserves; and (iv) the reversal of any reserves established as a result of
purchase accounting adjustments. All such adjustments resulting from
expenditures made subsequent to the Closing Date (including capitalization of
costs and expenses or payment of pre-Closing Date liabilities) shall be treated
as expenses in the period the expenditures are made and deducted as part of the
calculation of EBITDA in such period, but only to the extent any such adjustment
would result in a change in the calculation of Fixed Charge Coverage Ratio for
such period. If Agent, Borrowers and Requisite Lenders agree upon the required
amendments, then after appropriate amendments have been executed and the
underlying Accounting Change with respect thereto has been implemented, any
reference to GAAP contained in the Agreement or in any other Loan Document
shall, only to the extent of such Accounting Change, refer to GAAP, consistently
applied after giving effect to the implementation of such Accounting Change. If
Agent, Borrowers and Requisite Lenders cannot agree upon the required amendments
within thirty (30) days following the date of implementation of any Accounting
Change, then all Financial Statements delivered and all calculations of
financial covenants and other standards and terms in accordance with the
Agreement and the other Loan Documents shall be prepared, delivered and made
without regard to the underlying Accounting Change. For purposes of Section 8.1,
a breach of the Financial Covenant contained in paragraph(b) of this Annex G
shall be deemed to have occurred as of the last day of any specified measurement
period with respect to Minimum Fixed Charge Coverage Ratio, regardless of when
the Financial Statements reflecting such breach are delivered to Agent.
 

 
G-2

--------------------------------------------------------------------------------


 
 
ANNEX H (Section 9.9(a))
to
CREDIT AGREEMENT
 
WIRE TRANSFER INFORMATION






Bank:
DeutscheBank Trust Company Americas
Address:
One Bankers Trust Plaza
New York, NY
ABA #:
021-001-033
Account No.:
50-279-513
Account Name:
GECC CFS CIF COLLECTION ACCOUNT
Reference:
Milacron Inc.- CFN9325






 
H-1

--------------------------------------------------------------------------------


 
 
ANNEX I (Section 11.10)
to
CREDIT AGREEMENT
 
NOTICE ADDRESSES
 
(A)
General Electric Capital Corporation
201 Merritt Seven
Norwalk, Connecticut 06851
Attention: Milacron Account Manager
Telecopier No.: (203) 952-4238
Telephone No.: (203) 956-4118
     
with copies to:
 
General Electric Capital Corporation
401 Merritt Seven
Norwalk, Connecticut 06851
Attention: Milacron - Loan Servicer
Telecopier No.: (203) __________
Telephone No.: (203) ___________
     
and
     
General Electric Capital Corporation
401 Merritt Seven, Second Floor
Norwalk, Connecticut 06851
Attention: Corporate Counsel - Corporate Lending
Telecopier No.: (203) 956-4001
Telephone No.: (203) 229-1492
     
and (which notice shall not constitute notice to Agent or GE Capital)
     
Paul, Hastings, Janofsky & Walker LLP
600 Peachtree Street, Suite 2400
Atlanta, Georgia 30305
Attention: Jesse H. Austin, III, Esq.
Telecopier No.: (404) 815-2424
Telephone No.: (404) 815-2208





I-1

--------------------------------------------------------------------------------






(B)
If to any Credit Party, to Borrower Representative, at
     
Milacron Inc.
2090 Florence Avenue
Cincinnati, Ohio 45206
Attention: John Francy
Telephone No.: 513-487-5912
Telecopier No.: 513-487-5586
     
with copies to:
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, New York 10019
Telephone No.: 212-474-1000
Telecopier No.: 212-474-3700
Attention: Paul Michalski, Esq.









 

I-2

--------------------------------------------------------------------------------






ANNEX J (from Annex A - Commitments definition)
to
CREDIT AGREEMENT
 



 
Lender(s)
   
Revolving Loan Commitment
        General Electric Capital Corporation
(including a Swing Line Commitment
 
of $10,000,000) of $105,000,000
     
Export-Related Loan Commitment of $10,000,000
 
        General Electric Capital Corporation
 


 
 
 
 
 
 
J-1

--------------------------------------------------------------------------------

 